 



Ex 10.1

CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

AMENDED AND RESTATED LOAN AGREEMENT

among

TALX CORPORATION, a Missouri corporation

as Borrower

LASALLE BANK NATIONAL ASSOCIATION

as Administrative Agent

and

THE FROM TIME TO TIME LENDERS PARTY HERETO

Dated as of March 31, 2004

* Confidential portions of this agreement have been omitted pursuant to a
confidential treatment request and filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

TABLE OF CONTENTS

         
1. EFFECTIVE DATE
    1  
2. DEFINITIONS AND RULES OF CONSTRUCTION
    1  
2.1. LISTED DEFINITIONS
    1  
2.2. OTHER DEFINITIONS
    1  
2.3. REFERENCES TO COVERED PERSON
    1  
2.4. REFERENCES TO REQUIRED LENDERS
    2  
2.5. ACCOUNTING TERMS
    2  
2.6. MEANING OF SATISFACTORY
    2  
2.7. COMPUTATION OF TIME PERIODS
    2  
2.8. GENERAL
    2  
3. LENDERS’ COMMITMENTS
    3  
3.1. REVOLVING LOAN COMMITMENTS
    3  
3.1.1. AGGREGATE AMOUNT; REDUCTIONS
    3  
3.1.2. LIMITATION ON REVOLVING LOAN ADVANCES
    3  
3.1.3. REVOLVING NOTES
    3  
3.1.4. BORROWING BASE
    3  
3.1.5. ELIGIBLE ACCOUNTS
    4  
3.2. TERM LOAN COMMITMENTS
    5  
3.2.1. AGGREGATE TERM LOANS
    5  
3.2.1.1. AGGREGATE TERM LOAN A
    5  
3.2.1.2. AGGREGATE TERM B LOAN
    5  
3.2.2. TERM LOAN NOTES
    6  
3.3. LETTER OF CREDIT COMMITMENT
    6  
4. INTEREST
    6  
4.1. INTEREST ON DRAWS ON LETTERS OF CREDIT
    6  
4.2. INTEREST ON AGGREGATE LOANS
    6  
4.3. ADJUSTED BASE RATE
    7  
4.4. ADJUSTED EURODOLLAR RATE
    7  
4.5. BASE RATE MARGINS AND EURODOLLAR MARGINS
    7  
4.6. CONVERSION OF LOANS
    8  
4.7. INTEREST PERIODS FOR EURODOLLAR LOANS
    9  
4.8. TIME OF ACCRUAL
    9  
4.9. COMPUTATION
    9  
4.10. RATE AFTER MATURITY
    9  
5. FEES
    10  
5.1. COMMITMENT FEE
    10  
5.2. REVOLVING LOAN UNUSED FEE
    10  
5.3. LETTER OF CREDIT FEE
    11  
5.4. LETTER OF CREDIT FRONTING FEE
    11  
5.5. OTHER LETTER OF CREDIT FEES
    11  
5.6. ADMINISTRATIVE AGENT’S FEES
    11  
5.7. CALCULATION OF FEES
    11  
6. PAYMENTS
    11  

i



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

         
6.1. SCHEDULED PAYMENTS ON AGGREGATE REVOLVING LOAN
    11  
6.1.1. INTEREST
    11  
6.1.2. PRINCIPAL
    12  
6.2. SCHEDULED PAYMENTS ON TERM LOANS
    12  
6.2.1. INTEREST
    12  
6.2.2. PRINCIPAL
    12  
6.2.2.1. TERM LOAN A
    12  
6.2.2.2. TERM LOAN B
    13  
6.3. PREPAYMENTS
    13  
6.3.1. VOLUNTARY PREPAYMENTS
    13  
6.3.2. MANDATORY PREPAYMENTS WHEN OVER-ADVANCES EXIST
    14  
6.3.3. OTHER MANDATORY PREPAYMENTS
    14  
6.3.3.1. PROCEEDS FROM SALES OF ASSETS
    14  
6.3.3.2. PROCEEDS FROM SALE OF SECURITIES OR ISSUANCE OF INDEBTEDNESS
    15  
6.3.3.3. INSURANCE/CONDEMNATION PROCEEDS
    15  
6.3.3.4. EXCESS CASH FLOW
    16  
6.4. REIMBURSEMENT OBLIGATIONS OF BORROWER
    17  
6.5. MANNER OF PAYMENTS AND TIMING OF APPLICATION OF PAYMENTS
    17  
6.5.1. PAYMENT REQUIREMENT
    17  
6.5.2. APPLICATION OF PAYMENTS AND PROCEEDS
    17  
6.5.3. INTEREST CALCULATION
    17  
6.6. RETURNED INSTRUMENTS
    18  
6.7. COMPELLED RETURN OF PAYMENTS OR PROCEEDS
    18  
6.8. DUE DATES NOT ON BUSINESS DAYS
    18  
7. PROCEDURE FOR OBTAINING ADVANCES AND LETTERS OF CREDIT
    18  
7.1. INITIAL ADVANCES
    18  
7.2. SUBSEQUENT LOAN ADVANCES
    18  
7.2.1. BORROWER REQUESTS
    18  
7.2.2. ADMINISTRATIVE AGENT’S RIGHT TO MAKE OTHER REVOLVING LOAN ADVANCES
    19  
7.2.2.1. PAYMENT OF LOAN OBLIGATIONS
    19  
7.2.2.2. PAYMENTS TO OTHER CREDITORS
    19  
7.3. LETTERS OF CREDIT
    19  
7.4. FUNDINGS
    20  
7.4.1. REVOLVING ADVANCES
    20  
7.4.2. DRAWS ON LETTERS OF CREDIT
    20  
7.4.3. ALL FUNDINGS RATABLE
    20  
7.5. ADMINISTRATIVE AGENT’S AVAILABILITY ASSUMPTION
    20  
7.5.1. ASSUMPTION AS TO LENDERS
    20  
7.5.2. ASSUMPTION AS TO BORROWER
    21  
7.6. DISBURSEMENT
    22  
7.7. RESTRICTIONS ON ADVANCES
    22  
7.8. RESTRICTION ON NUMBER OF EURODOLLAR LOANS
    22  
7.9. EACH ADVANCE REQUEST AND LETTER OF CREDIT REQUEST A CERTIFICATION
    22  
7.10. REQUIREMENTS FOR EVERY ADVANCE REQUEST
    22  
7.11. REQUIREMENTS FOR EVERY LETTER OF CREDIT REQUEST
    23  

ii



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

         
7.12. EXONERATION OF ADMINISTRATIVE AGENT AND LENDERS
    23  
8. SECURITY AND GUARANTIES
    23  
8.1. SECURITY AGREEMENTS
    23  
8.2. PLEDGE AGREEMENTS
    23  
8.3. COLLATERAL ASSIGNMENTS
    24  
8.3.1. INTELLECTUAL PROPERTY ASSIGNMENTS
    24  
8.3.2. ACQUISITION DOCUMENTS ASSIGNMENT
    24  
8.4. GUARANTIES
    24  
8.5. ADDITIONAL SUBSIDIARIES
    24  
9. POWER OF ATTORNEY
    25  
10. CONDITIONS OF LENDING
    26  
10.1. CONDITIONS TO INITIAL ADVANCE
    26  
10.1.1. LISTED DOCUMENTS AND OTHER ITEMS
    26  
10.1.2. FINANCIAL CONDITION
    26  
10.1.3. NO DEFAULT
    26  
10.1.4. PERFECTION OF SECURITY INTERESTS
    26  
10.1.5. REPRESENTATIONS AND WARRANTIES
    27  
10.1.6. NO MATERIAL ADVERSE CHANGE
    27  
10.1.7. PENDING MATERIAL PROCEEDINGS
    27  
10.1.8. PAYMENT OF FEES AND EXPENSES
    27  
10.1.9. CURRENT ACQUISITIONS
    27  
10.1.10. INITIAL NET WORTH
    27  
10.1.11. INSURANCE
    27  
10.1.12. ENVIRONMENTAL
    27  
10.1.13. OTHER ITEMS
    27  
10.2. CONDITIONS TO SUBSEQUENT ADVANCES
    28  
10.2.1. GENERAL CONDITIONS
    28  
10.2.2. REPRESENTATIONS AND WARRANTIES
    28  
10.2.3. NO DEFAULT
    28  
10.2.4. BORROWING BASE CERTIFICATE
    28  
10.3. CONDITIONS TO ADVANCES FOR THE APPROVED ACQUISITIONS
    28  
10.3.1. APPROVED ACQUISITION DELIVERABLES
    28  
10.3.2. SATISFACTION OF CONDITIONS TO THE APPROVED ACQUISITIONS
    28  
10.3.3. ADDITIONAL SUBSIDIARIES
    29  
10.3.4. AUTHORITY TO CONSUMMATE THE APPROVED ACQUISITIONS
    30  
10.3.5. REQUEST TO FUND
    30  
11. CONDITIONS TO ISSUANCE OF LETTERS OF CREDIT
    30  
11.1. LETTER OF CREDIT APPLICATION/REIMBURSEMENT AGREEMENT
    30  
11.2. NO PROHIBITIONS
    30  
11.3. REPRESENTATIONS AND WARRANTIES
    31  
11.4. NO DEFAULT
    31  
11.5. OTHER CONDITIONS
    31  
12. REPRESENTATIONS AND WARRANTIES
    31  
12.1. ORGANIZATION AND EXISTENCE
    31  
12.2. AUTHORIZATION
    31  
12.3. DUE EXECUTION
    31  

iii



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

         
12.4. ENFORCEABILITY OF OBLIGATIONS
    31  
12.5. BURDENSOME OBLIGATIONS
    32  
12.6. LEGAL RESTRAINTS
    32  
12.7. LABOR CONTRACTS AND DISPUTES
    32  
12.8. NO MATERIAL PROCEEDINGS
    32  
12.9. MATERIAL LICENSES
    32  
12.10. COMPLIANCE WITH MATERIAL LAWS
    32  
12.10.1. GENERAL COMPLIANCE WITH ENVIRONMENTAL LAWS AND EMPLOYMENT LAWS
    32  
12.10.2. PROCEEDINGS
    32  
12.10.3. INVESTIGATIONS REGARDING HAZARDOUS MATERIALS
    32  
12.10.4. NOTICES AND REPORTS REGARDING HAZARDOUS MATERIALS
    33  
12.10.5. ENVIRONMENTAL PROPERTY TRANSFER ACTS
    33  
12.11. OTHER NAMES
    33  
12.12. CONSUMMATION OF CURRENT ACQUISITION, AND APPROVED ACQUISITIONS
    33  
12.13. PRIOR TRANSACTIONS
    34  
12.14. CAPITALIZATION
    34  
12.15. SOLVENCY
    34  
12.16. PROJECTIONS; PRO FORMA BALANCE SHEET
    34  
12.17. FINANCIAL STATEMENTS
    34  
12.18. NO CHANGE IN CONDITION
    35  
12.19. INVESTMENTS
    35  
12.20. INDEBTEDNESS
    35  
12.21. INDIRECT OBLIGATIONS
    35  
12.22. OPERATING LEASES
    35  
12.23. CAPITAL LEASES
    35  
12.24. TAX LIABILITIES; GOVERNMENTAL CHARGES
    35  
12.25. PENSION BENEFIT PLANS
    35  
12.25.1. PROHIBITED TRANSACTIONS
    35  
12.25.2. CLAIMS
    36  
12.25.3. REPORTING AND DISCLOSURE REQUIREMENTS
    36  
12.25.4. ACCUMULATED FUNDING DEFICIENCY
    36  
12.25.5. MULTI-EMPLOYER PLAN
    36  
12.26. WELFARE BENEFIT PLANS
    36  
12.27. RETIREE BENEFITS
    36  
12.28. DISTRIBUTIONS
    37  
12.29. REAL PROPERTY
    37  
12.30. STATE OF COLLATERAL AND OTHER PROPERTY
    37  
12.30.1. ACCOUNTS
    37  
12.30.2. INVENTORY
    38  
12.30.3. EQUIPMENT
    38  
12.30.4. INTELLECTUAL PROPERTY
    38  
12.30.5. DOCUMENTS, INSTRUMENTS AND CHATTEL PAPER
    39  
12.31. CHIEF PLACE OF BUSINESS; LOCATIONS OF COLLATERAL
    39  
12.32. NEGATIVE PLEDGES
    39  
12.33. SECURITY DOCUMENTS
    39  

iv



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

         
12.33.1. SECURITY AGREEMENTS
    39  
12.33.2. COLLATERAL ASSIGNMENTS
    40  
12.33.2.1. INTELLECTUAL PROPERTY ASSIGNMENTS
    40  
12.33.2.2. PLEDGE AGREEMENT
    40  
12.33.2.3. ACQUISITION DOCUMENTS ASSIGNMENT
    40  
12.34. S CORPORATION
    40  
12.35. SUBSIDIARIES AND AFFILIATES
    40  
12.36. BANK ACCOUNTS AND LOCKBOXES
    40  
12.37. MARGIN STOCK
    40  
12.38. SECURITIES MATTERS
    41  
12.39. INVESTMENT COMPANY ACT, ETC
    41  
12.40. NO MATERIAL MISSTATEMENTS OR OMISSIONS
    41  
12.41. FILINGS
    41  
12.42. BROKER’S FEES
    41  
12.43. NO HART-SCOTT RODINO FILING REQUIRED
    41  
12.44. ELIGIBILITY OF COLLATERAL
    42  
13. MODIFICATION AND SURVIVAL OF REPRESENTATIONS
    42  
14. AFFIRMATIVE COVENANTS
    42  
14.1. USE OF PROCEEDS
    42  
14.2. CORPORATE EXISTENCE
    43  
14.3. MAINTENANCE OF PROPERTY AND LEASES
    43  
14.4. INVENTORY
    43  
14.5. INSURANCE
    43  
14.6. PAYMENT OF TAXES AND OTHER OBLIGATIONS
    44  
14.7. COMPLIANCE WITH LAWS
    44  
14.8. DISCOVERY AND CLEAN-UP OF HAZARDOUS MATERIAL
    44  
14.8.1. IN GENERAL
    44  
14.8.2. ASBESTOS CLEAN-UP
    45  
14.9. TERMINATION OF PENSION BENEFIT PLAN
    45  
14.10. NOTICE TO ADMINISTRATIVE AGENT OF MATERIAL EVENTS
    46  
14.11. BORROWING OFFICER
    47  
14.12. MAINTENANCE OF SECURITY INTERESTS OF SECURITY DOCUMENTS
    47  
14.12.1. PRESERVATION AND PERFECTION OF SECURITY INTERESTS
    47  
14.12.2. COLLATERAL HELD BY WAREHOUSEMAN, BAILEE, ETC
    48  
14.12.3. COMPLIANCE WITH TERMS OF SECURITY DOCUMENTS
    48  
14.13. ACCOUNTING SYSTEM
    48  
14.13.1. ACCOUNT RECORDS
    48  
14.13.2. TRACING OF PROCEEDS
    48  
14.14. FINANCIAL STATEMENTS
    49  
14.14.1. ANNUAL FINANCIAL STATEMENTS
    49  
14.14.2. QUARTERLY FINANCIAL STATEMENTS
    49  
14.15. OTHER FINANCIAL INFORMATION
    50  
14.15.1. BORROWING BASE CERTIFICATE
    50  
14.15.2. OTHER REPORTS OR INFORMATION CONCERNING ACCOUNTS OR INVENTORY
    50  
14.15.3. STOCKHOLDER REPORTS
    50  
14.15.4. PENSION BENEFIT PLAN REPORTS
    50  

v



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

         
14.15.5. TAX RETURNS
    50  
14.16. REVIEW OF ACCOUNTS
    51  
14.17. INVENTORY
    51  
14.18. ANNUAL PROJECTIONS
    51  
14.19. OTHER INFORMATION
    51  
14.20. AUDITS BY ADMINISTRATIVE AGENT
    51  
14.21. VERIFICATION OF ACCOUNTS AND NOTICES TO ACCOUNT DEBTORS
    51  
14.22. APPRAISALS OF COLLATERAL
    52  
14.23. ACCESS TO OFFICERS AND AUDITORS
    52  
14.24. PROFORMAS FOR PERMITTED ACQUISITIONS
    52  
14.25. RATE AGREEMENT
    53  
14.26. ACQUISITION DOCUMENTS
    53  
14.27. FURTHER ASSURANCES
    54  
15. NEGATIVE COVENANTS
    54  
15.1. INVESTMENTS
    54  
15.2. INDEBTEDNESS
    55  
15.3. PREPAYMENTS
    55  
15.4. INDIRECT OBLIGATIONS
    56  
15.5. SECURITY INTERESTS
    56  
15.6. NO AMENDMENTS TO ACQUISITION DOCUMENTS
    57  
15.7. ACQUISITIONS
    57  
15.8. BAILMENTS; CONSIGNMENTS; WAREHOUSING
    58  
15.9. DISPOSAL OF PROPERTY
    58  
15.10. DISTRIBUTIONS
    58  
15.11. CHANGE OF CONTROL
    58  
15.12. AMENDMENT TO CHARTER DOCUMENTS
    59  
15.13. CAPITAL STRUCTURE; EQUITY SECURITIES
    59  
15.14. CHANGE OF BUSINESS
    59  
15.15. TRANSACTIONS WITH AFFILIATES
    59  
15.16. CONFLICTING AGREEMENTS
    59  
15.17. SALE AND LEASEBACK TRANSACTIONS
    59  
15.18. NEW SUBSIDIARIES
    59  
15.19. FISCAL YEAR
    60  
15.20. LEASES
    60  
15.21. TRANSACTIONS HAVING A MATERIAL ADVERSE EFFECT ON COVERED PERSON
    60  
16. FINANCIAL COVENANTS
    60  
16.1. SPECIAL DEFINITIONS
    60  
16.2. CAPITAL EXPENDITURES
    61  
16.3. MINIMUM FIXED CHARGE COVERAGE
    61  
16.4. MAXIMUM RATIO OF TOTAL INDEBTEDNESS TO EBITDA
    62  
16.5. MINIMUM NET WORTH
    62  
16.6. MINIMUM EBITDA
    63  
17. DEFAULT
    63  
17.1. EVENTS OF DEFAULT
    63  
17.1.1. FAILURE TO PAY PRINCIPAL OR INTEREST
    63  
17.1.2. FAILURE TO PAY AMOUNTS OWED TO OTHER PERSONS
    64  

vi



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

         
17.1.3. REPRESENTATIONS OR WARRANTIES
    64  
17.1.4. CERTAIN COVENANTS
    64  
17.1.5. OTHER COVENANTS
    64  
17.1.6. ACCELERATION OF OTHER INDEBTEDNESS
    64  
17.1.7. DEFAULT UNDER OTHER AGREEMENTS
    64  
17.1.8. BANKRUPTCY; INSOLVENCY; ETC
    64  
17.1.9. JUDGMENTS; ATTACHMENT; SETTLEMENT; ETC
    65  
17.1.10. PENSION BENEFIT PLAN TERMINATION, ETC
    65  
17.1.11. LIQUIDATION OR DISSOLUTION
    65  
17.1.12. SEIZURE OF ASSETS
    65  
17.1.13. RACKETEERING PROCEEDING
    66  
17.1.14. LOAN DOCUMENTS; SECURITY INTERESTS
    66  
17.1.15. LOSS TO COLLATERAL
    66  
17.1.16. GUARANTY; GUARANTOR
    66  
17.2. CROSS DEFAULT
    66  
17.3. RIGHTS AND REMEDIES
    66  
17.3.1. TERMINATION OF COMMITMENTS
    66  
17.3.2. ACCELERATION
    66  
17.3.3. RIGHT OF SETOFF
    67  
17.3.4. NOTICE TO ACCOUNT DEBTORS
    67  
17.3.5. ENTRY UPON PREMISES AND ACCESS TO INFORMATION
    67  
17.3.6. COMPLETION OF UNCOMPLETED INVENTORY ITEMS
    68  
17.3.7. BORROWER’S OBLIGATIONS
    68  
17.3.8. SECURED PARTY RIGHTS
    68  
17.3.9. JOINT AND SEVERAL
    69  
17.3.10. MISCELLANEOUS
    69  
17.4. APPLICATION OF FUNDS
    69  
17.5. LIMITATION OF LIABILITY; WAIVER
    70  
17.6. NOTICE
    70  
18. ADMINISTRATIVE AGENT AND LENDERS
    70  
18.1. APPOINTMENT, POWERS, AND IMMUNITIES
    70  
18.2. RELIANCE BY ADMINISTRATIVE AGENT
    71  
18.3. EMPLOYMENT OF AGENTS AND COUNSEL
    71  
18.4. DEFAULTS
    71  
18.5. RIGHTS AS LENDER
    72  
18.6. INDEMNIFICATION
    72  
18.7. NOTIFICATION OF LENDERS
    72  
18.8. NON-RELIANCE ON AGENT AND OTHER LENDERS
    73  
18.9. RESIGNATION
    73  
18.10. COLLECTIONS AND DISTRIBUTIONS TO LENDERS BY ADMINISTRATIVE AGENT
    74  
19. CHANGE IN CIRCUMSTANCES
    74  
19.1. COMPENSATION FOR INCREASED COSTS AND REDUCED RETURNS
    74  
19.1.1. LAW CHANGES OR TAX IMPOSITIONS
    74  
19.1.2. CAPITAL ADEQUACY
    75  
19.1.3. NOTICE TO BORROWER
    75  
19.2. MARKET FAILURE
    76  

vii



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

         
19.3. ILLEGALITY
    76  
19.4. COMPENSATION
    76  
19.5. TREATMENT OF AFFECTED LOANS
    77  
19.6. TAXES
    77  
19.6.1. GROSS-UP
    77  
19.6.2. LENDERS’ UNDERTAKINGS
    78  
19.6.3. SURVIVAL OF BORROWER’S OBLIGATIONS
    79  
19.7. USURY
    79  
20. GENERAL
    80  
20.1. LENDERS’ RIGHT TO CURE
    80  
20.2. RIGHTS NOT EXCLUSIVE
    80  
20.3. SURVIVAL OF AGREEMENTS
    80  
20.4. ASSIGNMENTS
    80  
20.4.1. PERMITTED ASSIGNMENTS
    80  
20.4.2. CONSEQUENCES AND EFFECT OF ASSIGNMENTS
    81  
20.4.3. AGREEMENTS UPON ASSIGNMENT
    81  
20.4.4. REGISTER
    82  
20.4.5. NOTICE TO BORROWER OF ASSIGNMENT
    82  
20.4.6. ASSIGNMENT TO FEDERAL RESERVE BANK
    83  
20.5. SALE OF PARTICIPATIONS
    83  
20.6. EXCLUSIVITY
    83  
20.7. INFORMATION
    83  
20.8. PAYMENT OF EXPENSES
    83  
20.9. GENERAL INDEMNITY
    84  
20.10. LETTERS OF CREDIT
    85  
20.11. CHANGES IN ACCOUNTING PRINCIPLES
    85  
20.12. LOAN RECORDS
    86  
20.13. OTHER SECURITY AND GUARANTIES
    86  
20.14. LOAN OBLIGATIONS PAYABLE IN DOLLARS
    87  
21. MISCELLANEOUS
    87  
21.1. NOTICES
    87  
21.2. AMENDMENTS AND MODIFICATIONS; WAIVERS AND CONSENTS
    87  
21.3. RIGHTS CUMULATIVE
    88  
21.4. SUCCESSORS AND ASSIGNS
    88  
21.5. SEVERABILITY
    88  
21.6. COUNTERPARTS
    88  
21.7. GOVERNING LAW; NO THIRD PARTY RIGHTS
    88  
21.8. COUNTERPART FACSIMILE EXECUTION
    89  
21.9. EFFECT OF MERGER OF BANK
    89  
21.10. NEGOTIATED TRANSACTION
    89  
21.11. CHOICE OF FORUM
    89  
21.12. SERVICE OF PROCESS
    90  
21.13. WAIVER OF JURY TRIAL
    90  
21.14. INCORPORATION BY REFERENCE
    91  
21.15. PATRIOT ACT NOTIFICATION
    91  
21.16. STATUTORY NOTICE - INSURANCE
    91  

viii



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

         
21.17. STATUTORY NOTICE - ORAL COMMITMENTS
    91  

ix



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

AMENDED AND RESTATED LOAN AGREEMENT

     In consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, TALX Corporation, a
Missouri corporation (Borrower), and LaSalle Bank National Association
(LaSalle), as Administrative Agent, and LaSalle and the other lenders listed on
Exhibit 3 to this Amended and Restated Loan Agreement (Agreement), as Lenders,
agree as follows:

     The Borrower, LaSalle and Southwest Bank of St. Louis (Southwest) entered
into that certain Loan Agreement dated March 27, 2002 (Initial Loan Agreement),
as amended by that First Amendment to Loan Agreement dated July 29, 2002 among
Borrower, LaSalle and Southwest (First Amendment), as further amended by that
Second Amendment to Loan Agreement dated January 27, 2003 among Borrower,
LaSalle and Southwest (Second Amendment), as further amended by that Third
Amendment to Loan Agreement dated June 30, 2003 among Borrower, LaSalle and
Southwest (Third Amendment) (collectively, the Initial Loan Agreement, as so
amended by the First Amendment, Second Amendment and Third Amendment, is
referred to herein as the Original Loan Agreement). The Borrower, in order to
finance the Current Acquisition, in order to arrange financing for the Approved
Acquisitions and in order to refinance the existing Indebtedness under the
Original Loan Agreement, hereby requests that the aggregate commitments
available under the Original Loan Agreement be increased and that certain
additional amendments be made to the Original Loan Agreement and, for the sake
of clarity and convenience, that the Original Loan Agreement be restated in its
entirety as so amended. From the Effective Date (defined below), all references
made to the Original Loan Agreement in any Loan Document or in any other
instrument or document shall, without more, be deemed to refer to this
Agreement.

1. Effective Date. This Agreement is effective March 31, 2004.

2. Definitions and Rules of Construction.

2.1. Listed Definitions. Capitalized words defined in the Glossary attached
hereto as Exhibit 2.1 shall have such defined meanings wherever used in this
Agreement and the other Loan Documents. The inclusion of a defined term in the
Glossary that is not used elsewhere in this Agreement or in the other Loan
Documents shall not affect the interpretation or construction of this Agreement
or the other Loan Documents.

2.2. Other Definitions. If a capitalized word in this Agreement is not defined
in the Glossary, it shall have such meaning as defined elsewhere herein, or if
not defined elsewhere herein, the meaning defined in the UCC. Terms are
italicized in this Agreement where they are defined.

2.3. References to Covered Person. The words Covered Person, a Covered Person,
any Covered Person, each Covered Person and every Covered Person refer to
Borrower and each of its now existing or later acquired, created or organized
Subsidiaries separately. The words Covered Persons refers to Borrower and its
now existing or later acquired, created or organized Subsidiaries collectively.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

2.4. References to Required Lenders. The words Required Lenders means any one or
more Lenders whose shares of Lenders’ Exposure at the relevant time aggregate at
least sixty six and two-thirds percent (66 2/3%).

2.5. Accounting Terms. Unless the context otherwise requires, accounting terms
herein that are not defined herein shall be determined under GAAP. All financial
measurements contemplated hereunder respecting Borrower shall be made and
calculated for Borrower and all of its now existing or later acquired, created
or organized Subsidiaries, if any, on a consolidated and consolidating basis in
accordance with GAAP unless expressly provided otherwise herein.

2.6. Meaning of Satisfactory. Whenever herein a document or matter is required
to be satisfactory to Administrative Agent or satisfactory to Lenders or
satisfactory to Required Lenders, unless expressly stated otherwise such
document must be satisfactory to Administrative Agent, Lenders or Required
Lenders (as applicable) in both form and substance, and unless expressly stated
otherwise Administrative Agent, Lenders or Required Lenders (as applicable)
shall have the commercially reasonable discretion to determine whether the
document or matter is satisfactory.

2.7. Computation of Time Periods. In computing or defining periods of time from
a specified date to a later specified date, and in computing the accrual of
interest or fees, the word from shall mean from and including and the words to
and until shall each mean to but excluding. Periods of days referred to in this
Agreement shall be counted in calendar days unless Business Days are expressly
prescribed, and references in this Agreement to months and years are to calendar
months and calendar years unless otherwise specified.

2.8. General. Unless the context of this Agreement clearly requires otherwise:
(i) references to the plural include the singular and vice versa;
(ii) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement; (iii) references to one gender include all genders; (iv) including is
not limiting; (v) or has the inclusive meaning represented by the phrase and/or;
(vi) the words hereof, herein, hereby, hereunder and similar terms in this
Agreement refer to this Agreement as a whole, including its Exhibits, and not to
any particular provision of this Agreement; (vii) the word Section or section
and Page or page refer to a section or page, respectively, of, and the word
Exhibit refers to an Exhibit to, this Agreement unless it expressly refers to
something else; (viii) reference to any agreement, document, or instrument
(including this Agreement and any other Loan Document or other agreement,
document or instrument defined herein), means such agreement, document, or
instrument as amended, modified, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms hereof,
and includes all attachments, exhibits and schedules thereto and documents
incorporated therein, if any; and (ix) general and specific references to any
Law means such Law as amended, modified, codified or reenacted, in whole or in
part, and in effect from time to time. Section captions and the Table of
Contents are for convenience only and shall not affect the interpretation or
construction of this Agreement or the other Loan Documents.

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

3. Lenders’ Commitments. Subject to the terms and conditions hereof, and in
reliance upon the Representations and Warranties, Lenders make the following
commitments to Borrower:

3.1. Revolving Loan Commitments.

3.1.1. Aggregate Amount. Subject to the limitations in Section 3.1.2 and
elsewhere herein, each Lender commits to make available to Borrower, from the
Effective Date to the Revolving Loan Maturity Date, such Lender’s pro-rata share
(as listed on Exhibit 3 hereto) of an Aggregate Revolving Loan Commitment of
$15,000,000.00, by funding such Lender’s pro-rata share of Revolving Loan
Advances made from time to time by Administrative Agent as provided herein.
Subject to the limitations in Section 3.1.2 and elsewhere herein, payments and
prepayments that are applied to reduce the Aggregate Revolving Loan may be
re-borrowed through Revolving Loan Advances.

3.1.2. Limitation on Revolving Loan Advances. No Revolving Loan Advance will be
made which would result in the sum of the Aggregate Revolving Loan and the
Letter of Credit Exposure on any Advance Date (except to the extent that a
Revolving Loan Advance will be used immediately to reimburse Letter of Credit
Issuer for unreimbursed draws on a Letter of Credit) exceeding the lesser of
(i) the Aggregate Revolving Loan Commitment and (ii) the Borrowing Base and no
Revolving Loan Advance will be made on or after the Revolving Loan Maturity
Date. Lenders may, however, in their absolute discretion make such Revolving
Loan Advances, but shall not be deemed by doing so to have increased the Maximum
Available Amount and shall not be obligated to make any such Revolving Loan
Advances thereafter. At any time that there is an Existing Default, the
Aggregate Revolving Loan Commitment may be canceled as provided in Section 17.3.
The Maximum Available Amount on any date shall be a Dollar amount equal to the
lesser of (i) the Aggregate Revolving Loan Commitment and (ii) the Borrowing
Base on such date, minus (a) the amount outstanding under the Aggregate
Revolving Loan on such date, and (b) the Letter of Credit Exposure on such date
(except to the extent that a Revolving Loan Advance will be used immediately to
reimburse Letter of Credit Issuer for unreimbursed draws on a Letter of Credit).

3.1.3. Revolving Notes. The obligation of Borrower to repay each Lender’s
Revolving Loan shall be evidenced by a promissory note payable to the order of
such Lender in a maximum principal amount equal to the amount of its Revolving
Loan Commitment and otherwise in form and substance satisfactory to Lenders.

3.1.4. Borrowing Base. The Borrowing Base on any date shall be 75% of the sum of
all Eligible Accounts on the financial statements of the Borrower as of the
close of business on such date, or as certified in the Borrowing Base
Certificate most recently furnished to Administrative Agent as required in
Section 14.15.1, whichever is less.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

3.1.5. Eligible Accounts. Eligible Accounts include all Accounts of all Covered
Persons, less Accounts arising out of the UC Business, plus Eligible UC Business
Accounts other than the following, unless approved in writing by Administrative
Agent in each case: (i) any Account with respect to which Administrative Agent
does not have a valid and enforceable, first priority, perfected Security
Interest, or any Account in which any Person other than Administrative Agent has
a Security Interest; (ii) any Account which remains unpaid as of 120 days after
the original date of the applicable invoice; (iii) any Account of a single
Account Debtor if 35% or more of the balances due on all Accounts of such
Account Debtor are ineligible under clause (ii); (iv) any Account with respect
to which the Account Debtor is an Affiliate or employee of Borrower or any
Covered Person; (v) any Account as to which the perfection of Administrative
Agent’s Security Interest is governed by any federal, state or local statutory
requirements other than those of the UCC or the Claims Act; (vi) any Account(s)
with respect to which the Account Debtor is the United States of America or any
state or any department, agency, public corporation or other instrumentality
thereof, to the extent the aggregate balance of such Accounts is greater than
$450,000; (vii) any Account(s) with respect to which the Account Debtor is not a
Person formed pursuant to the law of the United States or any state located in
the United States and does not maintain its chief executive office within the
United States and any Account with respect to which the Account Debtor is the
government of any foreign country or any municipality or other political
subdivision thereof, or any department, agency, public corporation or other
instrumentality thereof, to the extent the aggregate balance of such Accounts is
greater than $50,000; (viii) any Account with respect to goods or services whose
delivery or performance has been rejected by the Account Debtor or whose earlier
acceptance has been revoked; (ix) any Account arising from the delivery of goods
or performance of services for which an invoice has not been sent to the Account
Debtor within (a) fifteen days after the end of the month in which such goods or
services were delivered or performed or (b) fifteen days after the end of the
contractual billing cycle, whichever of the aforesaid (a) or (b) is applicable
to such Account; (x) any Account owing by an Account Debtor that is the subject
of a bankruptcy or similar insolvency proceeding, has made an assignment for the
benefit of creditors, has acknowledged that it is unable to pay its debts as
they mature, or whose assets have been transferred to a receiver or trustee, or
who has ceased business as a going concern; (xi) any Account owing by an Account
Debtor that has disputed liability or made any claim with respect to any other
Account due from such Account Debtor, or that has any right of setoff against
such Account, or to which the applicable Covered Person is indebted in any way,
but only to the extent of such indebtedness, setoff, dispute or claim; (xii) any
Account subject to a chargeback from a volume discount or an advertising
discount, but only to the extent of such chargeback or discount; (xiii) any
Account with respect to which the delivery of goods or performance of services
is bonded; (xiv) any Account as to which Administrative Agent does not have the
right or ability to obtain direct payment to Administrative Agent; (xv) any
Account with respect to which any of the covenants and agreements contained in
any of the Loan Documents or any of

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

the Representations and Warranties are not or have ceased to be complete and
correct in all material respects or have been breached; (xvi) any Account with
respect to which, in whole or in part, a check or other instrument for the
payment of money has been received, presented for payment and returned
uncollected for any reason, but only to the extent such payment remains
uncollected; (xvii) any Account which represents a progress billing, other than
the Eligible UC Business Accounts, or as to which the applicable Covered Person
has extended the time for payment without the consent of Administrative Agent
(for purposes hereof, progress billing being any invoice for goods sold or
leased or services rendered under a contract or agreement pursuant to which the
Account Debtor’s obligation to pay such invoice is conditioned upon the
applicable Covered Person’s completion of any further performance under the
contract or agreement but shall not include any invoices rendered under such
contracts or agreements to the extent the Account Debtor is obligated to pay for
services which have been rendered); (xviii) any Account which is evidenced by a
promissory note or other instrument or by chattel paper or which has been
reduced to judgment; and (xix) any Account which arises out of a sale not made
in the ordinary course of the applicable Covered Person’s business.

3.2. Term Loan Commitments.

3.2.1. Aggregate Term Loans.

3.2.1.1. Aggregate Term Loan A. Each Lender commits to make available to
Borrower such Lender’s pro-rata share (as listed on Exhibit 3 hereto) of an
Aggregate Term Loan A Commitment of $58,000,000.00 by funding such Lender’s
pro-rata share of (i) the initial Term Loan A Advance (Initial Term Loan A
Advance) by Administrative Agent on the Effective Date as provided herein and
(ii) a second Term Loan A Advance (Second Term Loan A Advance) by the
Administrative Agent on the date the conditions set forth in this Agreement are
satisfied, provided that such Second Term Loan A Advance must occur no later
than September 30, 2004. The amount of the Second Term Loan A Advance may not
exceed the Aggregate Term Loan A Commitment less the amount of the Initial Term
Loan A Advance. Each Lender’s Term Loan A Commitment is its pro-rata share of
the Aggregate Term Loan A Commitment. The Term Loan A Commitment of each Lender
shall expire concurrently with the making of such Second Term Loan A Advance or
September 30, 2004, whichever occurs first.

3.2.1.2. Aggregate Term Loan B. Each Lender commits to make available to
Borrower such Lender’s pro-rata share (as listed on Exhibit 3 hereto) of an
Aggregate Term Loan B Commitment of $10,000,000.00 by funding such Lender’s
pro-rata share of up to two Term Loan B Advances on the date or dates the
conditions set forth in this Agreement are satisfied, provided that any Term
Loan B Advance must occur no later than September 30, 2004. Each Lender’s Term
Loan B Commitment is its pro-

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

rata share of the Aggregate Term Loan B Commitment. The Term Loan B Commitment
of each Lender shall expire concurrently with the making of a second Term Loan B
Advance or September 30, 2004, whichever occurs first.

3.2.2. Term Loan Notes. The obligation of Borrower to repay each Lender’s Term
Loans shall be evidenced by a promissory note payable to the order of such
Lender in a principal amount equal to its pro-rata share of the Aggregate Term
Loan A Commitment and Aggregate Term Loan B Commitment and otherwise in form and
substance satisfactory to Lenders.

3.3. Letter of Credit Commitment. Letter of Credit Issuer commits to issue
standby letters of credit and commercial (documentary) letters of credit for the
account of Borrower from time to time from the Effective Date to the Revolving
Loan Maturity Date, but only in connection with transactions satisfactory to
Letter of Credit Issuer and only if the Letter of Credit Exposure will not as a
result of such issuance exceed the lesser of (i) $1,000,000.00 and (ii) the
Maximum Available Amount. The expiration date of any Letter of Credit will be a
Business Day that is not later than the date which is twenty-five days prior to
the Revolving Loan Maturity Date; provided, however, that the expiration date
for a Letter of Credit may be later than the Revolving Loan Maturity Date if
Letter of Credit Issuer consents to such issuance and Borrower provides to
Letter of Credit Issuer cash collateral satisfactory to Letter of Credit Issuer
as security for Borrower’s obligation to reimburse Letter of Credit Issuer for
all draws thereunder. Immediately upon the issuance by Letter of Credit Issuer
of a Letter of Credit in accordance with the terms and conditions of this
Agreement, Letter of Credit Issuer shall be deemed to have sold and transferred
to each other Lender, and such other Lender shall be deemed to have purchased
and received from Letter of Credit Issuer, a pro-rata undivided interest and
participation in such Letter of Credit, the reimbursement obligation of Borrower
with respect thereto, and any guaranty thereof or collateral therefor. Such
other Lender’s pro-rata undivided interest shall be the same as its pro-rata
share of the Aggregate Revolving Loan Commitment.

4. Interest.

4.1. Interest on Draws on Letters of Credit. The unreimbursed amount of each
draw on a Letter of Credit shall bear interest at a rate per annum equal to the
Adjusted Base Rate applicable to Revolving Loans.

4.2. Interest on Aggregate Loans. Borrower may, as provided in Section 7,
designate the whole of an Advance or any part of an Advance (provided that any
partial designation of the Term Loan A Advance or Term Loan B Advance shall
apply to a minimum of $1,000,000.00 of the Term Loan) to be either a Base Rate
Advance or a Eurodollar Advance; provided, however, during the existence of an
Existing Default, Borrower may not designate an Advance or part of an Advance as
a Eurodollar Advance. Each Base Rate Advance when made will become a Base Rate
Loan, which shall bear interest at the Adjusted Base Rate. Each Eurodollar
Advance when made will become a Eurodollar Loan, which shall bear interest at
the Adjusted Eurodollar Rate. Borrower may also, as

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

provided herein, convert some or all of a Base Rate Loan into a Eurodollar Loan
and some or all of a Eurodollar Loan into a Base Rate Loan. For each Eurodollar
Loan, Borrower shall select an Interest Period as provided in Section 4. A
Eurodollar Loan shall bear interest at the Adjusted Eurodollar Rate throughout
the applicable Interest Period designated by Borrower.

4.3. Adjusted Base Rate. The Adjusted Base Rate for any Base Rate Loan which is
a Revolving Loan shall be the Base Rate plus the applicable Base Rate Margin
determined from the table in Section 4.5 and the Adjusted Base Rate for any Base
Rate Loan which is a Term Loan shall be the Base Rate plus the applicable Base
Rate Margin determined from the table in Section 4.5.

4.4. Adjusted Eurodollar Rate. The Adjusted Eurodollar Rate for any Eurodollar
Loan which is a Revolving Loan shall be the Eurodollar Rate plus the applicable
Eurodollar Margin determined from the table in Section 4.5, and the Adjusted
Eurodollar Rate for any Eurodollar Loan which is a Term Loan shall be the
Eurodollar Rate plus the applicable Eurodollar Margin determined from the table
in Section 4.5.

4.5. Base Rate Margins and Eurodollar Margins.

Commencing on the Effective Date, the Margins shall be determined as follows:

Revolving Loans and Term Loan A:

                  If the ratio of Borrower’s         Total Indebtedness to      
  EBITDA (for the four fiscal         quarter period of Borrower   The Base Rate
  The Eurodollar most recently ended) is:

--------------------------------------------------------------------------------

  Margin is:

--------------------------------------------------------------------------------

  Margin is:

--------------------------------------------------------------------------------

Greater than or equal to 2.00 to 1
    0.25 %     3.25 %
Less than 2.00 to 1 and greater than or equal to 1.50 to 1
    0.00 %     2.75 %
Less than 1.50 to 1 and greater than or equal to 1.00 to 1
    0.00 %     2.25 %
Less than 1.00 to 1
    0.00 %     1.75 %

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Term Loan B:

                  If the ratio of Borrower’s         Total Indebtedness to      
  EBITDA (for the four fiscal         quarter period of Borrower   The Base Rate
  The Eurodollar most recently ended) is:

--------------------------------------------------------------------------------

  Margin is:

--------------------------------------------------------------------------------

  Margin is:

--------------------------------------------------------------------------------

Greater than or equal to 2.00 to 1
    0.75 %     3.75 %
Less than 2.00 to 1 and greater than or equal to 1.50 to 1
    0.50 %     3.25 %
Less than 1.50 to 1 and greater than or equal to 1.00 to 1
    0.50 %     2.75 %
Less than 1.00 to 1
    0.50 %     2.25 %

The ratio of Borrower’s Total Indebtedness to EBITDA (for the four fiscal
quarter period of Borrower most recently ended) on a pro forma basis as of the
Effective Date (after giving effect to the Current Acquisition and the
consummation of the transactions contemplated hereby, the funding of the Initial
Term Loan A Advance, the initial Revolving Loan Advance, if made concurrently
with the Initial Term Loan A Advance, and the payment of all fees and expenses
hereunder) is 1.46 to 1. Thereafter, the applicable Margins shall be
re-determined by Administrative Agent promptly after each delivery by Borrower
to Administrative Agent of Borrower’s Financial Statements (and accompanying
Compliance Certificate) as required in Section 14.14.2, and will become
applicable on the third Business Day following the day when Borrower delivers
such Financial Statements (and accompanying Compliance Certificate) to
Administrative Agent.

4.6. Conversion of Loans. Borrower may (i) as of any Business Day convert some
or all of a Base Rate Loan to a Eurodollar Loan, or (ii) at the end of any
Interest Period of a Eurodollar Loan, continue the Loan as a Eurodollar Loan for
an additional Interest Period or convert some or all of such Eurodollar Loan to
a Base Rate Loan; provided however, that if there is an Existing Default,
Borrower may not convert a Base Rate Loan to a Eurodollar Loan or continue a
Eurodollar Loan for an additional Interest Period and further provided that any
designation of a portion of a Term Loan A Advance or a Term Loan B Advance shall
apply to a minimum of $1,000,000.00 of the Term Loan. To cause any conversion or
continuation, Borrower shall give Administrative Agent, prior to 11:00 a.m.
Local Time three Business Days prior to the date the conversion or continuation
is to be effective, a written request (which may be mailed, personally delivered
or telecopied as provided in Section 21.1) (i) specifying whether a conversion
or continuation is requested, (ii) in the case of a conversion, specifying the
amount to be converted and whether it is to be a Eurodollar Loan or a Base Rate
Loan upon the conversion, and (iii) in the case of any conversion to or
continuation of a Eurodollar Loan, specifying the

8



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Interest Period therefor. If such notice is not given prior to 11:00 a.m. Local
Time on the third Business Day preceding the last day of the Interest Period of
a Eurodollar Loan, then Borrower shall be deemed to have timely given a notice
to Administrative Agent requesting to convert all of such Eurodollar Loan to a
Base Rate Loan. In the case of a Eurodollar Loan, any conversion or continuation
shall become effective only on the day following the last day of the current
Interest Period.

4.7. Interest Periods for Eurodollar Loans. For each Eurodollar Loan Borrower
shall select an Interest Period that is either 30, 60, 90, or 180 days; provided
that:

(i) every such Interest Period for a Eurodollar Advance shall commence on the
date of the Advance or on the date of the conversion or continuation of any Loan
as a Eurodollar Loan;

(ii) if any Interest Period would otherwise expire on a day of a calendar month
which is not a Business Day, then such Interest Period shall expire on the next
succeeding Business Day in that calendar month; provided, however, that if the
next succeeding Business Day would be in the following calendar month, it shall
expire on the first preceding Business Day;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iv) no Interest Period for a Eurodollar Loan that is part of the Aggregate
Revolving Loan shall extend beyond the Revolving Loan Maturity Date, and no
Interest Period for a Eurodollar Loan that is part of the Aggregate Term Loan A
or Aggregate Term Loan B shall extend beyond the Term Loan Maturity Date.

4.8. Time of Accrual. Interest shall accrue on all principal amounts outstanding
from the date when first outstanding to the date when no longer outstanding.
Amounts shall be deemed outstanding until payments are applied thereto as
provided herein.

4.9. Computation. Interest shall be computed for the actual days elapsed over a
year deemed to consist of 360 days. Interest rates that are based on the Base
Rate shall change simultaneously with any change in the Base Rate and shall be
effective for the entire day on which such change becomes effective. The Base
Rate will be determined by Administrative Agent before the initial Advances on
the Effective Date and on each Business Day thereafter when the Base Rate
changes.

4.10. Rate After Maturity. Borrower shall pay interest on the Aggregate Loans
and any Obligations with respect to Letters of Credit after their Maturity, and,
at the option of Administrative Agent, on the Aggregate Loans and on the other
Loan Obligations after the occurrence of an Event of Default, at a rate per
annum of three percent (3.0%) plus the Adjusted Base Rate.

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

5. Fees.

5.1. Commitment Fee. Borrower shall pay to Administrative Agent the fees
pursuant to the fee letters entered into by Borrower from time to time.

5.2. Revolving Loan Unused Fee. Borrower shall pay to Administrative Agent for
the account of Lenders a non-refundable, recurring Revolving Loan Unused Fee
calculated by applying the daily equivalent of an annual Unused Fee Rate
(computed for the actual number of days over a year deemed to consist of
360 days) to the Unused Revolving Loan Commitment on each day during the period
from the Effective Date to the Revolving Loan Maturity Date. The Unused
Revolving Loan Commitment on any day shall be the difference between (i) the
amount of the Aggregate Revolving Loan Commitment and (ii) the sum of (a) the
Aggregate Revolving Loan, and (b) the aggregate undrawn amount of outstanding
Letters of Credit, and (c) the total of all amounts drawn on outstanding Letters
of Credit but not reimbursed to Letter of Credit Issuer by Borrower as of the
close of business on such day. The Revolving Loan Unused Fee shall be payable
quarterly in arrears commencing on the last day of the first calendar quarter
ending after the Effective Date and continuing on the last day of each calendar
quarter thereafter and on the Revolving Loan Maturity Date. The annual Unused
Fee Rate shall be as follows:

          If the ratio of Borrower’s Total Indebtedness to     EBITDA (for the
four fiscal quarter period of     Borrower most recently ended) is:

--------------------------------------------------------------------------------

  The Unused Fee Rate is:

--------------------------------------------------------------------------------

Greater than or equal to
       
2.00 to 1
    0.375 %
Less than 2.00 to 1 and greater than or equal to
       
1.50 to 1
    0.325 %
Less than 1.50 to 1 and greater than or equal to
       
1.00 to 1
    0.250 %
Less than 1.00 to 1
    0.250 %

The ratio of Borrower’s Total Indebtedness to EBITDA (for the four fiscal
quarter period of Borrower most recently ended) on a pro forma basis as of the
Effective Date (after giving effect to the Current Acquisition and the
consummation of the transactions contemplated hereby, the funding of the Initial
Term Loan A Advance, the initial Revolving Loan Advance, if made concurrently
with the Initial Term Loan A Advance, and the payment of all fees and expenses
hereunder) is 1.46 to 1. Thereafter, the applicable Unused Fee Rate shall be
re-determined by Administrative Agent promptly after each delivery by Borrower
to Administrative Agent of Borrower’s Financial Statements (and accompanying
Compliance Certificate) as required in Section 14.14.2 and will become
applicable on the third Business Day following the day when Borrower

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

delivers such Financial Statements (and accompanying Compliance Certificate) to
Administrative Agent.

5.3. Letter of Credit Fee. Borrower shall pay to Administrative Agent for the
account of Letter of Credit Issuer and each other Lender with a Revolving Loan
Commitment, a non-refundable recurring Letter of Credit Fee for each Letter of
Credit issued by Letter of Credit Issuer. The Letter of Credit Fee for any
Letter of Credit shall be an amount equal to the aggregate undrawn amount of
such Letter of Credit multiplied by the Eurodollar Margin in effect on the date
such Letter of Credit is issued. The Letter of Credit Fee for each Letter of
Credit shall be payable in advance upon its issuance and quarterly thereafter on
the last day of each calendar quarter thereafter while such Letter of Credit is
outstanding.

5.4. Letter of Credit Fronting Fee. Borrower shall pay to Letter of Credit
Issuer a non-refundable, one-time Fronting Fee equal to 0.125% of the face
amount of each Letter of Credit issued by Letter of Credit Issuer. The Fronting
Fee due for any Letter of Credit shall be payable in advance on the issuance
date of such Letter of Credit.

5.5. Other Letter of Credit Fees. Borrower shall pay to Letter of Credit Issuer
such Letter of Credit Issuer’s other customary fees for issuance, amendment, or
renewal of a Letter of Credit and, as Letter of Credit Issuer and Borrower may
agree with respect to each Letter of Credit, for each negotiation of a draft
drawn under such Letter of Credit.

5.6. Administrative Agent’s Fees. Borrower shall pay to Administrative Agent,
and solely for the account of Administrative Agent, an annual non-refundable
Agency Fee in the amount as set forth in the Agency Fee Letter together with any
other fee payable solely for the account of Administrative Agent as set forth
therein. The Agency Fee for the first twelve (12) months shall be paid on or
before the Effective Date, and an annual Agency Fee payment shall thereafter be
made to Administrative Agent on each anniversary date of the Effective Date.

5.7. Calculation of Fees. All of the foregoing fees and all other fees payable
to Administrative Agent or any Lender that are based on an annual percentage
shall be calculated on the basis of a year deemed to consist of 360 days and for
the actual number of days elapsed.

6. Payments.

6.1. Scheduled Payments on Aggregate Revolving Loan.

6.1.1. Interest. Borrower shall pay interest accrued on each Base Rate Loan
included in the Aggregate Revolving Loan monthly in arrears beginning on the
first day of the first calendar month ending after the Effective Date and
continuing on the first day of each calendar month thereafter, and on the
Revolving Loan Maturity Date. Borrower shall pay interest accrued on each
Eurodollar Loan

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

included in the Aggregate Revolving Loan at the end of its Interest Period and,
in addition, for each such Eurodollar Loan with an Interest Period longer than
90 days, Borrower shall pay interest accrued thereon on each day that would have
been the end of an Interest Period with respect to such Eurodollar Loan had
successive Interest Periods of 90 days’ duration been applicable to such
Eurodollar Loan. Borrower shall pay interest accrued on each Revolving Loan
after the Revolving Loan Maturity Date on demand.

6.1.2. Principal. Borrower shall repay the entire amount of the Aggregate
Revolving Loan as then outstanding on the Revolving Loan Maturity Date.

6.2. Scheduled Payments on Term Loans.

6.2.1. Interest. Borrower shall pay interest accrued on each Base Rate Loan
included in the Aggregate Term Loan A monthly in arrears, beginning on the last
day of the first calendar month ending after the Effective Date, and continuing
on the last day of each calendar month thereafter, and on the Term Loan Maturity
Date. Borrower shall pay interest accrued on each Base Rate Loan included in the
Aggregate Term Loan B monthly in arrears, beginning on the last day of the first
calendar month ending after the initial disbursement of the Aggregate Term Loan
B, and continuing on the last day of each calendar month thereafter, and on the
Term Loan Maturity Date. Borrower shall pay interest accrued on each Eurodollar
Loan included in the Aggregate Term Loan A and Aggregate Term Loan B at the end
of its Interest Period and, in addition, for each such Eurodollar Loan with an
Interest Period longer than 90 days, Borrower shall pay interest accrued thereon
on each day that would have been the end of an Interest Period with respect to
such Eurodollar Loan had successive Interest Periods of 90 days’ duration been
applicable to such Eurodollar Loan. Borrower shall pay interest accrued on the
Aggregate Term Loan A and Aggregate Term Loan B after the Term Loan Maturity
Date on demand.

6.2.2. Principal.

6.2.2.1. Term Loan A. Borrower shall repay the Aggregate Term Loan A in
quarterly installments of principal based on the outstanding principal amount of
the Aggregate Term Loan A as of June 30, 2004. The amount of each quarterly
principal installment shall be determined on June 30, 2004 by dividing the then
outstanding Dollar amount of the Initial Term Loan A Advance by twenty. The
initial principal installment payment shall be due and payable on June 30, 2004
and subsequent principal installments shall be due and payable each
September 30, December 31, March 31 and June 30 thereafter, with one final
installment payment due and payable on the Term Loan Maturity Date in the amount
of all Indebtedness under each Term Note A then outstanding. Provided, however,
to the extent the Second Term Loan A Advance is made after the Initial Term Loan
A Advance, the principal amount of such Second Loan A Advance shall be divided
by twenty and the quotient shall be payable

12



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

and due, in addition to the amount set forth above, commencing on the last day
of quarter immediately following the quarter in which the Second Term Loan A
Advance is made, and with the final installment payment due and payable on the
Term Loan Maturity Date in the amount of all Indebtedness under the Term A Notes
then outstanding.

6.2.2.2. Term Loan B. Borrower shall repay the Aggregate Term Loan B in
quarterly installments of principal based on the outstanding principal amount of
the Aggregate Term Loan B as of December 31, 2004. The amount of each quarterly
principal installment shall be determined as of December 31, 2004 by dividing
the then outstanding principal amount of the Aggregate Term Loan B by two
hundred. The initial principal installment payment shall be due and payable on
December 31, 2004 and subsequent principal installments shall be due and payable
each March 31, June 30, September 30 and December 31 thereafter, with one final
balloon payment due and payable on the Term Loan Maturity Date in the amount of
all Indebtedness under each Term Note B then outstanding.

6.3. Prepayments.

6.3.1. Voluntary Prepayments. Subject to the limitations in the following
sentences, Borrower may wholly or partially prepay any Base Rate Loan or
Eurodollar Loan that is included in the Aggregate Term Loan A or Aggregate Term
Loan B without payment of a premium. Subject to the limitations in the following
sentences, Borrower may wholly prepay any Base Rate Loan or Eurodollar Loan that
is included in the Aggregate Revolving Loan, at any time and may make a partial
prepayment thereon from time to time, without payment of a premium.
Notwithstanding the foregoing, no partial or entire prepayment may be made
hereunder unless (i) Borrower gives Administrative Agent written notice (which
may be mailed, personally delivered or telecopied as provided in Section 21.1)
or telephonic notice (promptly confirmed in writing in the manner provided in
Section 21.1) of Borrower’s intention to make such prepayment at least one
Business Day prior to tendering such prepayment, (ii) the total amount of such
prepayment is a whole multiple of $1,000.00 (iii) Borrower pays any accrued
interest on the amount prepaid at the time of such prepayment and (iv) Borrower
pays any amount that is due under Section 19.4 as a consequence of the
prepayment. Borrower may specify in writing to Administrative Agent prior to
making a voluntary prepayment whether such prepayment is to be made on the
Aggregate Revolving Loan or a Term Loan. In the event Borrower does not specify
whether such prepayment is made on the Aggregate Revolving Loan or a Term Loan,
it shall be applied first to the Term Loans in the order specified herein and
then to the Aggregate Revolving Loan. All voluntary prepayments of a Term Loan
described in this Section 6.3.1 will be deemed made and shall be applied in
reduction of the Aggregate Term Loan B (and all compensation due pursuant to
Section 19.4 in connection therewith) until reduced to zero, and will be applied
by Lenders to reduce their pro-rata shares, and consequently the aggregate
amounts,

13



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

of the quarterly repayment installments required under Section 6.2.2 in the
inverse order of their due dates. Thereafter, all subsequent voluntary
prepayments of a Term Loan described in this Section 6.3.1 shall be deemed made
on the Aggregate Term Loan A (and all compensation due pursuant to Section 19.4
in connection therewith) until reduced to zero, and will be applied by Lenders
to reduce their pro-rata shares, and consequently the aggregate amounts, of the
quarterly repayment installments required under Section 6.2.1 in the inverse
order of their due dates. Thereafter, all subsequent voluntary prepayments
described in this Section 6.3.1, unless otherwise expressly stated in writing by
Borrower to Administrative Agent prior to the making of such prepayment, shall
be deemed made on the Base Rate Loans included in the Aggregate Revolving Loan
until they are reduced to zero, and then to the Eurodollar Loans included in the
Aggregate Revolving Loan (and all compensation due pursuant to Section 19.4 in
connection therewith) until they are reduced to zero, and will be applied by
Lenders to reduce the Revolving Loans in accordance with their respective
pro-rata shares of the Aggregate Revolving Loan Commitment.

6.3.2. Mandatory Prepayments When Over-Advances Exist. If at any time the sum of
the Aggregate Revolving Loan and the Letter of Credit Exposure exceeds the
lesser of (i) the Aggregate Revolving Loan Commitment and (ii) the Borrowing
Base, whether as a result of optional Revolving Loan Advances by Lenders as
contemplated by Section 3.1.2 or otherwise, Borrower shall on demand make a
payment in the amount of the excess to Administrative Agent for the account of
Lenders on the Aggregate Revolving Loan. Each such prepayment will be applied by
Administrative Agent and Lenders first to reduce the Base Rate Loans that are
included in the Aggregate Revolving Loan (and consequently a ratable portion of
each Lender’s Revolving Loan) until they are reduced to zero and then to reduce
the Eurodollar Loans that are included in the Aggregate Revolving Loan (and
consequently a ratable portion of each Lender’s Revolving Loan). In the case of
such a prepayment, Borrower will pay any accrued interest on the amount prepaid
at the time of such prepayment, and Borrower will pay any amount that is due
under Section 19.4 as a consequence of the prepayment.

6.3.3. Other Mandatory Prepayments.

6.3.3.1. Proceeds from Sales of Assets. If Borrower or any Covered Person sells
any of its assets in a single transaction or related series of transactions that
are not in the ordinary course of business, Borrower shall make a payment to
Administrative Agent for the ratable benefit of the Lenders, to be applied to
first reduce the Aggregate Term Loan B, then the Aggregate Term Loan A, in the
aggregate amount of 50% of the gross proceeds therefrom less reasonable selling
expenses and the increment in federal, state and local income taxes, if any,
payable as a consequence of any taxable gain from such sale. Borrower need not
make such prepayment, however, (i) to the extent the net proceeds from such sale
or sales are less than $250,000.00 in any one fiscal year, or (ii) to the extent

14



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

the net proceeds of any such sale of a capital asset are expended by Borrower
within 180 days of completion of the sale for replacement of such asset by
another asset of comparable type and utility, provided that Borrower shall
confirm to Administrative Agent that such asset is subject to the first lien in
favor of Administrative Agent contemplated hereby, and such expenditure will not
result in Borrower exceeding the limits for Capital Expenditures in
Section 16.2. Notwithstanding the foregoing, the prepayment payment requirement
from the sale of assets shall no longer apply as of the date that Borrower shall
demonstrate for two (2) consecutive quarters that the ratio of Borrower’s Total
Indebtedness to EBITDA (for the four fiscal quarter periods of Borrower most
recently ended) for each such quarter is less than 1.5 to 1 by providing such
information in the Compliance Certificate.

6.3.3.2. Proceeds from Sale of Securities or Issuance of Indebtedness. If after
the Effective Date Borrower or any Covered Person issues any debt, equity or
debt securities, or warrants or options therefor (other than Permitted
Indebtedness, debt or equity issued to a Covered Person by any other Covered
Person, or any equity securities issued to any directors, officers or employees
of the Borrower or its Subsidiaries), Borrower shall promptly after such sale
make a payment to Administrative Agent for the ratable benefit of the Lenders,
to be applied to first reduce the Aggregate Term Loan B, then the Aggregate Term
Loan A, in an aggregate amount equal to 50% of the gross proceeds therefrom less
reasonable brokers’ and underwriters’ fees and commissions and other reasonable
issuing expenses. Notwithstanding the foregoing, the prepayment payment
requirement from the sale or securities or debt shall no longer apply as of the
date that Borrower shall demonstrate for two (2) consecutive quarters that the
ratio of Borrower’s Total Indebtedness to EBITDA (for the four fiscal quarter
periods of Borrower most recently ended) for each such quarter is less than 1.5
to 1 by providing such information in the Compliance Certificate.

6.3.3.3. Insurance/Condemnation Proceeds. All Insurance/Condemnation Proceeds in
connection with any loss or condemnation, the proceeds of which exceed
$100,000.00, shall be deposited in an interest bearing Proceeds Account with
Administrative Agent in the name of Borrower promptly upon receipt thereof by
Borrower or Administrative Agent. Within 180 days after such receipt Borrower
may expend, or commit to expend, some or all of the funds in the Proceeds
Account for rebuilding, repairing or replacing the property for which such
Insurance/Condemnation Proceeds were paid. All funds in the Proceeds Account
that have not been committed to be so expended by the 180th day after receipt
shall be distributed by Administrative Agent to Lenders in accordance with their
pro-rata shares of the Aggregate Term Loan B Commitment and applied by them to
reduce the Aggregate Term Loan B first and then the Aggregate Term Loan A, and
all funds remaining in the Proceeds Account upon completion of such rebuilding,
repairing or replacement shall be distributed by Administrative Agent to Lenders
in accordance with their pro-rata shares of the Aggregate Term Loan B Commitment
and applied by them to reduce the Aggregate Term

15



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Loan B first and then the Aggregate Term Loan A. The foregoing notwithstanding,
Administrative Agent shall have the right to debit the Proceeds Account in the
amount of, and apply the debit amount to pay, any of the Loan Obligations that
are not paid when due as provided herein or at any time upon the occurrence and
during the continuation of an Event of Default. Borrower hereby assigns and
grants to Administrative Agent for the benefit of Lenders a first priority
Security Interest in any such Proceeds Account as security for payment and
performance of the Loan Obligations. Expenditures by Borrower for such
rebuilding, repairing or replacement in excess of the amount of the
Insurance/Condemnation Proceeds shall be deemed Capital Expenditures.
Administrative Agent is hereby authorized to participate in any proceeding for
the condemnation or other taking of any of Borrower’s property and Borrower from
time to time will deliver to Administrative Agent all instruments reasonably
requested by Administrative Agent to permit such participation.

6.3.3.4. Excess Cash Flow. Within 120 days after the end of each fiscal year of
Borrower, commencing with the fiscal year ending March 31, 2005, Borrower shall
pay to Administrative Agent for the ratable benefit of Lenders, to be applied to
reduce the Aggregate Term Loan A and the Aggregate Term Loan B, an aggregate
amount equal to fifty percent (50%) of Borrower’s Excess Cash Flow for such
fiscal year. Any such payment will be applied by Administrative Agent and
Lenders to first reduce the Aggregate Term Loan B and then reduce the Aggregate
Term Loan A. Excess Cash Flow means, for any period of calculation, EBITDA minus
the sum of Fixed Charges, federal, state and local income taxes paid, Capital
Expenditures, Repurchases and the amount of any prepayment (including prepayment
premium) of long term Indebtedness of Borrower in such period. Notwithstanding
the foregoing, the Excess Cash Flow payment requirement shall no longer apply as
of the date that Borrower shall demonstrate for two (2) consecutive quarters
that the ratio of Borrower’s Total Indebtedness to EBITDA (for the four fiscal
quarter periods of Borrower most recently ended) for each such quarter is less
than 1.5 to 1 by providing such information in the Compliance Certificate.

Every prepayment under this Section 6.3.3 that is required to be applied to
reduce the Aggregate Term Loan B shall be distributed by Administrative Agent to
Lenders in accordance with their pro-rata shares of the Aggregate Term Loan B
Commitment and applied by Lenders to reduce their pro-rata shares, and
consequently the aggregate amounts, of the repayment installments required under

16



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Section 6.2.2.2 in the inverse order of their due dates. If application to the
Term Loan B of any prepayment required under this Section 6.3.3 reduces the Term
Loan B (and consequently the Aggregate Term Loan B) to zero, the remaining
amount of such prepayment shall be applied by Lenders to reduce the Term Loan A
(and consequently the Aggregate Term Loan A) to zero, and will be applied by the
Lenders to reduce their pro-rata shares, and consequently the aggregate amounts,
of the repayment installments required under Section 6.2.2.1 in the inverse
order of their maturity, and the remaining amount, if any, of such prepayment
shall then be applied by Lenders to reduce the Revolving Loans (and consequently
the Aggregate Revolving Loan).

6.4. Reimbursement Obligations of Borrower. Each Borrower hereby unconditionally
agrees to immediately pay to Letter of Credit Issuer on demand at the Letter of
Credit Issuer’s Applicable Lending Office all amounts required to pay all drafts
drawn under Letters of Credit issued for the account of such Borrower and all
reasonable expenses incurred by Letter of Credit Issuer in connection with such
Letters of Credit and in any event and without demand to remit to Letter of
Credit Issuer (which may be through obtaining Revolving Advances if permitted
under Section 3.1.2) sufficient funds to pay all debts and liabilities arising
under any Letter of Credit issued for the account of such Borrower.

6.5. Manner of Payments and Timing of Application of Payments.

6.5.1. Payment Requirement. Unless expressly provided to the contrary elsewhere
herein, Borrower shall make each payment on the Loan Obligations to
Administrative Agent for the account of Lenders as required under the Loan
Documents at the Applicable Lending Office of the Administrative Agent on the
date when due, without deduction, setoff or counterclaim. All such payments will
be distributed by Administrative Agent to Lenders as provided in Section 18.10
for application to the Loan Obligations as provided herein.

6.5.2. Application of Payments and Proceeds. All payments received by
Administrative Agent in immediately available funds at or before 1:00 p.m.
(Local Time) on a Business Day will be distributed by Administrative Agent to
Lenders as provided in Section 18.10 on the same Business Day. Such payments
received on a day that is not a Business Day or after 1:00 p.m. (Local Time) on
a Business Day will be distributed by Administrative Agent to Lenders as
provided in Section 18.10 on the next Business Day. The amount so distributed to
a Lender will be applied by such Lender to the relevant Loan Obligation on the
Business Day when received.

6.5.3. Interest Calculation. Section 6.5.2 notwithstanding, for purposes of
interest calculation only, (i) a payment by check, draft or other instrument
received at or before 1:00 p.m. (Local Time) on a Business Day shall be deemed
to have been applied to the relevant Loan Obligation on the second following
Business Day, (ii) a payment by check, draft or other instrument received on a
day that is not a Business Day or after 1:00 p.m. on a Business Day shall be
deemed to

17



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

have been applied to the relevant Loan Obligation on the third following
Business Day, (iii) a payment in cash or by wire transfer received at or before
1:00 p.m. (Local Time) on a Business Day shall be deemed to have been applied to
the relevant Loan Obligation on the Business Day when it is received, and (iv) a
payment in cash or by wire transfer received on a day that is not a Business Day
or after 1:00 p.m. (Local Time) on a Business Day shall be deemed to have been
applied to the relevant Loan Obligation on the next Business Day.

6.6. Returned Instruments. If a payment is made by check, draft or other
instrument and the check, draft or other instrument is returned unpaid, any
application of the payment to the Loan Obligations will be reversed and will be
treated as never having been made.

6.7. Compelled Return of Payments or Proceeds. If Administrative Agent or any
Lender is for any reason compelled to surrender any payment or any proceeds of
the Collateral because such payment or the application of such proceeds is for
any reason invalidated, declared fraudulent, set aside, or determined to be void
or voidable as a preference, an impermissible setoff, or a diversion of trust
funds, then this Agreement and the Loan Obligations to which such payment or
proceeds was applied or intended to be applied shall be revived as if such
application was never made; and Borrower shall be liable to pay to
Administrative Agent or such Lender, and shall indemnify Administrative Agent or
such Lender for and hold Administrative Agent or such Lender harmless from any
loss with respect to, the amount of such payment or proceeds surrendered. This
Section shall be effective notwithstanding any contrary action that
Administrative Agent or such Lender may take in reliance upon its receipt of any
such payment or proceeds. Any such contrary action so taken by Administrative
Agent or such Lender shall be without prejudice to Administrative Agent’s or
such Lender’s rights under this Agreement and shall be deemed to have been
conditioned upon the application of such payment or proceeds having become final
and indefeasible. The provisions of this Section shall survive termination of
the Commitments, the expiration of the Letters of Credit and the indefeasible
full payment and satisfaction of all of the Loan Obligations.

6.8. Due Dates Not on Business Days. If any payment required hereunder becomes
due on a date that is not a Business Day, then such due date shall be deemed
automatically extended to the next Business Day.

7. Procedure for Obtaining Advances and Letters of Credit.

7.1. Initial Advances. Provided that all conditions thereto hereunder are
satisfied and subject to the limitations contained herein, Lenders will fund and
Administrative Agent will make the Initial Term Loan A Advance and the initial
Revolving Loan Advance on the Effective Date as directed by Borrower in a
written direction delivered to Administrative Agent. The manner of disbursement
shall be subject to Lenders’ approval.

7.2. Subsequent Loan Advances.

7.2.1. Borrower Requests. From and after the Effective Date, Borrower may
request (i) Revolving Loan Advances from time to time, (ii) one additional Term

18



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Loan A Advance prior to September 30, 2004, and (iii) up to two Term Loan B
Advances prior to September 30, 2004, but, in each case, not more often than
once each Business Day, by submitting a request therefor to Administrative Agent
as provided in Section 7.10 and, in connection with each Term Loan A Advance or
Term Loan B Advance also submitting a Compliance Certificate in the form
attached hereto as Exhibit 14.14. Administrative Agent may treat every request
for an Advance as a request for a Base Rate Advance if Borrower does not specify
that such Advance is to be a Eurodollar Advance in Borrower’s request for an
Advance. Every request for an Advance shall be irrevocable. A request for an
Advance received by Administrative Agent on a day that is not a Business Day or
that is received by Administrative Agent after 11:00 a.m. (Local Time) on a
Business Day shall be treated as having been received by Administrative Agent
prior to 11:00 a.m. (Local Time) on the next Business Day.

7.2.2. Administrative Agent’s Right to Make Other Revolving Loan Advances.

7.2.2.1. Payment of Loan Obligations. If Borrower has failed to timely pay any
of the Loan Obligations, Administrative Agent shall have the right to make
Revolving Loan Advances at any time and from time to time to cause timely
payment of any of the Loan Obligations. Administrative Agent may select the
Advance Date for any such Revolving Loan Advance, but such Advance Date may only
be a Business Day. Administrative Agent will give notice to Borrower after any
such Revolving Loan Advance is made. Any such Revolving Loan Advance will be a
Base Rate Advance.

7.2.2.2. Payments to Other Creditors. If Administrative Agent becomes obligated
to reimburse or pay to any creditor of Borrower any amount in order to
(i) obtain a release of such creditor’s Security Interest in any of the
Collateral, or (ii) otherwise satisfy an Obligation of Borrower to such creditor
to the extent not indefeasibly satisfied by the initial Advances, and (a) an
Event of Default has occurred and is continuing and (b) there is not a good
faith dispute as to the obligation to such creditor, or there is a good faith
dispute and Borrower has failed to establish appropriate reserves adequate to
pay such items in accordance with GAAP, then Administrative Agent shall have the
right to make Revolving Loan Advances for that purpose. Administrative Agent may
select the Advance Date for any such Advance, but such Advance Date may only be
a Business Day. Administrative Agent will give notice to Borrower after any such
Revolving Loan Advance is made. Any such Revolving Loan Advance will be a Base
Rate Advance.

7.3. Letters of Credit. Borrower may request the issuance of a Letter of Credit
by submitting an issuance request to Letter of Credit Issuer and executing the
Letter of Credit Agreement required under Section 11.1 no less than five
Business Days prior to the requested issue date for such Letter of Credit.

19



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

7.4. Fundings.

7.4.1. Revolving Advances. Not later than 11:00 a.m. (Local Time) on each
Advance Date for an Advance, Administrative Agent shall promptly notify each
Lender of the amount of the Advance to be made on that Advance Date. Each Lender
shall make immediately available to Administrative Agent by 2:00 p.m. (Local
Time) on the Advance Date funds consisting solely of Dollars in the amount of
its pro-rata share of such Advance, rounded to the nearest penny, in accordance
with such remittance instructions as may be given by Administrative Agent to
Lenders from time to time.

7.4.2. Draws on Letters of Credit. In the event that a draw is made on a Letter
of Credit and Borrower does not reimburse the amount of such draw in full to
Letter of Credit Issuer immediately on demand, Letter of Credit Issuer shall
promptly notify Administrative Agent of such failure. Upon Administrative
Agent’s receipt of such notice from Letter of Credit Issuer, Administrative
Agent may notify each Lender thereof and shall have the right to cause a
Revolving Loan Advance to be made, regardless whether such Revolving Loan
Advance would exceed the Maximum Available Amount, by notifying each Lender of
the draw, the amount of the Revolving Loan Advance required to fund
reimbursement of such draw, and the amount of such Lender’s ratable share of
such Revolving Loan Advance. The Advance Date and time for such Revolving Loan
Advance shall not be later than 1:00 p.m. (Local Time) on the first Business Day
following Administrative Agent’s delivery of such notice to Lenders. By no later
than such Advance Date and time, each Lender shall make immediately available to
Administrative Agent funds consisting solely of Dollars in the amount of its
pro-rata share of such Revolving Loan Advance, rounded to the nearest penny, in
accordance with such remittance instructions as may be given by Administrative
Agent to each Lender from time to time. Each Revolving Loan Advance made by
Administrative Agent pursuant to this Section 7.4.2 shall be deemed to be a Base
Rate Advance.

7.4.3. All Fundings Ratable. All fundings of Advances shall be made by Lenders
as provided herein in accordance with their pro-rata shares of the respective
Aggregate Commitments, as applicable. Except as otherwise expressly provided
herein, a Lender shall not be obligated to fund Revolving Loan Advances that
would result in the sum of (a) such Lender’s Revolving Loan, plus (b) such
Lender’s pro-rata share of the Letter of Credit Exposure exceeding its Revolving
Loan Commitment, or make available any more than its pro-rata share of any
Advance.

7.5. Administrative Agent’s Availability Assumption.

7.5.1. Assumption as to Lenders. Unless Administrative Agent has been given
written notice by a Lender prior to an Advance Date that such Lender does not
intend to make immediately available to Administrative Agent such Lender’s
pro-rata share of the Advance which Administrative Agent will be obligated to
make

20



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

on the Advance Date, Administrative Agent may assume that such Lender has made
the required amount available to Administrative Agent on the Advance Date and
Administrative Agent may, in reliance upon such assumption, make available to
Borrower a corresponding amount. If such corresponding amount is not in fact
made immediately available to Administrative Agent by such Lender on the Advance
Date, Administrative Agent shall be entitled to recover such corresponding
amount on demand from such Lender. If such Lender does not pay such
corresponding amount immediately upon Administrative Agent’s demand therefor,
then Administrative Agent shall promptly notify Borrower and the other Lenders,
and Borrower shall pay such corresponding amount to Administrative Agent within
two (2) days of the date of delivery of such notice by Administrative Agent.
Administrative Agent shall also be entitled to recover, either from such
defaulting Lender (a Defaulting Lender) or Borrower, interest on such
corresponding amount for each day from the date such corresponding amount was
made available by Administrative Agent to Borrower to the date such
corresponding amount is recovered by Administrative Agent, at a rate per annum
equal to (i) if paid by such Lender, the cost to Administrative Agent of funding
such amount at the Federal Funds Rate, or (ii) if paid by Borrower, the
applicable rate for the Advance in question determined from the request
therefor. Each Lender shall be obligated only to fund its pro-rata share of an
Advance subject to the terms and conditions hereof, regardless of the failure of
another Lender to fund its pro-rata share thereof. In addition, the failure of
any Lender to pay its pro-rata share of any such Advance shall cause such Lender
to be a Defaulting Lender and such Defaulting Lender shall, until such amount is
paid to Administrative Agent (with interest at the Federal Funds Rate), (a)
permit Administrative Agent the unconditional and irrevocable right of setoff
against any amounts (including, without limitation, payments of principal,
interest, and fees, as well as indemnity payments) received by Administrative
Agent hereunder for the benefit of any such Defaulting Lender, and (b) if such
failure to pay shall continue for a period of two Business Days, result in any
such Defaulting Lender forfeiting any right to vote on any matter that the
Required Lenders or all Lenders are permitted to vote for hereunder (and the
calculation of Required Lenders shall exclude such Defaulting Lender’s interest
in the Lenders’ Exposure); provided, however, once such a failure is cured, then
such Lender shall, subsequent thereto, have all rights hereunder; provided,
further, however, if any Lender shall fail to make such a payment within the two
Business Day period specified in clause (b) above (other than by reason of
events beyond the reasonable control of such Lender) two or more times during
the term hereof, such Lender shall permanently forfeit its right to vote
hereunder (and the calculation of Required Lenders shall exclude such Defaulting
Lender’s interest in the Lenders’ Exposure).

7.5.2. Assumption as to Borrower. Unless Administrative Agent has been given
written notice by Borrower prior to the date any payment to be made by it is
due, that it does not intend to remit such payment, Administrative Agent may
assume that the Borrower has timely remitted such payment and Administrative
Agent may, in reliance upon such assumption, make available a corresponding

21



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

amount or pro-rata portion thereof to the Persons entitled thereto. If such
payment was not in fact remitted to the Administrative Agent in immediately
available funds, then, each Lender shall immediately on demand repay to
Administrative Agent the corresponding amount or pro-rata portion thereof made
available to such Lender, together with interest thereon in respect of each day
from the date such amount was made available by Administrative Agent to such
Lender to the date such amount is repaid to Administrative Agent, at the Federal
Funds Rate.

7.6. Disbursement. Provided that all conditions precedent herein to a requested
Advance have been satisfied, Administrative Agent will make the amount of such
requested Advance available to Borrower on the applicable Advance Date in
immediately available funds in Dollars at Administrative Agent’s Applicable
Lending Office.

7.7. Restrictions on Advances. No Advance will be made unless it is a whole
multiple of $1,000.00 and not less than $100,000.00 in the case of a Eurodollar
Advance, or a whole multiple of $1,000.00 and not less than $50,000.00 in the
case of a Base Rate Advance. No more than one Revolving Loan Advance will be
made on any one day pursuant to a request for a Revolving Loan Advance. Advances
will only be made for the purposes permitted in Section 14.1. No Eurodollar
Advance will be made so long as there is any Existing Default.

7.8. Restriction on Number of Eurodollar Loans. No more than five (5) Eurodollar
Loans with different Interest Periods may be outstanding at any one time.

7.9. Each Advance Request and Letter of Credit Request a Certification. Each
submittal of a request for an Advance and each submittal of a request for the
issuance of a Letter of Credit by a Borrowing Officer shall constitute a
certification by Borrower that (i) there is no Existing Default, (ii) all
conditions precedent hereunder to the making of the requested Advance or
issuance of the requested Letter of Credit have been satisfied, and (iii) the
Representations and Warranties are then true in all material respects, with such
exceptions as have been disclosed to Lenders in writing by Borrower or a
Guarantor from time to time and are satisfactory to Lenders, and will be true on
the Advance Date or issuance date, as applicable, as if then made with such
exceptions.

7.10. Requirements for Every Advance Request. Only a Loan Request Certificate
(which shall be in writing in the form attached hereto as Exhibit 7.10-A for a
Revolving Loan Advance, Exhibit 7.10-B for a Term Loan A Advance and
Exhibit 7.10-C for a Term Loan B Advance and mailed, personally delivered or
telecopied as provided in Section 21.1) from a Borrowing Officer to
Administrative Agent that specifies the amount of the Advance to be made, the
Advance Date for the requested Advance, the portion of the Advance which is
requested to be a Eurodollar Advance and the portion of the Advance which is
requested to be a Base Rate Advance, and the Interest Period to be applicable to
the Eurodollar Loan that will result from a requested Eurodollar Advance, shall
be treated as a request for an Advance. No Advance Date for any requested
Advance may be other than a Business Day. A request for a Eurodollar Advance
must be given prior to 11:00 a.m., Local Time, at least three (3) Business Days
prior to the

22



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Advance Date for such Eurodollar Advance. A request for a Base Rate Advance must
be given prior to 11:00 a.m., Local Time, on the Advance Date for such Base Rate
Advance.

7.11. Requirements for Every Letter of Credit Request. Only a written request
(which may be mailed, personally delivered or telecopied as provided in
Section 21.1) from a Borrowing Officer to Administrative Agent or an electronic
initiation over an online service provided by Letter of Credit Issuer that
specifies the amount, requested issue date (which shall be a Business Day and in
no event later than twenty-five days before the Revolving Loan Maturity Date)
and beneficiary of the requested Letter of Credit and other information
necessary for its issuance shall be treated as a request for issuance of a
Letter of Credit. The form of Letter of Credit application submitted by Borrower
shall be in the form required by the Letter of Credit Agreement.

7.12. Exoneration of Administrative Agent and Lenders. Neither Administrative
Agent nor any Lender shall incur any liability to Borrower for treating a
request that meets the express requirements of Section 7.10 or Section 7.11 as a
request for an Advance or issuance of a Letter of Credit, as applicable, if
Administrative Agent believes in good faith that the Person making the request
is a Borrowing Officer or if, in the case of a request for a Letter of Credit,
it is electronically initiated. Neither Administrative Agent nor any Lender
shall incur any liability to Borrower for failing to treat any such request as a
request for an Advance or issuance of a Letter of Credit, as applicable, if
Administrative Agent believes in good faith that the Person making the request
is not a Borrowing Officer.

8. Security and Guaranties. As security for the payment and performance of the
Loan Obligations, and also as security for the payment and performance of all
Obligations to Administrative Agent, Borrower has executed and delivered, or has
caused to be executed and delivered, the Existing Loan Documents, which continue
in existence in full force and effect and which are enforceable in accordance
with their terms and Borrower shall on the Execution Date execute and deliver,
or cause to be executed and delivered, to Administrative Agent the following
documents, each satisfactory to Lenders:

8.1. Security Agreements. Security agreements granting to Administrative Agent
for the benefit of Lenders a first priority Security Interest under the UCC in
all of the Goods, Equipment, Accounts, Inventory, Instruments, Documents,
Chattel Paper, General Intangibles and other personal property of each Covered
Person and every Subsidiary of each Covered Person, whether now owned or
hereafter acquired, and all proceeds thereof, subject only to Permitted Security
Interests affecting such property.

8.2. Pledge Agreements. Stock pledge agreements and membership pledge agreements
granting to Administrative Agent for the benefit of Lenders a first priority
Security Interest in all of each Covered Person’s interest in the capital stock,
membership interests, and other securities (and all options and warrants
therefor) of every Subsidiary of every Covered Person, now or hereafter issued
and outstanding, and all proceeds thereof.

23



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

8.3. Collateral Assignments. The following collateral assignments from each
Covered Person, each subject to no other Security Interests except existing
Permitted Security Interests affecting the item assigned.

8.3.1. Intellectual Property Assignments. One or more assignments assigning to
Administrative Agent for the benefit of Lenders a Security Interest in all the
Intellectual Property of such Covered Person described in Attachment 1 to the
Disclosure Schedule.

8.3.2. Acquisition Documents Assignment. An assignment assigning to
Administrative Agent for the benefit of Lenders all of Borrower’s rights and
interest under the Acquisition Documents for the Current Acquisition.

8.4. Guaranties. Unconditional guaranties of the Loan Obligations to
Administrative Agent for the benefit of Lenders of each Covered Person and every
Subsidiary of each Covered Person.

8.5. Additional Subsidiaries. As further security for the payment and
performance of the Loan Obligations, if any Subsidiary of any Covered Person is
acquired or organized after the Execution Date, Borrower shall (i) execute and
deliver or cause to be executed and delivered by the applicable Covered Person,
a pledge agreement granting to Administrative Agent for the benefit of Lenders a
first priority Security Interest in all of such Covered Person’s interest in the
voting capital stock, securities, membership interests or other equity
interests, as applicable (and all options and warrants therefor), of any such
later acquired or organized Subsidiary, now or hereafter issued and outstanding,
and all proceeds thereof and a security agreement granting to Administrative
Agent for the benefit of Lenders a first priority Security Interest under the
UCC in all of the Goods, Equipment, Accounts, Inventory, Instruments, Documents,
Chattel Paper, General Intangibles and other personal property of such Covered
Person, and (ii) cause to be executed and delivered to Administrative Agent by
every such later acquired or organized Subsidiary of any Covered Person (which
may only be acquired or organized if permitted elsewhere in this Agreement) an
unconditional guaranty of the Loan Obligations or, at the option of
Administrative Agent in Administrative Agent’s absolute discretion, a joinder
agreement in which such Subsidiary becomes a Borrower under this Agreement and
assumes primary, joint and several liability for the Loan Obligations, and a
security agreement (as described in Section 8.1) and other appropriate security
documents, each in form satisfactory to Lenders.

Administrative Agent may, either before or after an Event of Default, but only
with the consent or at the direction of Required Lenders, granted or withheld in
their absolute discretion, exchange, waive or release the Security Interests in
any of the Collateral or permit Borrower to substitute any real or personal
property for any of the Collateral without affecting the Loan Obligations or
Administrative Agent’s right to take any other action with respect to any other
Collateral, provided, however, that Administrative Agent may, in its absolute
discretion and without the consent of any Lender, do or permit Borrower to do
any of the foregoing with respect to Collateral or other property that has an
aggregate fair market value that does not exceed $100,000.00, or in the event
that the

24



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

disposal of such Collateral is permitted under Section 15.9 or upon the
indefeasible payment in full of all of the Loan Obligations, the expiration or
termination of all Letters of Credit and reduction of the Letter of Credit
Exposure to zero, and the termination of the Commitments.

9. Power of Attorney. Borrower hereby authorizes Administrative Agent and
irrevocably appoints Administrative Agent (acting by any of its officers) as
Borrower’s agent and attorney-in-fact (which appointment is coupled with an
interest and is therefore irrevocable) to do any of the following until all of
the Loan Obligations are fully and indefeasibly paid and satisfied, there are no
Letters of Credit outstanding and the Letter of Credit Exposure is irreversibly
zero, and the Commitments are terminated:

9.1. At any time while there exists an Event of Default that has not been cured
or waived in writing by Lenders, (i) demand payment of any Account; (ii) enforce
payment of any Account by legal proceedings or otherwise; (iii) exercise all of
Borrower’s rights and remedies in proceedings brought to collect any Account;
(iv) sell or assign any Account upon such terms, for such amount and at such
time or times as Administrative Agent deems advisable; (v) settle, adjust,
compromise, extend or renew any Account; (vi) discharge and release any Account;
(vii) prepare, file and sign Borrower’s name on any proof of claim in bankruptcy
or other similar documents against an Account Debtor; (viii) notify the postal
authorities of any change of the address for delivery of Borrower’s mail to any
address designated by Administrative Agent, and open and process all mail
addressed to Borrower; (ix) endorse Borrower’s name on any verification of
Accounts and notices thereof to Account Debtors; (x) make one or more Revolving
Loan Advances to pay the costs and expenses of any of the foregoing; (xi) take
control in any manner of any item of payment or proceeds of any Account;
(xii) have access to any lockbox or postal box into which Borrower’s mail is
deposited; (xiii) endorse Borrower’s name upon any items of payment and cash or
deposit same and apply the proceeds thereof to the Loan Obligations as provided
herein; (xiv) endorse Borrower’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Account or
other item of the Collateral; and (xv) do anything that Administrative Agent
deems necessary in its reasonable discretion to assure that the Loan Obligations
are fully and indefeasibly paid and satisfied.

9.2. At any time, file and/or execute in Borrower’s name and on Borrower’s
behalf any financing statement or amendments thereto deemed necessary or
appropriate by Administrative Agent to assure the perfection or continued
perfection of Administrative Agent’s Security Interests in the Collateral for
the benefit of Lenders and the filing or execution of any such financing
statement or amendments is hereby ratified and confirmed.

The foregoing power of attorney and authorization shall be deemed automatically
revoked upon the indefeasible payment in full of all of the Loan Obligations,
the expiration or termination of all Letters of Credit and reduction of the
Letter of Credit Exposure to zero, and the termination of the Commitments.

25



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

10. Conditions of Lending.

10.1. Conditions to Initial Advance. Lenders will have no obligation to fund the
Initial Term Loan A Advance or the initial Revolving Loan Advance or any
subsequent Advance unless:

10.1.1. Listed Documents and Other Items. Administrative Agent shall have
received on or before the Effective Date all of the documents and other items
listed or described in Exhibit 10.1.1 hereto as being conditions to the initial
Advances as being delivered or executed on or before the Execution Date, with
each being satisfactory to Lenders and (as applicable) duly executed and (also
as applicable) sealed, attested, acknowledged, certified, or authenticated.

10.1.2. Financial Condition. Lenders shall have determined to their satisfaction
that the financial statements of Borrower for the fiscal year ended 3/31/03 and
the fiscal quarter ended 12/31/03 and the proforma financial statements of
Borrower for the period ending as of the Effective Date (after giving effect to
the Current Acquisition and the consummation of the transactions contemplated
hereby, the funding of the Initial Term Loan A Advance, the initial Revolving
Loan Advance, if made concurrently with the Initial Term Loan A Advance and the
payment of all fees and expenses hereunder), and the periods ending 3/31/05,
3/31/06, 3/31/07, 3/31/08 and 3/31/09 as furnished to Administrative Agent, and
other information furnished to Administrative Agent by Borrower (i) for the
periods ended on or before the Effective Date, fairly and accurately reflect the
business and financial condition of Borrower, its cash flows and the results of
its operations for such periods, (ii) for the periods that will end after the
Effective Date, fairly and accurately forecast the business and financial
condition of Borrower, its cash flows, and the results of its operations for
such periods, (iii) are consistent in all material respects with the sources and
uses of cash for the Current Acquisition previously provided to Administrative
Agent and with the forecasts previously delivered to Administrative Agent, and
(iv) with respect to Borrower’s proforma financial statements, (a) the ratio of
Total Indebtedness to EBITDA as set forth therein does not exceed 1.75 to 1 on a
proforma basis as of the Effective Date and minimum trailing twelve month
consolidated EBITDA shall not be less than $29,000,000 as of the Effective Date
(after giving effect to the Current Acquisition and the payment of all fees and
expenses hereunder).

10.1.3. No Default. There shall be no Existing Default and no Default or Event
of Default will occur as a result of such Advance being requested or made or the
application of the proceeds thereof.

10.1.4. Perfection of Security Interests. Every Security Interest required to be
granted by Borrower to Administrative Agent under Section 8 shall have been
perfected and shall be, except as otherwise satisfactory to Lenders, a first
priority Security Interest.

26



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

10.1.5. Representations and Warranties. The Representations and Warranties shall
be true and correct.

10.1.6. No Material Adverse Change. Since the date of the Initial Financial
Statements delivered to Administrative Agent, there shall not have been any
change which has or is reasonably likely to have a Material Adverse Effect on
any Covered Person.

10.1.7. Pending Material Proceedings. There shall be no pending Material
Proceedings other than as disclosed in Section 12.8 of the Disclosure Schedule.

10.1.8. Payment of Fees and Expenses. Borrower shall have paid and reimbursed to
Lenders all fees, costs and expenses and the attorneys’ fees of the
Administrative Agent.

10.1.9. Current Acquisition. All documents to be executed and delivered in
connection with the Current Acquisition shall have been delivered to
Administrative Agent in final form; Administrative Agent shall be satisfied that
all requirements to close the Current Acquisition have been completed or waived
by the parties to the Acquisition Documents except for the delivery of the
purchase price for the Current Acquisition; the total amount of Loan proceeds
used as consideration for the Current Acquisition (excluding transactional and
lending fees, costs and expenses) shall not exceed $40,000,000. Furthermore,
immediately after giving effect to the Current Acquisition and the payment of
all fees and expenses hereunder, the Aggregate Revolving Loan Amount shall not
then exceed $4,000,000.

10.1.10. Initial Net Worth. Borrower shall have a Net Worth of at least
$120,000,000 on a consolidated basis after giving effect to the Current
Acquisition and the transactions contemplated hereby, and the funding of the
Initial Term Loan A Advance and the payment of all fees and expenses hereunder.

10.1.11. Insurance. Administrative Agent shall be satisfied with the insurance
maintained by Borrower (including the insurance carrier, the types of insurance
maintained, and the levels of insurance maintained).

10.1.12. Environmental. Administrative Agent shall be satisfied with the results
of the environmental due diligence it has conducted, if any, with respect to any
real property owned and/or leased by Borrower, including without limitation the
Phase I Environmental Reports, if any, ordered by or on behalf of Administrative
Agent.

10.1.13. Other Items. Administrative Agent shall have received such other
consents, approvals, opinions, certificates, documents or information as it
reasonably deems necessary.

27



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

10.2. Conditions to Subsequent Advances. Lenders will have no obligation to fund
any Advance after the initial Advance unless:

10.2.1. General Conditions. All of the conditions to the initial Advances in
Section 10.1 (except the condition in Section 10.1.5) shall have been and shall
remain satisfied.

10.2.2. Representations and Warranties. The Representations and Warranties are
then true, with such exceptions as have been disclosed to Lenders in writing by
Borrower or any Guarantor from time to time and are satisfactory to Lenders, and
will be true as of the time of such Advance, as if then made with such
exceptions.

10.2.3. No Default. There shall be no Existing Default and no Default or Event
of Default will occur as a result of such Advance being requested or made or the
application of the proceeds thereof.

10.2.4. Borrowing Base Certificate. The Administrative Agent shall have received
a current and correct Borrowing Base Certificate pursuant to Section 14.15.1,
if, immediately before giving effect to the making of any Revolving Loan
Advance, the sum of (i) the Aggregate Revolving Loan and (ii) the Letter of
Credit Exposure is zero.

10.3. Conditions to Advances for the Approved Acquisitions. Further, prior to
Lenders funding any Advance relating to an Approved Acquisition:

10.3.1. Approved Acquisition Deliverables. The Administrative Agent shall have
received:

10.3.1.1. copies, certified as true, complete and correct by the Responsible
Officer of the Borrower, of the applicable Acquisition Documents;

10.3.1.2. all pro forma financial statements as described in Section 14.24; and

10.3.1.3. certified copies of the resolutions, in form and substance
satisfactory to Lenders, duly adopted by the board of directors/members of the
Borrower or the Subsidiary of Borrower, as applicable, authorizing the
execution, delivery, and performance of the applicable Acquisition Documents.

10.3.2. Satisfaction of Conditions to the Approved Acquisitions. Administrative
Agent shall have received the Approved Acquisition Documents, which shall be in
form and substance satisfactory to Administrative Agent. Administrative Agent
shall be satisfied that all requirements to close the Approved Acquisitions,
respectively, have been completed or waived by the

28



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

parties to the Approved Acquisition Documents, respectively, except for the
delivery of the purchase price with respect to the applicable Approved
Acquisitions; [

                                   *                                ] and every
other condition, if any, to the applicable Approved Acquisition as described
herein shall be satisfied, or waived by the Administrative Agent; and

(i) With respect to the acquisition of Target One and Target Two, the
Administrative Agent shall have completed its due diligence with respect to the
Target One Acquisition and Target Two Acquisition and shall have received
evidence satisfactory to the Administrative Agent that the total amount of Loan
proceeds used as consideration for the Target One Acquisition and Target Two
Acquisition shall not exceed [    *    ], unless otherwise prior approved by
Administrative Agent;

(ii) With respect to the acquisition of Target Three, the Administrative Agent
shall have completed its due diligence with respect to the Target Three
Acquisition and shall have received evidence satisfactory to the Administrative
Agent that the total amount of Loan proceeds used as consideration for the
Target Three Acquisition shall not exceed [    *    ], unless otherwise prior
approved by Administrative Agent; and

(iii) With respect to the acquisition of an interest in Target Four, the
Administrative Agent shall have completed its due diligence with respect to the
Target Four Investment and shall have received evidence satisfactory to the
Administrative Agent that the total amount of Loan proceeds used as
consideration for the Target Four Investment shall not exceed [    *    ],
unless otherwise prior approved by Administrative Agent.

Notwithstanding anything contained herein to the contrary, in no event shall the
total amount of Loan proceeds used as consideration for the Approved
Acquisitions as a whole exceed [    *    ], unless otherwise prior approved by
Administrative Agent.

10.3.3. Additional Subsidiaries. In the case an Approved Acquisition is in the
form of a purchase of stock or of membership interests of any limited liability
company or in the case where a Covered Person creates a new Subsidiary to effect
the purchase of assets, Borrower shall have complied with the requirements of
Section 8.5 and delivered to the Administrative Agent certified resolutions,
good standing certificates and other customary documents (including attorney
opinion letters) as are reasonably requested by Administrative Agent.

10.3.4. Collateral Assignment of Members’ Interests. In the case of the Target
Four Investment, Borrower shall have executed and delivered to the
Administrative Agent a collateral assignment of interests in form requested by
Administrative Agent together with certified resolutions, good standing

29



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

certificates and other customary documents (including attorney opinion letters)
as are reasonably requested by Administrative Agent and which grant and perfect
a first lien security interest in all collateral described therein.

10.3.5. Authority to Consummate the Approved Acquisitions. The Borrower (and any
relevant Subsidiary) shall have the full right, power and authority to make the
Approved Acquisition and to enter into the Approved Acquisition Documents; and
the performance or observance by the Borrower (or any relevant Subsidiary) of
the Approved Acquisition Documents shall neither (a) contravene any provision of
law or any charter or by-law provision or judgment, order or decree applicable
to or affecting the Borrower or any Subsidiary nor (b) contravene any covenant,
indenture or agreement of Borrower or any Subsidiary which results, or is
reasonably likely to result, in a Material Adverse Effect on Borrower or any
Subsidiary; the Approved Acquisition Documents when executed and delivered by
the Borrower (and any relevant Subsidiary), shall be valid, binding and
enforceable, except as may be limited by (i) bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws or
judicial decisions for the relief of debtors or the limitation of creditors’
rights generally; and (ii) any equitable principles relating to or limiting the
rights of creditors generally or any equitable remedy which may be granted to
cure any defaults.

10.3.6. Request to Fund. Borrower shall have executed and delivered to the
Administrative Agent a Loan Request Certificate in the form(s) set forth in
Section 7.10 from a Responsible Officer.

11. Conditions to Issuance of Letters of Credit. As conditions precedent to the
issuance of any Letter of Credit:

11.1. Letter of Credit Application/Reimbursement Agreement. Borrower shall have
executed and delivered to Letter of Credit Issuer the Letter of Credit Issuer’s
Master Letter of Credit Agreement in the form attached hereto as Exhibit 11.1
under which Borrower further evidences its obligation to reimburse to Letter of
Credit Issuer on demand the amount of each draw on such Letter of Credit as
provided in Section 6.4, together with interest from the date of the draw at the
rate provided in Section 4.1 and (without duplication) all reasonable expenses
incurred by Letter of Credit Issuer in connection with such Letter of Credit.

11.2. No Prohibitions. No order, judgment or decree of any Governmental
Authority shall exist which purports by its terms to enjoin or restrain Letter
of Credit Issuer or any other Lender from issuing such Letter of Credit, and no
Law or request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over Letter of Credit Issuer or any
other Lender shall exist which prohibits, or requests that Letter of Credit
Issuer or any other Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular, or imposes upon Letter of
Credit Issuer or any other Lender with respect to such Letter of Credit any
restriction or

30



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

reserve or capital requirement (for which Letter of Credit Issuer or any other
Lender is not otherwise compensable by Borrower hereunder).

11.3. Representations and Warranties. The Representations and Warranties are
then true, with such exceptions as have been disclosed to Lenders in writing by
Borrower or such Guarantor from time to time and are satisfactory to Lenders,
and will be true as of the time of the issuance of such Letter of Credit, as if
then made with such exceptions.

11.4. No Default. There shall be no Existing Default and no Default or Event of
Default is reasonably likely to occur as a result of such Letter of Credit being
issued or a draw thereon being made or paid.

11.5. Other Conditions. All of the conditions to the initial Advances in
Section 10.1 (except the condition in Section 10.1.5) shall have been and shall
remain satisfied.

12. Representations and Warranties. Except as otherwise described in the
Disclosure Schedule attached hereto as Exhibit 12, Borrower represents and
warrants to Administrative Agent, Lenders, and Letter of Credit Issuer, on its
behalf and on behalf of each Covered Person, as follows (provided, however, that
to the extent such representations and warranties apply to the entity and assets
acquired pursuant to the Current Acquisition or an Approved Acquisition, such
representations and warranties shall be to the best of Borrower’s knowledge) and
Borrower covenants that Borrower shall undertake its best efforts to obtain the
consents of all third parties to all material contracts and leases set forth in
the Disclosure Schedule as soon as reasonably practicable.

12.1. Organization and Existence. Each Covered Person is duly organized and
existing in good standing under the Laws of the state of its organization, is
duly qualified to do business and is in good standing in every state where the
nature or extent of its business or properties require it to be qualified to do
business, except where the failure to so qualify is not reasonably likely to
have a Material Adverse Effect on any Covered Person. Each Covered Person has
the power and authority to own its properties and carry on its business as now
being conducted.

12.2. Authorization. Each Covered Person is duly authorized to execute and
perform every Loan Document to which such Covered Person is a party, and
Borrower is duly authorized to borrow hereunder, and this Agreement and the
other Loan Documents have been duly authorized by all requisite corporate,
partnership or membership action (in the case of limited liability companies) of
each Covered Person. No consent, approval or authorization of, or declaration or
filing with, any Governmental Authority, and no consent of any other Person, is
required in connection with Borrower’s execution, delivery or performance of
this Agreement and the other Loan Documents, except for those already duly
obtained.

12.3. Due Execution. Every Loan Document to which a Covered Person is a party
has been executed on behalf of such Covered Person by a Person duly authorized
to do so.

12.4. Enforceability of Obligations. Each of the Loan Documents to which a
Covered Person is a party constitutes the legal, valid and binding obligation of
such Covered

31



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Person, enforceable against such Covered Person in accordance with its terms,
except to the extent that the enforceability thereof against such Covered Person
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting creditors’ rights generally or by equitable principles of general
application.

12.5. Burdensome Obligations. No Covered Person is a party to or bound by any
Contract or is subject to any provision in the Charter Documents of such Covered
Person which would, if performed by such Covered Person, result in a Default or
Event of Default either immediately or upon the elapsing of time.

12.6. Legal Restraints. The execution and performance of any Loan Document by a
Covered Person will not violate or constitute a default under the Charter
Documents of such Covered Person, any Material Agreement of such Covered Person,
or any Material Law, and will not, except as expressly contemplated or permitted
in this Agreement, result in any Security Interest being imposed on any of such
Covered Person’s property.

12.7. Labor Contracts and Disputes. There is no collective bargaining agreement
or other labor contract covering employees of a Covered Person. No union or
other labor organization is seeking to organize, or to be recognized as, a
collective bargaining unit of employees of a Covered Person. There is no pending
or, to Borrower’s knowledge, threatened, strike, work stoppage, material unfair
labor practice claim or other material labor dispute against or affecting any
Covered Person or its employees.

12.8. No Material Proceedings. There are no Material Proceedings pending or, to
the best knowledge of Borrower, threatened, against any Covered Person, except
as set forth in Section 12.8 of the Disclosure Schedule.

12.9. Material Licenses. All Material Licenses have been obtained or exist for
each Covered Person.

12.10. Compliance with Material Laws. Each Covered Person is in compliance in
all material respects with all Material Laws. Without limiting the generality of
the foregoing:

12.10.1. General Compliance with Environmental Laws and Employment Laws. The
operations and employee compensation practices of every Covered Person comply in
all material respects with all applicable Environmental Laws and Employment Laws
which are Material Laws.

12.10.2. Proceedings. None of the operations of any Covered Person are the
subject of any judicial or administrative complaint, order or proceeding
alleging the violation of any applicable Environmental Laws or Employment Laws
which are Material Laws.

12.10.3. Investigations Regarding Hazardous Materials. None of the operations of
any Covered Person are, or in the past six years have been, the subject of
investigation by any Governmental Authority regarding the improper
transportation, storage, disposal, generation or release into the environment of
any

32



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Hazardous Material, the results of which have or are reasonably likely to have a
Material Adverse Effect on such Covered Person, or reduce materially the value
of the Collateral.

12.10.4. Notices and Reports Regarding Hazardous Materials. No notice or report
under any Environmental Law indicating a past or present spill or release into
the environment of any Hazardous Material has been filed within the six years
ending on the Execution Date, or is required to be filed, by any Covered Person.

12.10.5. Environmental Property Transfer Acts. No Environmental Property
Transfer Acts are applicable to the transactions contemplated by this Agreement
or the Acquisition Documents and each Covered Person has provided all notices
and obtained all necessary environmental permit transfers and consents, if any,
required in order to consummate the transactions contemplated by this Agreement
or the Acquisition Documents, to perfect Administrative Agent’s Security
Interests for the benefit of Lenders and to operate such Covered Person’s
business as presently or proposed to be operated.

12.11. Other Names. No Covered Person has used any name other than the full name
which identifies such Covered Person in this Agreement. The only trade name or
style under which a Covered Person sells Inventory or creates Accounts, or to
which instruments in payment of Accounts are made payable, is the name which
identifies such Covered Person in this Agreement.

12.12. Consummation of Current Acquisition, and Approved Acquisitions. Borrower
has delivered to Administrative Agent complete and correct executed copies of
the Acquisition Documents for the Current Acquisition, and, when applicable, the
Approved Acquisitions. Such Acquisition Documents have been duly authorized and
executed and are the valid and binding obligation of Borrower and, to Borrower’s
knowledge, the other parties thereto and are enforceable in accordance with
their terms except to the extent that the enforceability thereof against such
Covered Person may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by equitable
principles of general application. All Covered Persons, and to the best of
Borrower’s knowledge, all other parties to such Acquisition Documents, have to
date performed all obligations, covenants, and conditions required of it prior
to or as a condition to the consummation of the transactions contemplated by
such Acquisition Documents to which it is a party other than any such
obligation, covenant, or condition that has been waived. Borrower is not in
default of any of its obligations under the Acquisition Documents for the
Current Acquisition, and all representations and warranties of Borrower in such
Acquisition Documents are complete and correct in all material respects as of
the Effective Date as if made on and as of such date. Further, with respect to
any Approved Acquisition, Borrower is not in default of any of its obligations
under the applicable Acquisition Documents for such Approved Acquisition, and
all representations and warranties of Borrower in such Acquisition Documents are
complete and correct in all material respects as of the date the Administrative
Agent makes any Advance to Borrower for its use in funding the purchase price of
such Approved

33



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Acquisition as if made on and as of such date. To the knowledge of Borrower
after due inquiry, all of the representations and warranties of the Sellers
contained in the Acquisition Documents for the Current Acquisition or any
instrument furnished in connection therewith or in reference thereto are true
and correct in all material respects as of the Effective Date as if made on and
as of such date. Further, to the knowledge of Borrower after due inquiry, all of
the representations and warranties of the Sellers contained in any Acquisition
Documents for the Approved Acquisition or any instrument furnished in connection
therewith or in reference thereto are true and correct in all material respects
as of the date the Administrative Agent makes any Advance to Borrower for its
use in funding the purchase price of such Approved Acquisition as if made on and
as of such date.

12.13. Prior Transactions. Except as set forth in Section 12.13 of the
Disclosure Schedule, within the past five (5) years, no Covered Person has been
a party to any merger or consolidation, or acquired all or substantially all of
the assets of any Person.

12.14. Capitalization. As of the Effective Date, Borrower’s authorized capital
stock, and issued and outstanding capital stock, are as described in
Section 12.14 of the Disclosure Schedule, and all issued and outstanding shares
of Borrower are validly issued and outstanding, fully paid and non-assessable.

12.15. Solvency. Borrower is Solvent prior to and after giving effect to, the
transactions contemplated by the Acquisition Documents for the Current
Acquisition, and the making of the Initial Term Loan A Advance and initial
Revolving Loan Advance on the Effective Date.

12.16. Projections; Pro Forma Balance Sheet. The projections of Borrower’s
annual financial condition, results of operations, and cash flow for the period
ending as of the Effective Date and for the periods ending 3/31/05, 3/31/06,
3/31/07, 3/31/08 and 3/31/09, a copy of which have been delivered to
Administrative Agent, represent Borrower’s good faith best estimate of
Borrower’s future financial performance for the periods set forth therein. Such
projections have been prepared on the basis of the assumptions set forth
therein, which Borrower believes are fair and reasonable in light of current and
reasonably foreseeable business conditions. The pro forma balance sheet of
Borrower as of the Effective Date, a copy of which has been provided by Borrower
to Administrative Agent, has been prepared in accordance with GAAP exclusive of
footnotes and normal year end adjustments and presents fairly and accurately
Borrower’s financial condition as of the Effective Date as if the transactions
contemplated by the Acquisition Documents for the Current Acquisition had
occurred on the Effective Date.

12.17. Financial Statements. The Financial Statements are complete and correct
in all material respects, have been prepared in accordance with GAAP, and
reflect in all material respects the financial condition, results of operations
and cash flows of the Persons covered thereby as of the dates and for the
periods stated therein, subject in the case of interim Financial Statements to
the absence of footnotes and normal year-end adjustments made in accordance with
GAAP.

34



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

12.18. No Change in Condition. Since the date of the Financial Statements
delivered to Administrative Agent as required herein, there has been no change
which has or is reasonably likely to have a Material Adverse Effect on any
Covered Person.

12.19. Investments. No Covered Person has any Investments in other Persons
except existing Permitted Investments.

12.20. Indebtedness. No Covered Person has any Indebtedness except existing
Permitted Indebtedness.

12.21. Indirect Obligations. No Covered Person has any Indirect Obligations
except existing Permitted Indirect Obligations.

12.22. Operating Leases. As of the Effective Date, no Covered Person has an
interest as lessee under any Operating Leases other than (a) leases of
non-material items of office equipment; and (b) short-term leases for office
space, none of which is material to the business of any Covered Person except as
set forth in Section 12.22 of this Disclosure Schedule.

12.23. Capital Leases. No Covered Person has an interest as a lessee under any
Capital Leases other than Capital Leases that are Permitted Indebtedness.

12.24. Tax Liabilities; Governmental Charges. Each Covered Person has filed or
caused to be filed all tax reports and returns required to be filed by it with
any Governmental Authority, except where extensions have been properly obtained.
Each Covered Person has paid or made adequate provision for payment of all Taxes
of such Covered Person, except Taxes which are being diligently contested in
good faith by appropriate proceedings and as to which such Covered Person has
established adequate reserves in conformity with GAAP. No Security Interest for
any such Taxes has been filed and no claims are being asserted with respect to
any such Taxes which, if adversely determined, has or is reasonably likely to
have a Material Adverse Effect on such Covered Person. There are no material
unresolved issues concerning any liability of a Covered Person for any Taxes
which will have or is reasonably likely to have a Material Adverse Effect on
such Covered Person.

12.25. Pension Benefit Plans. All Pension Benefit Plans maintained by each
Covered Person or an ERISA Affiliate of such Covered Person that are intended to
qualify under Section 401 of the Code are duly qualified under Section 401 of
the Code. All Pension Benefit Plans maintained by each Covered Person on an
ERISA Affiliate of such Covered Person are in compliance with the provisions of
ERISA and all other Material Laws. Except with respect to events or occurrences
which do not have and are not reasonably likely to have a Material Adverse
Effect on any Covered Person:

12.25.1. Prohibited Transactions. None of such Pension Benefit Plans has
participated in, engaged in or been a party to any non-exempt prohibited
transaction as defined in ERISA or the Code, and no officer, director or
employee of such Covered Person or of an ERISA Affiliate of such Covered

35



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Person has committed a breach of any of the responsibilities or obligations
imposed upon fiduciaries by Title I of ERISA.

12.25.2. Claims. There are no claims, pending or threatened, involving any such
Pension Benefit Plan by a current or former employee (or beneficiary thereof) of
such Covered Person or ERISA Affiliate of such Covered Person, nor is there any
reasonable basis to anticipate any claims involving any such Pension Benefit
Plan which would likely be successfully maintained against such Covered Person
or such ERISA Affiliate.

12.25.3. Reporting and Disclosure Requirements. There are no violations of any
reporting or disclosure requirements with respect to any such Pension Benefit
Plan and none of such Pension Benefit Plans has violated any applicable Law,
including ERISA and the Code.

12.25.4. Accumulated Funding Deficiency. No such Pension Benefit Plan has
(i) incurred an accumulated funding deficiency (within the meaning of Section
412(a) of the Code), whether or not waived; (ii) been a Pension Benefit Plan
with respect to which a Reportable Event (to the extent that the reporting of
such events to the PBGC within thirty days of the occurrence has not been
waived) has occurred and is continuing; or (iii) been a Pension Benefit Plan
with respect to which there exist conditions or events which have occurred that
present a significant risk of termination of such Pension Benefit Plan by the
PBGC.

12.25.5. Multi-employer Plan. All Multi-employer Plans to which any Covered
Person contributes or is obligated to contribute are listed in Section 12.26.5
of the Disclosure Schedule. No Covered Person or ERISA Affiliate of such Covered
Person has received notice that any such Multi-employer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
and no such Multi-employer Plan is reasonably expected to be in reorganization
or to be terminated within the meaning of Title IV of ERISA.

12.26. Welfare Benefit Plans. No Covered Person or ERISA Affiliate of any
Covered Person maintains a Welfare Benefit Plan that has a liability which, if
enforced or collected, has or is reasonably likely to have a Material Adverse
Effect on any Covered Person. Each Covered Person and each ERISA Affiliate of
any Covered Person has complied in all material respects with the applicable
requirements of Section 4980B of the Code pertaining to continuation coverage as
mandated by COBRA.

12.27. Retiree Benefits. No Covered Person or ERISA Affiliate of such Covered
Person has an obligation to provide any Person with any medical, life insurance,
or similar benefit following such Person’s retirement or termination of
employment (or to such Person’s beneficiary subsequent to such Person’s death)
other than (i) such benefits provided to Persons at such Person’s sole expense
and (ii) obligations under COBRA.

36



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

12.28. Distributions. No Distribution other than as allowed in Section 15.10 has
been or shall be declared, paid or made upon or in respect of any capital stock
of Borrower on and after the Execution Date, except as expressly permitted
hereby.

12.29. Real Property. No Covered Person owns any real property.

12.30. State of Collateral and Other Property. Each Covered Person has good and
marketable or merchantable title to all real and personal property purported to
be owned by it or reflected in the Initial Financial Statements, except for
personal property sold in the ordinary course of business or otherwise in
accordance with the terms of Section 15.9 of this Agreement after the date of
the Initial Financial Statements. There are no Security Interests on any of the
property purported to be owned by any Covered Person, including the Collateral,
except existing Permitted Security Interests. Each material tangible item of
Personal Property Collateral purported to be owned by a Covered Person is in
generally good operating condition and repair and is suitable for the use to
which it is customarily put by its owner. Without limiting the generality of the
foregoing:

12.30.1. Accounts. With respect to each Account scheduled, listed or referred to
in reports submitted by any Covered Person to Administrative Agent pursuant to
the Loan Documents, except as disclosed therein: (i) the Account arose from a
bona fide transaction completed in all material respects in accordance with the
terms of any documents pertaining to such transaction; (ii) the Account is not
evidenced by a judgment and there is no material dispute respecting it;
(iii) the amount of the Account as shown on the applicable Covered Person’s
books and records and all invoices and statements which may be delivered to
Administrative Agent with respect thereto are actually and absolutely owing to
the applicable Covered Person and are not in any way contingent; (iv) there are
no material setoffs, counterclaims or disputes existing or asserted with respect
to the Account and the applicable Covered Person has not made any agreement with
any Account Debtor for any deduction therefrom except a discount or allowance
allowed by the applicable Covered Person in the ordinary course of its business
for prompt payment; (v) Borrower has no knowledge of any material facts, events
or occurrences which in any way impair the validity or enforcement of the
Account or tend to reduce the amount payable thereunder as shown on the
applicable Covered Person’s books and records and all invoices and statements
delivered to Administrative Agent with respect thereto; (vi) the Account is
assignable; (vii) the Account arose in the ordinary course of the applicable
Covered Person’s business; (viii) to such Covered Person’s best knowledge, the
Account Debtor with respect to the Account has the capacity to contract;
(ix) the services furnished and/or goods sold giving rise to the Account were
not, at the time furnished or sold, subject to any Security Interest except the
first priority, perfected Security Interest granted to Administrative Agent for
the benefit of Lenders and except the Permitted Security Interests; and (x) to
such Covered Person’s best knowledge, there are no material proceedings or
actions which are threatened or pending against the Account Debtor with respect
to the Account.

37



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

12.30.2. Inventory. With respect to Inventory scheduled, listed or referred to
in any certificate, schedule, list or report given by any Covered Person, except
as disclosed therein: (i) such Inventory (except for Inventory in transit) is
located at one or another of the premises listed in Section 12.30.2 of the
Disclosure Schedule; (ii) the applicable Covered Person has good and
merchantable title to such Inventory subject to no Security Interest whatsoever
except for the first priority, perfected Security Interest granted to
Administrative Agent for the benefit of Lenders and except for existing
Permitted Security Interests; (iii) such Inventory is of generally good and
merchantable quality, free from any material defects; (iv) such Inventory is not
subject to any licensing, patent, royalty, trademark, trade name or copyright
agreements with any third parties; and (v) the completion of manufacture and
sale or other disposition of such Inventory by Administrative Agent or Lenders
following an Event of Default shall not require the consent of any Person and
shall not constitute a breach or default under any contract or agreement to
which any Covered Person is a party or to which the Inventory is subject.

12.30.3. Equipment. With respect to each Covered Person’s owned equipment:
(i) such Covered Person has good and marketable title thereto; (ii) none of such
equipment is subject to any Security Interests except for the first priority,
perfected Security Interest granted to Administrative Agent for the benefit of
Lenders pursuant hereto and except for Permitted Security Interests; and
(iii) all such equipment is generally in good operating condition and repair,
ordinary wear and tear alone excepted, and is suitable for the uses to which
customarily put in the conduct of such Covered Person’s business.

12.30.4. Intellectual Property. With respect to the Intellectual Property of the
Covered Persons: (i) Section 12.30.4 of the Disclosure Schedule contains a
complete and correct list of all of each Covered Person’s registered
Intellectual Property, (ii) the Covered Person listed on the Disclosure Schedule
as the owner thereof owns all right, title and interest in, under and to such
Intellectual Property, subject to no licenses or any interest therein or other
agreements relating thereto, except for the Intellectual Property Assignments;
(iii) none of such Intellectual Property is subject to any pending or, to such
Covered Person’s knowledge, threatened challenge; (iv) to the knowledge of such
Covered Person, such Covered Person has not committed any patent, trademark,
trade name, service mark or copyright infringement, and the present conduct of
such Covered Person’s business does not infringe any patents, trademarks, trade
name rights, service marks, copyrights, publication rights, trade secrets or
other proprietary rights of any Person; and (v) there are no claims or demands
of any Person pertaining to, or any proceedings which are pending or, to the
knowledge of such Covered Person, threatened, which challenge such Covered
Person’s rights in respect of any proprietary or confidential information or
trade secrets used in the conduct of such Covered Person’s business.

38



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

12.30.5. Documents, Instruments and Chattel Paper. All documents, instruments
and chattel paper describing, evidencing or constituting Collateral, and all
signatures and endorsements of all Covered Persons thereon, are complete, valid,
and genuine, and to the best of Borrower’s knowledge, all signatures and
endorsements of all parties other than Covered Persons are complete, valid and
genuine. All goods evidenced by such documents, instruments and chattel paper
are owned by a Covered Person free and clear of all Security Interests other
than Permitted Security Interests.

12.31. Chief Place of Business; Locations of Collateral. As of the Execution
Date,

12.31.1. The only chief executive office and the principal places of business of
each Covered Person are located at the places listed and so identified in
Section 12.32.1 of the Disclosure Schedule and the state of incorporation or
organization for each Covered Person is as identified in Section 12.31.1 of the
Disclosure Schedule;

12.31.2. The books and records of each Covered Person, and all of such Covered
Person’s chattel paper and all records of Accounts, are located only at the
places listed and so identified in Section 12.31.2 of the Disclosure Schedule;
and

12.31.3. All of the tangible Collateral (except for Inventory which is in
transit) is located only at the places listed and so identified in
Section 12.31.3 of the Disclosure Schedule; no Covered Person has an office or
place of business other than as identified in Section 12.31.3 of the Disclosure
Schedule.

12.32. Negative Pledges. No Covered Person is a party to or bound by any
material Contract which prohibits the creation or existence of any Security
Interest upon or assignment or conveyance of any of the Collateral. In addition
to the foregoing and not in limitation thereof, no Covered Person is party to or
bound by any Contract with the United States or any other department, agency,
public corporation, or other instrumentality thereof which prohibits the
creation or existence of any Security Interest upon or assignment or conveyance
of any of the Collateral.

12.33. Security Documents.

12.33.1. Security Agreements. Each Security Agreement is effective to grant to
Administrative Agent for the benefit of Lenders an enforceable Security Interest
in the Personal Property Collateral described therein. Upon appropriate filing
(as to all Personal Property Collateral in which a Security Interest may be
perfected under the applicable state’s UCC by filing a financing statement) or
Administrative Agent’s taking possession (as to items of the Personal Property
Collateral of which a secured party must take possession in order to perfect a
Security Interest under the applicable state’s UCC) or Administrative Agent’s
taking control (as to items of the Personal Property Collateral of which a
secured party must take control in order to perfect a security interest under
the applicable

39



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

state’s UCC), Administrative Agent will have a fully perfected first priority
Security Interest in the Personal Property Collateral described in each Security
Agreement, subject only to Permitted Security Interests affecting such Personal
Property Collateral.

12.33.2. Collateral Assignments.

12.33.2.1. Intellectual Property Assignments. Each Intellectual Property
Assignment is effective to grant to Administrative Agent for the benefit of
Lenders an enforceable first priority security interest in all the Intellectual
Property described therein, subject only to Permitted Security Interests
affecting such Intellectual Property. Upon appropriate filing in the United
States Patent and Trademark Offices and the United States Copyright Office, as
well as the appropriate filing of a financing statement, Administrative Agent’s
Security Interest in the Intellectual Property will be fully perfected.

12.33.2.2. Pledge Agreement. Each Pledge Agreement is effective to grant to
Administrative Agent for the benefit of Lenders an enforceable first priority
Security Interest in all the stock, membership interests, and other securities
described therein.

12.33.2.3. Acquisition Documents Assignment. The Acquisition Documents
Assignment is effective to grant to Administrative Agent for the benefit of
Lenders an enforceable first priority Security Interest in and lien on all of
Borrower’s rights, remedies, claims and interests under the Acquisition
Documents covered thereby.

12.34. S Corporation. As of the Effective Date and thereafter, there is no
election in effect under Section 1362(a) of the Code for any Covered Person to
be treated as an S Corporation as defined in Section 1361 (a) of the Code.

12.35. Subsidiaries and Affiliates. Borrower has no Subsidiaries, except for
those Subsidiaries listed in Section 12.35 of the Disclosure Schedule.

12.36. Bank Accounts and Lockboxes. All bank accounts maintained by any Covered
Person with any bank or other financial institution are described in
Section 12.36 of the Disclosure Schedule.

12.37. Margin Stock. No Covered Person is engaged or will engage, principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U). Except for the Repurchases, no part of the proceeds of any
Advance will be used to purchase or carry any such margin stock, or to extend
credit to others for the purpose of purchasing or carrying any such margin
stock. No part of the proceeds of any Advance will be used for any purpose which
violates, or which would be inconsistent with, the provisions of

40



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Regulation U. None of the transactions contemplated by any of the Acquisition
Documents will violate Regulations T, U or X of the FRB.

12.38. Securities Matters. No proceeds of any Advance will be used to acquire
any security in any transaction which is subject to Sections 13 and 14 of the
Securities Exchange Act of 1934.

12.39. Investment Company Act, Etc. No Covered Person is an investment company
registered or required to be registered under the Investment Company Act of
1940, or a company controlled (within the meaning of such Investment Company
Act) by such an investment company or an affiliated person of, or promoter or
principal underwriter for, an investment company, as such terms are defined in
the Investment Company Act of 1940. No Covered Person is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act or any other Law limiting or regulating its ability to
incur Indebtedness for money borrowed.

12.40. No Material Misstatements or Omissions. Neither the Loan Documents, any
of the Financial Statements nor any statement, list, certificate or other
information furnished or to be furnished by Borrower or any other Covered Person
to Administrative Agent or Lenders in connection with the Loan Documents or any
of the transactions contemplated thereby contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements therein not materially misleading. Borrower has disclosed to
Administrative Agent and Lenders everything of which Borrower has knowledge
regarding the business, operations, property, financial condition, or business
prospects or itself and every Covered Person that has or is reasonably likely to
have a Material Adverse Effect on any Covered Person.

12.41. Filings. All registration statements, reports, proxy statements and other
documents, if any, required to be filed by any Covered Person with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, and
the Securities Exchange Act of 1934, have been filed, and such filings are
complete and accurate in all material respects and contain no untrue statements
of material fact or omit to state any material facts required to be stated
therein or necessary in order to make the statements therein not misleading, and
all capital stock of any covered Person that is issued and outstanding has been
sold pursuant to transactions that are registered under the Securities Act of
1933 or that are exempt thereunder.

12.42. Broker’s Fees. No broker or finder is entitled to compensation for
services rendered with respect to the transactions contemplated by this
Agreement or the Acquisition Documents.

12.43. No Hart-Scott Rodino Filing Required. None of the Covered Persons, any
Guarantor, or Seller was required to file notification under the Hart-Scott
Rodino Antitrust Improvement Act of 1976, or to notify or obtain the approval of
any Governmental Authority in connection with the Current Acquisition or any
other

41



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Permitted Acquisition, unless such notification was filed or such approval was
obtained, as the case may be.

12.44. Eligibility of Collateral. Each Account which Borrower, expressly or by
implication, requests Administrative Agent to classify as an Eligible Account
will, as of the time when such request is made, conform in all respects to the
requirements of such classification set forth in the definition of Eligible
Accounts herein.

13. Modification and Survival of Representations. Borrower may at any time after
the initial Advances are made propose to Lenders in writing to modify the
representations and warranties in Section 12, the representations and warranties
in any other Loan Document and any other representation or warranty made in any
certificate, report, opinion or other document delivered by Borrower pursuant to
the Loan Documents. If the proposed modifications are satisfactory to Required
Lenders as evidenced by their written assent thereto, then such representations
and warranties shall be deemed and treated as so modified, but only as of the
date of Borrower’s written modification proposal. If such proposed modifications
are not satisfactory to Required Lenders, then such proposed modifications shall
not be deemed or treated as modifying such representations and warranties. All
such representations and warranties, as made or deemed made as of a particular
time, shall survive execution of each of the Loan Documents and the making of
every Advance, and may be relied upon by Administrative Agent and Lenders as
being true and correct in all material respects as of the date when made or
deemed made until all of the Loan Obligations are fully and indefeasibly paid,
no Letters of Credit are outstanding and the Letter of Credit Exposure is
irreversibly zero.

14. Affirmative Covenants. Borrower covenants and agrees that, while any of the
Commitments remains in effect and until all of the Loan Obligations are fully
and indefeasibly paid, no Letters of Credit are outstanding and the Letter of
Credit Exposure is irreversibly zero, Borrower shall do, or cause to be done,
the following:

14.1. Use of Proceeds. Subject to the terms and conditions hereof, (i) the
proceeds of the Term Loan A Advance disbursed on the Effective Date shall be
used solely to refinance the existing Indebtedness of Borrower under the
Original Loan Agreement and to pay a portion of the purchase price for the
Current Acquisition, (ii) the proceeds of any subsequent Term Loan A Advance or
Term Loan B Advance shall be used solely to pay the purchase price of the
Approved Acquisitions, and (iii) the proceeds of Revolving Loan Advances shall
be used solely for working capital, capital expenditures permitted hereunder, as
the source for payment of Borrower’s reimbursement obligations with respect to
Letters of Credit, to pay the transaction costs for this Loan Agreement, to
finance a portion of the Current Acquisition, Approved Acquisitions and
Permitted Acquisitions, and to finance Repurchases but only so long as (a) the
cumulative aggregate amount of all Revolving Loan Advances utilized to effect
the Repurchases are not greater than Five Million and No/100 Dollars
($5,000,000.00) in the aggregate; (b) there is no Default hereunder at the time
of any such Repurchase; and (c) the Maximum Available Amount that is available
to Borrower under the Aggregate Revolving Loan Commitment immediately following
any Revolving Loan Advance made to finance Repurchases is not less than Five
Million and No/100 Dollars ($5,000,000.00).

42



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

14.2. Corporate Existence. Each Covered Person shall maintain its existence in
good standing and shall maintain in good standing its right to transact business
in those states in which it is now or hereafter doing business, except where the
failure to so qualify will not have and will not be reasonably likely to have a
Material Adverse Effect on any Covered Person. Each Covered Person shall obtain
and maintain all Material Licenses for such Covered Person.

14.3. Maintenance of Property and Leases. Each Covered Person shall maintain in
good condition and working order, and repair and replace as required, all
buildings, equipment, machinery, fixtures and other real and personal property
whose useful economic life has not elapsed and which is necessary for the
ordinary conduct of the business of such Covered Person. Each Covered Person
shall maintain in good standing and free of defaults all of its leases of
buildings, equipment, machinery, fixtures and other real and personal property
whose useful economic life has not elapsed and which is necessary for the
ordinary conduct of the business of such Covered Person. No Covered Person shall
permit any of its owned equipment or other owned property to become a fixture to
real property or an accession to other personal property unless Administrative
Agent has a valid, perfected and first priority Security Interest for the
benefit of Lenders in such real or personal property.

14.4. Inventory. Each Covered Person shall keep its Inventory in good and
merchantable condition at its own expense and shall hold such Inventory for sale
or lease, or to be furnished in connection with the rendition of services, in
the ordinary course of such Covered Person’s business, on terms which do not
include bill-and-hold, guarantied sale, sale and return, sale on approval,
consignment or similar repurchase or return terms. All such Inventory shall be
produced in accordance with the Federal Fair Labor Standards Act of 1938 and all
rules, regulations, and orders thereunder.

14.5. Insurance. Each Covered Person shall at all times keep insured or cause to
be kept insured, in insurance companies having a rating of at least “A” by
Best’s Rating Service, all property owned by it of a character usually insured
by others carrying on businesses similar to that of such Covered Person in such
manner and to such extent and covering such risks as such properties are usually
insured. Each Covered Person shall carry, business interruption insurance in
such amounts, in such manner and to such extent and covering such risks as
businesses similar to that of such Covered Persons are usually insured. Each
Covered Person shall at all times carry insurance, in insurance companies having
a rating of at least “A” by Best’s Rating Service, against liability on account
of damage to persons or property (including product liability insurance and
insurance required under all Laws pertaining to workers’ compensation) and
covering all other liabilities common to such Covered Person’s business, in such
manner and to such extent as such coverage is usually carried by others
conducting businesses similar to that of such Covered Person (and each Covered
Person shall maintain liability coverage, including tail coverage, in the
amounts in effect for such Covered Person on the Effective Date). All policies
of liability insurance maintained hereunder shall name Administrative Agent as
an additional insured for the benefit of Lenders; all policies of property
insurance maintained hereunder shall reflect Administrative Agent’s interest
therein as mortgagee

43



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

for the benefit of Lenders under a standard New York or Union mortgagee clause.
Administrative Agent is authorized, but not obligated, as the attorney-in-fact
for Borrower and for the benefit of Lenders, at any time when there does not
then exist an Event of Default, with Borrower’s consent (which consent shall not
be unreasonably withheld), and when an Event of Default is in existence, without
Borrower’s consent, to (i) adjust and compromise proceeds payable under such
policies of insurance, (ii) collect, receive and give receipts for such proceeds
in the name of Borrower, Administrative Agent and Lenders, and (iii) to endorse
Borrower’s name upon any instrument in payment thereof. Such power granted to
Administrative Agent shall be deemed coupled with an interest and shall be
irrevocable. All policies of insurance maintained hereunder shall contain a
clause providing that such policies may not be canceled, reduced in coverage or
otherwise modified without 30 days prior written notice to Administrative Agent.
Borrower shall upon request of Administrative Agent at any time furnish to
Administrative Agent updated evidence of insurance (in the form required as a
condition to Administrative Agent’s lending hereunder) for such insurance.

14.6. Payment of Taxes and Other Obligations. Each Covered Person shall promptly
pay and discharge or cause to be paid and discharged, as and when due, any and
all income taxes, federal or otherwise, lawfully assessed and imposed upon it,
and any and all lawful taxes, rates, levies, and assessments whatsoever upon its
properties and every part thereof, or upon the income or profits therefrom and
all claims of materialmen, mechanics, carriers, warehousemen, landlords and
other like Persons for labor, materials, supplies, storage or other items or
services which if unpaid might be or become a Security Interest or charge upon
any of its property; provided, however, that a Covered Person may diligently
contest in good faith by appropriate proceedings the validity of any such taxes,
rates, levies, or assessments, provided such Covered Person has established
adequate reserves therefor in conformity with GAAP on the books of such Covered
Person, and no Security Interest, other than a Permitted Security Interest,
results from such non-payment.

14.7. Compliance With Laws. Each Covered Person shall comply in all material
respects with all Material Laws and each Covered Person shall ensure, and cause
each other Covered Person to ensure, that no Person who owns a controlling
interest in or otherwise controls a Covered Person is or shall be (i) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (OFAC), Department of the Treasury, and/or any
other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (ii) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, and each Covered
Person shall comply, and cause each other Covered Person to comply, with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations.

14.8. Discovery and Clean-Up of Hazardous Material.

14.8.1. In General. Upon any Covered Person receiving notice of any violation of
Environmental Laws or any similar notice described in Section 12.10.3, or upon
any Covered Person otherwise discovering Hazardous Material on any

44



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

property owned or leased by such Covered Person which is in violation of, or
which would result in liability under, any Environmental Law, Borrower shall:
(i) promptly take such reasonable acts as may be necessary to prevent danger or
harm to the property or any person therein as a result of such Hazardous
Material; (ii) at the request of Administrative Agent, and at Borrower’s sole
cost and expense, obtain and deliver to Administrative Agent promptly, but in no
event later than 90 days after such request, a then currently dated
environmental assessment of the property certified to Administrative Agent and
any future holder of the Loan Obligations, a proposed plan for responding to any
environmental problems described in such assessment, and an estimate of the
costs thereof; and (iii) take all necessary steps to initiate and expeditiously
complete all removal, remedial, response, corrective and other action to
eliminate any such environmental problems, and keep Administrative Agent
informed of such actions and the results thereof.

14.8.2. Asbestos Clean-Up. In the event that any property owned by any Covered
Person contains Asbestos Material, Borrower shall develop and implement, as soon
as reasonably possible, an Operations and Maintenance Program (as contemplated
by EPA guidance document entitled Managing Asbestos in Place; A Building Owner’s
Guide to Operations and Maintenance Programs for Asbestos-Containing Materials)
for managing in place the Asbestos Material, and deliver a true, correct and
complete copy of such Operations and Maintenance Program to Administrative
Agent. In the event that the asbestos survey done in connection with developing
the Operations and Maintenance Program reveals Asbestos Material which, due to
its condition, location or planned building renovation, is recommended to be
encapsulated or removed, Borrower shall promptly cause the same to be
encapsulated or removed and disposed of offsite, in either case by a licensed
and experienced asbestos contractor, all in accordance with applicable state,
federal and local Laws. Upon completion of any such encapsulation or removal,
Borrower shall deliver to Administrative Agent a certificate in such form as is
then customarily available signed by the consultant overseeing the activity
certifying to Administrative Agent that the work has been completed in
compliance with all applicable Laws regarding notification, encapsulation,
removal and disposal and that no airborne fibers beyond permissible exposure
limits remain on site. All costs of such inspection, testing and remedial
actions shall be paid by Borrower.

14.9. Termination of Pension Benefit Plan. No Covered Person or ERISA Affiliate
of such Covered Person shall terminate or amend any Pension Benefit Plan
maintained by such Covered Person or such ERISA Affiliate if such termination or
amendment would result in any liability to such Covered Person or such ERISA
Affiliate under ERISA or any increase in current liability for the plan year for
which such Covered Person or such ERISA Affiliate is required to provide
security to such Pension Benefit Plan under the Code, which such liability could
reasonably be expected to have a Material Adverse Effect on such Covered Person.

45



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

14.10. Notice to Administrative Agent of Material Events. Borrower shall,
promptly upon any Responsible Officer of Borrower obtaining knowledge or notice
thereof, give notice to Administrative Agent of (i) any breach of any of the
covenants in Section 14, 15, or 16; (ii) any Default or Event of Default;
(iii) the commencement of any Material Proceeding; and (iv) any loss of or
damage to any assets of a Covered Person or the commencement of any proceeding
for the condemnation or other taking of any of the assets of a Covered Person,
if Insurance/Condemnation Proceeds in excess of $100,000.00 are likely to be
payable as a consequence of such loss, damage or proceeding, or if such loss,
damage or proceeding has or is reasonably likely to have a Material Adverse
Effect on such Covered Person. In addition,

14.10.1. Borrower shall furnish to Administrative Agent from time to time all
information which Administrative Agent reasonably requests with respect to the
status of any Material Proceeding.

14.10.2. Borrower shall furnish to Administrative Agent from time to time all
information which Administrative Agent reasonably requests with respect to any
Pension Benefit Plan established by a Covered Person or an ERISA Affiliate of
any Covered Person.

14.10.3. Borrower shall deliver notice to Administrative Agent of the
establishment of any Pension Benefit Plan by a Covered Person or an ERISA
Affiliate of such Covered Person.

14.10.4. Borrower shall promptly deliver to Administrative Agent notice of any
event of default with respect to any of the Permitted Indebtedness, the
occurrence of which would be reasonably likely to have a Material Adverse
Effect.

14.10.5. Borrower shall promptly deliver notice to Administrative Agent of the
assertion by the holder of any capital stock, membership interest, or any other
equity interest in a Covered Person or any Indebtedness of a Covered Person in
the outstanding principal amount in excess of $100,000.00 that a default exists
with respect thereto or that such Covered Person is not in compliance with the
terms thereof, or of the threat or commencement by such holder of any
enforcement action because of such asserted default or noncompliance and such
assertion, threat or commencement would be reasonably likely to have a Material
Adverse Effect.

14.10.6. Borrower shall, promptly after becoming aware thereof, deliver notice
to Administrative Agent of any pending or threatened strike, work stoppage,
material unfair labor practice claim or other material labor dispute affecting a
Covered Person.

14.10.7. Borrower shall deliver notice to Administrative Agent of any change in
the name, state of organization, or form of organization of any Covered Person,
at least 30 days prior to such change.

46



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

14.10.8. Borrower shall, promptly after becoming aware thereof, deliver notice
to Administrative Agent of any event that has or is reasonably likely to have a
Material Adverse Effect.

14.10.9. Borrower shall, promptly after becoming aware thereof, deliver notice
to Administrative Agent of an actual, alleged, or potential violation of any
Material Law applicable to a Covered Person or the property of a Covered Person
if such violation would reasonably be likely to have a Material Adverse Effect.

14.10.10. Borrower shall notify Administrative Agent promptly in writing of any
fact or condition of which Borrower is aware which materially and adversely
affects the value of the Collateral, including any adverse fact or condition or
the occurrence of any event which causes loss or depreciation in the value of
any material item of the Collateral, and the amount of such loss or
depreciation. Borrower shall provide such additional information to
Administrative Agent regarding the amount of any loss or depreciation in value
of the Collateral as Administrative Agent may request from time to time.

14.11. Borrowing Officer. Borrower shall keep on file with Administrative Agent
at all times an appropriate instrument naming each Borrowing Officer.

14.12. Maintenance of Security Interests of Security Documents.

14.12.1. Preservation and Perfection of Security Interests. Borrower shall
promptly, upon the reasonable request of Administrative Agent and at Borrower’s
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter file or record in the appropriate
governmental office, any document or instrument supplementing or confirming the
Security Documents or otherwise deemed necessary by Administrative Agent to
create, preserve or perfect any Security Interest purported to be created by the
Security Documents or to fully consummate the transactions contemplated by the
Loan Documents. The foregoing actions by Borrower shall include, upon the
reasonable request of Administrative Agent, (i) filing financing or continuation
statements, and amendments thereof, in form and substance satisfactory to
Administrative Agent; (ii) delivering to Administrative Agent the originals of
each instrument, document and chattel paper in the principal amount of $100,000
or more, and all other Collateral of which Administrative Agent should have
physical possession in accordance with applicable law in order to perfect
Administrative Agent’s Security Interest for the benefit of Lenders therein,
duly endorsed or assigned to Administrative Agent without restriction;
(iii) delivering to Administrative Agent all letters of credit on which Borrower
is named beneficiary; (iv) placing a notice of the existence of Administrative
Agent’s Security Interest for the benefit of Lenders, acceptable to
Administrative Agent, upon the books and records of Borrower pertaining to the
Collateral, as designated by Administrative Agent; (v) delivering to
Administrative Agent or if directed by Administrative Agent, to the applicable
government agency, such notices, filings, statements, continuations, or
amendments as Administrative

47



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Agent shall deem necessary as desirable to perfect its interest in that portion
of the Collateral that consists of Intellectual Property; and (vi) delivering to
Administrative Agent or if directed by Administrative Agent, to the applicable
government agency, such notices, filings, statements, continuations or
amendments as Administrative Agent shall deem necessary or desirable to perfect
its interest in that portion of the Collateral that consists of Accounts of a
value in excess of $450,000.00 with respect to which the Account Debtor is the
United States of America or any department agency, public corporation or other
instrumentality thereof. Borrower hereby authorizes Administrative Agent to file
any financing or continuation statements and amendments thereof covering the
Collateral of all Covered Persons in form and substance satisfactory to
Administrative Agent and ratifies Administrative Agent’s authority to file any
such statements or amendments already filed.

14.12.2. Collateral Held by Warehouseman, Bailee, etc. If any Collateral of a
value in excess of $250,000.00 in the aggregate is at any time in the possession
or control of a warehouseman, bailee or any of Borrower’s agents or processors,
then Borrower shall notify Administrative Agent thereof and shall notify such
Person of Administrative Agent’s Security Interest for the benefit of Lenders in
such Collateral and, upon Administrative Agent’s request, instruct such Person
to hold all such Collateral for Administrative Agent’s account subject to
Administrative Agent’s instructions. If at any time any material portion of the
Collateral as determined by Administrative Agent in its reasonable discretion is
located on any premises that are not owned by a Covered Person, then Borrower,
if requested by Administrative Agent, shall obtain or cause to be obtained
written waivers, in form and substance satisfactory to Administrative Agent, of
all present and future Security Interests to which the owner or lessor or any
mortgagee of such premises may be entitled to assert against the Collateral.

14.12.3. Compliance With Terms of Security Documents. Each Covered Person shall
comply with all of the terms, conditions and covenants in the Security Documents
to which such Covered Person is a party.

14.13. Accounting System. Each Covered Person shall maintain a system of
accounting established and administered in accordance with GAAP. Without
limiting the generality of the foregoing:

14.13.1. Account Records. Each Covered Person shall maintain a record of
Accounts at its principal place of business that itemize each Account of such
Covered Person and describe the names and addresses of the Account Debtors on
such Accounts, all relevant invoice numbers, invoice dates, and shipping dates,
and the due dates, collection histories, and aging of such Accounts.

14.13.2. Tracing of Proceeds. Each Covered Person shall maintain detailed and
accurate records of all transfers of any proceeds of the Loans from Borrower to
such Covered Person. Borrower shall maintain reasonably detailed and accurate
records of proceeds of the Loans and transfers of the proceeds of the

48



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Loans (i) received by it from the Lenders, (ii) transferred from it to any other
Covered Person, (iii) received by it from another Covered Person, and
(iv) transferred by it to Persons to effect the Repurchases which such record
shall include a schedule detailing the sale price paid per share to effect such
Repurchases.

14.14. Financial Statements. Borrower shall deliver to Administrative Agent:

14.14.1. Annual Financial Statements. Within 120 days after the close of each
fiscal year of Borrower, year-end consolidated and consolidating financial
statements of Borrower and its Subsidiaries, containing a balance sheet, income
statement, statement of cash flows and an audit report without qualification by
an independent certified public accounting firm selected by Borrower and
satisfactory to Administrative Agent, and accompanied by (i) a Compliance
Certificate of the Chief Financial Officer of Borrower, (ii) a certificate of
the independent certified public accounting firm that examined such financial
statements to the effect that they have reviewed and are familiar with the
financial covenants set forth in this Agreement and that, in examining such
financial statements, they did not become aware of any fact or condition which
then constituted a Default or Event of Default, except for those, if any,
described in reasonable detail in such certificate, (iii) the management letter
and report on internal controls delivered by such independent certified public
accounting firm in connection with their audit, and (iv) if requested by
Administrative Agent, any summary prepared by such independent certified public
accounting firm of the adjustments proposed by the members of its audit team.

14.14.2. Quarterly Financial Statements. Within 30 days after the end of each
fiscal quarter of Borrower, unaudited consolidated and consolidating internally
prepared financial statements of Borrower and its Subsidiaries for the quarters
not covered by the latest year-end financial statements, in each case containing
a balance sheet, income statement, and statement of cash flows and accompanied
by a Compliance Certificate of the Chief Financial Officer of Borrower.

Each Compliance Certificate shall be in the form of Exhibit 14.14, shall contain
detailed calculations of the financial measurements referred to in Section 16
for the relevant periods, and shall contain statements by the signing officer to
the effect that, except as explained in reasonable detail in such Compliance
Certificate, (i) the attached Financial Statements are complete and correct in
all material respects (subject, in the case of Financial Statements other than
annual, to normal year-end audit adjustments) and have been prepared in
accordance with GAAP applied consistently throughout the periods covered thereby
and with prior periods (except as disclosed therein) (ii) all of the
Representations and Warranties are true and correct in all material respects as
of the date such certification is given as if made on such date, and (iii) there
is no Existing Default. If any Compliance Certificate delivered to
Administrative Agent discloses that a representation or warranty is not true and
correct in all material respects, or that there is an Existing Default that has
not been cured or waived in writing by Required Lenders,

49



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

such Compliance Certificate shall state what action Borrower has taken or
proposes to take with respect thereto.

14.15. Other Financial Information. Borrower shall also deliver the following to
Administrative Agent:

14.15.1. Borrowing Base Certificate. At any time the sum of (i) the Aggregate
Revolving Loan and (ii) the Letter of Credit Exposure is zero and the Borrower
requests a Revolving Loan Advance or issuance of a Letter of Credit, the
Borrower shall provide to Administrative Agent with its request for an Advance a
borrowing base certificate in substantially the form of Exhibit 14.15.1 duly
completed and signed by the chief financial officer of Borrower, which in every
case must be provided concurrently with the delivery of the related Loan Request
Certificate. At all times the sum of (i) the Aggregate Revolving Loan and
(ii) the Letter of Credit Exposure is greater than zero, the Borrower shall
periodically provide, but not less often than monthly within ten (10) Business
Days after the end of each month, to Administrative Agent such borrowing base
certificate. Provided, however, if at any time the sum of (i) the Aggregate
Revolving Loan and (ii) the Letter of Credit Exposure is reduced to zero, and to
the extent at any calendar month’s end such sum remains to be zero, then
Borrower shall not be required to submit such borrowing base certificate on the
monthly basis as described above. If there is an Existing Default, Borrower
shall provide a Borrowing Base Certificate at any time requested by
Administrative Agent in its discretion.

14.15.2. Other Reports or Information Concerning Accounts or Inventory. Such
other reports and information, in form and detail satisfactory to Administrative
Agent, and documents as Administrative Agent may reasonably request from time to
time concerning Accounts or Inventory including, to the extent requested by
Administrative Agent, copies of all invoices, bills of lading, shipping
receipts, purchase orders, and warehouse receipts.

14.15.3. Stockholder Reports. Contemporaneously with their filing by or on
behalf of Borrower or any other Covered Person, copies of any proxy statements,
financial statements and reports which Borrower makes available to its
stockholders, members or partners.

14.15.4. Pension Benefit Plan Reports. Promptly upon the reasonable request of
Administrative Agent at any time or from time to time, a copy of each annual
report or other filing or notice filed with respect to each Pension Benefit Plan
of a Covered Person or an ERISA Affiliate of a Covered Person.

14.15.5. Tax Returns. Promptly upon the reasonable request of Administrative
Agent at any time or from time to time, a copy of each federal, state, or local
tax return or report filed by Borrower.

50



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

14.16. Review of Accounts. Not less often than annually, and promptly at
Administrative Agent’s request if there is an Event of Default in existence,
Borrower shall conduct (and shall cause each other Covered Person to conduct) a
review of its Accounts, bad debt reserves, and collection histories of Account
Debtors and promptly following such review provide Administrative Agent with a
report of such review in form and detail satisfactory to Administrative Agent.

14.17. Inventory. Not less often than annually, and promptly at Administrative
Agent’s request if there is an Event of Default in existence, Borrower shall
conduct (and shall cause each other Covered Person to conduct) a physical count
of its and each other Covered Person’s Inventory and promptly following the
completion of such count provide Administrative Agent with a report thereof in
form and detail satisfactory to Administrative Agent, including the value of
such Inventory (on a first-in-first-out basis and valued at the lower of cost or
market).

14.18. Annual Projections. Within the 30 days after the first day of each fiscal
year of Borrower, projected balance sheets, statements of income and expense for
Borrower and every other Covered Person as of the end of and for each quarter of
such fiscal year and each quarter through the later of the Term Loan Maturity
Date or the Revolving Loan Maturity Date, in such detail as Administrative Agent
may reasonably require, shall be delivered to Administrative Agent.

14.19. Other Information. Upon the request of Administrative Agent, Borrower
shall promptly deliver to Administrative Agent such other information about the
business, operations, revenues, financial condition, property, or business
prospects of Borrower and every other Covered Person as Administrative Agent
may, from time to time, reasonably request.

14.20. Audits by Administrative Agent. Administrative Agent or Persons
authorized by and acting on behalf of Administrative Agent or any Lender may at
any time during normal business hours audit the books and records and inspect
any of the property of each Covered Person from time to time upon reasonable
notice to such Covered Person, and in the course thereof may make copies or
abstracts of such books and records and discuss the affairs, finances and books
and records of such Covered Person with its accountants and officers. Each
Covered Person shall cooperate with Administrative Agent and such Persons in the
conduct of such audits and shall deliver to Administrative Agent any instrument
necessary for Administrative Agent to obtain records from any service bureau
maintaining records for such Covered Person. Borrower shall reimburse
Administrative Agent for all reasonable costs and expenses incurred by it in
conducting each audit. Provided there is no Event of Default that has occurred
and is continuing, Administrative Agent shall not conduct an audit more than one
(1) time per calendar year, and Borrower’s obligation to reimburse
Administrative Agent shall be capped at $5,000.00 per audit. However, neither
limitation shall apply to audits at any time an Event of Default is in
existence.

14.21. Verification of Accounts and Notices to Account Debtors. Upon the
occurrence and during the continuation of an Event of Default, Administrative
Agent

51



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

shall have the right, in its commercially reasonable judgment, to verify the
validity and amount of any Account and any other maker relating to an Account,
by communicating in writing or orally directly with the Account Debtor or any
Person who represents or Administrative Agent believes represents the Account
Debtor.

14.22. Appraisals of Collateral. Upon Administrative Agent’s request at any time
if there is an Event of Default in existence, Borrower shall at its expense
provide Administrative Agent with appraisals, prepared on a basis satisfactory
to Administrative Agent and from appraisers acceptable to Administrative Agent,
of any or all of the Collateral as Administrative Agent may reasonably specify.

14.23. Access to Officers and Auditors. Each Covered Person shall permit any
Lender and Administrative Agent and each of their representatives and agents to
discuss the business, operations, revenues, financial condition, property, or
business prospects of such Covered Person with its officers, accountants and
independent auditors as often as Administrative Agent may request in its
discretion, and such Covered Person shall direct such officers, accountants and
independent auditors to cooperate with Administrative Agent, Lenders, and their
representatives and agents, and make full disclosure to Administrative Agent,
Lenders, and their representatives and agents, of those matters that they may
deem relevant to the continuing ability of Borrower timely to pay and perform
the Loan Obligations. Administrative Agent and each Lender agrees that it will
not disclose to third Persons any information that it obtains about any Covered
Person or its operations or finances that is reasonably considered non-public
information. Administrative Agent and Lenders may, however, disclose such
information to each other and all of their respective officers, attorneys,
auditors, accountants, bank examiners, agents and representatives who have a
need to know such information in connection with the administration,
interpretation or enforcement of the Loan Documents or the lending and
collection activity contemplated therein or to the extent required by Law or a
Governmental Authority. Administrative Agent and Lenders shall advise such
Persons that such information is to be treated as confidential. Administrative
Agent and any Lender may also disclose such information in any documents that it
files in any legal proceeding to pursue, enforce or preserve its rights under
the Loan Documents to the extent that its counsel advises in writing that such
disclosure is reasonably necessary. Administrative Agent’s and Lenders’
non-disclosure obligation shall not apply to any information that (i) is
disclosed to Administrative Agent or any Lender by a third Person not affiliated
with or employed by Borrower who does not have a commensurate duty of
non-disclosure, or (ii) becomes publicly known other than as a result of
disclosure by Administrative Agent or a Lender.

14.24. Proformas for Permitted Acquisitions. Borrower shall, no less than
20 days prior to making any Permitted Acquisition, prepare and furnish to
Administrative Agent proforma financial statements described below for the
Target Company (if such Permitted Acquisition is structured as a purchase of
equity) or the Surviving Company (if such Permitted Acquisition is structured as
a purchase of assets or a merger), demonstrating to the satisfaction of
Administrative Agent that the Target Company, all Surviving Companies, and
Borrower, as the case may be, will be Solvent upon

52



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

consummation of such acquisition and upon the passage of time thereafter, and
that none of the covenants in Section 16 will be violated as a consequence of
such acquisition or with the passage of time thereafter and, if applicable, a
Borrowing Base Certificate demonstrating that the Maximum Available Amount will
be great enough to allow a Revolving Loan Advance to be made in the amount
Borrower will request in connection with the closing of such Permitted
Acquisition. Such proforma financial statements shall contain consolidated and
consolidating balance sheets, income statements, statements of cash flows and
such other reports and disclosures of Borrower as well as the Target Company (if
such Permitted Acquisition is structured as a purchase of equity) or the
Surviving Company (if such Permitted Acquisition is structured as a purchase of
assets or a merger) and shall cover such forecast periods, as Administrative
Agent may in its discretion require. Borrower shall also provide to
Administrative Agent copies of the audited financial statements (if available,
or unaudited financial statements if no audited financial statements exist) for
the Target Company for the three fiscal years most recently ended and for each
of the completed fiscal quarters in the then current fiscal year.

14.25. Rate Agreement. Within 120 days of the Effective Date, Borrower shall
secure a Rate Agreement with a counter-party acceptable to Administrative Agent,
upon terms satisfactory to Administrative Agent with respect to a notional
principal amount equal to or greater than 25% of the sum of the outstanding
principal balance of the Aggregate Term Loan A and Aggregate Term Loan B and
with a term expiring no sooner than three years from the execution date of such
Rate Agreement. Borrower shall assign its rights under the Rate Agreement to
Administrative Agent for the benefit of Lenders as security for the Loans
pursuant to an assignment satisfactory to Administrative Agent.

14.26. Acquisition Documents. Borrower shall fully perform in all material
respects all of its obligations under all Acquisition Documents, and shall
enforce all of its rights and remedies thereunder as it deems appropriate in its
reasonable business judgment; provided, however, that Borrower shall not take
any action or fail to take any action which would result in a waiver or other
loss of any material right or remedy of Borrower thereunder. Without limiting
the generality of the foregoing, Borrower shall take all action necessary or
appropriate to permit, and shall not take any action which would have a Material
Adverse Effect upon, the full enforcement of all indemnification rights under
all the Acquisition Documents. Borrower shall not, without Administrative
Agent’s prior written consent, modify, amend, supplement, compromise, satisfy,
release or discharge any material provision of the Acquisition Documents, any
material collateral securing the same, any Person liable directly or indirectly
with respect thereto, or any material agreement relating to the Acquisition
Documents or the collateral therefor. Borrower shall notify Administrative Agent
in writing promptly after Borrower becomes aware thereof, of any event or fact
which could give rise to a claim by it for indemnification under any of the
Acquisition Documents to the extent such claims in the aggregate exceed
$100,000.00, and shall diligently pursue such right and report to Administrative
Agent on all further developments with respect thereto. If an Event of Default
then exists, Borrower shall remit directly to Administrative Agent, for
application to the Loan Obligations in such order as Administrative Agent
determines, all amounts received by Borrower as indemnification or otherwise
pursuant to the Acquisition Documents. If

53



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Borrower fails after Administrative Agent’s demand to pursue diligently any
right under any of the Acquisition Documents, or if an Event of Default then
exists, then Administrative Agent may directly enforce such right in its own or
Borrower’s name and may enter into such settlements or other agreements with
respect thereto as Administrative Agent determines. Notwithstanding the
foregoing, Borrower shall at all times remain liable to observe and perform all
of its duties and obligations under all the Acquisition Documents, and
Administrative Agent’s exercise of any of its rights with respect to the
Collateral shall not release Borrower from any of such duties or obligations.
Administrative Agent shall not be obligated to perform or fulfill any of
Borrower’s duties or obligations under any of the Acquisition Documents or to
make any payment thereunder, or to make any inquiry as to the sufficiency of any
payment or property received by it thereunder or the sufficiency of performance
by any party thereunder, or to present or file any claim, or to take any action
to collect or enforce any performance or payment of any amounts, or any delivery
of any property.

14.27. Further Assurances. Borrower shall execute and deliver, or cause to be
executed and delivered, to Administrative Agent such documents and agreements,
and shall take or cause to be taken such actions, as Administrative Agent may
from time to time reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents.

15. Negative Covenants. Each Borrower covenants and agrees that, while any of
the Commitments remains in effect and until all of the Loan Obligations are
fully and indefeasibly paid, no Letters of Credit are outstanding and the Letter
of Credit Exposure is zero, Borrower shall not, directly or indirectly, do any
of the following, or permit any Covered Person to do any of the following,
without the prior written consent of Required Lenders:

15.1. Investments. Make any Investments in any other Person except the
following:

15.1.1. Investments in (i) interest-bearing obligations of the United States
government or any department, agency or instrumentality thereof;
(ii) certificates of deposit issued by any Lender; (iii) prime commercial paper
rated A1 or better by Standard and Poor’s Corporation or Prime P1 or better by
Moody’s Investor Service, Inc.; (iv) agreements involving the sale to a Covered
Person of United States government securities and their guarantied repurchase
the next Business Day by a commercial bank chartered under the Laws of the
United States or any state thereof which has capital and surplus of not less
than $500,000,000.00 (v) certificates of deposit issued by and time deposits
with any commercial bank chartered under the Laws of the United States or any
state thereof which has capital and surplus of not less than $500,000,000.00; or
(vi) municipal bonds that are rated in either of the two highest rating
categories by a nationally recognized rating service.

15.1.2. Accounts arising in the ordinary course of business and payable in
accordance with Borrower’s customary trade terms.

54



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

15.1.3. Any Investments that are the Current Acquisition, the Approved
Acquisitions or Permitted Acquisitions.

15.1.4. Investments existing on the Execution Date and disclosed in
Section 12.19 of the Disclosure Schedule.

15.1.5. Notes received by a Covered Person in settlement of Indebtedness of
other Persons to such Covered Person that was incurred in the ordinary course of
such Covered Person’s business.

15.1.6. Investments by any Covered Person in any other Covered Person.

15.1.7. Loans to employees of any Covered Person, provided that in no event
shall all such loans exceed $500,000 in the aggregate.

15.2. Indebtedness. Create, incur, assume, or allow to exist any Indebtedness of
any kind or description, except the following:

15.2.1. Indebtedness to trade creditors incurred in the ordinary course of
business, to the extent that it is not overdue past the original due date by
more than 90 days, provided that Indebtedness that is overdue past its original
due date by more than ninety (90) days will be considered Permitted Indebtedness
if it is the subject of a good faith dispute and Borrower has established
appropriate reserves adequate to pay such items in accordance with GAAP.

15.2.2. The Loan Obligations.

15.2.3. Indebtedness secured by Permitted Security Interests.

15.2.4. Indebtedness under Capital Leases to the extent it does not exceed
$3,500,000.00 in the aggregate at any time and is on terms approved in advance
in writing by Administrative Agent.

15.2.5. Indebtedness owed by one Covered Person to another Covered Person.

15.2.6. The Interest Hedge Obligation pursuant to Section 14.25.

15.2.7. The Indebtedness set forth on Section 15.2.7 of the Disclosure Schedule.

15.2.8. Indebtedness incurred in connection with Permitted Acquisitions that
does not exceed $2,500,000.00.

15.3. Prepayments. Voluntarily prepay any Indebtedness other than (a) the Loan
Obligations in accordance with the terms of the Loan Documents, (b) trade
payables in the ordinary course of business, and (c) Operating and Capital Lease
obligations.

55



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

15.4. Indirect Obligations. Create, incur, assume or allow to exist any Indirect
Obligations except the Permitted Indebtedness and except Indirect Obligations
existing on the Execution Date and disclosed on Section 12.21 of the Disclosure
Schedule.

15.5. Security Interests. Create, incur, assume or allow to exist any Security
Interest upon all or any part of its property, real or personal, now owned or
hereafter acquired (including, without limitation, any Account with respect to
which the Account Debtor is the United States or any department, agency, public
corporation or other instrumentality thereof), except the following:

15.5.1. Security Interests for taxes, assessments or governmental charges not
delinquent or being diligently contested in good faith and by appropriate
proceedings and for which adequate book reserves in accordance with GAAP are
maintained.

15.5.2. Security Interests arising out of deposits in connection with workers’
compensation insurance, unemployment insurance, old age pensions, or other
social security or retirement benefits legislation.

15.5.3. Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of business.

15.5.4. Security Interests imposed by any Law, such as mechanics’, workmen’s,
materialmen’s, landlords’, carriers’, or other like Security Interests arising
in the ordinary course of business which secure payment of obligations which are
not past due or which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
are maintained on Borrower’s books.

15.5.5. Purchase money Security Interests securing payment of the purchase price
of capital assets acquired by a Covered Person after the Execution Date in an
aggregate principal amount outstanding at any one time that does not exceed the
lesser of $1,000,000.00 or the maximum limit permitted for Capital Expenditures
hereunder.

15.5.6. Security Interests securing the Loan Obligations in favor of
Administrative Agent for the benefit of Lenders.

15.5.7. Security Interests existing on the Execution Date that are disclosed in
Section 12.30 of the Disclosure Schedule and are satisfactory to Lenders.

15.5.8. Security Interests arising in connection with Permitted Acquisitions to
the extent of the limitations set forth in Section 15.2.8.

56



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

15.5.9. Security Interests granted under Capital Leases to the extent of the
limitations set forth in Section 15.2.4 and security interests granted under
Operating Leases.

15.6. No Amendments to Acquisition Documents. Agree to, acquiesce to, or consent
to any amendment, modification, supplement, restatement, replacement or change
to any of the documents executed in connection with any of the Acquisition
Documents if such change would be reasonably likely to have a Material Adverse
Effect.

15.7. Acquisitions. Acquire a controlling interest in the stock, membership
interests, or any other equity interest in a Person, or acquire all or
substantially all of the assets of a Person (including without limitation assets
comprising all or substantially all of an unincorporated business unit or
division of any Person), except for the Current Acquisition, the Approved
Acquisitions and Permitted Acquisitions. Permitted Acquisition means an
acquisition (other than the Current Acquisition or the Approved Acquisitions) of
a controlling interest in the stock, membership interests, or any other equity
interest in a Person, or the acquisition of all or substantially all of the
assets of a Person (including without limitation assets comprising all or
substantially all of an unincorporated business unit or division of any Person),
which satisfies each of the following conditions: (i) Borrower or any Subsidiary
of Borrower is the Acquiring Company, (ii) if the acquisition is structured as a
merger, Borrower or any Subsidiary of Borrower is the Surviving Company,
(iii) Target Company is in a substantially similar line of business as Borrower
or another Covered Person, (iv) Target Company has an EBITDA in excess of zero
for the twelve month period ended on the date such acquisition is consummated,
(v) there is no Existing Default, and no Default or Event of Default will occur
or is reasonably likely to occur as a result of or due to such acquisition,
(vi) Borrower has fully complied with Section 14.24 of this Agreement with
respect to such acquisition, (vii) the Maximum Available Amount is at least
$2,000,000.00 after giving effect to such acquisition, (viii) the purchase price
(including without limitation any deferred purchase price, seller notes, assumed
Indebtedness, or similar items) together with all expenses incurred in
connection with such acquisition does not exceed $5,000,000.00 for any single
acquisition or $10,000,000.00 in the aggregate during any fiscal year of
Borrower, (ix) simultaneously with the closing of such acquisition, the Target
Company (if such Permitted Acquisition is structured as a purchase of equity) or
the Surviving Company (if such Permitted Acquisition is structured as a purchase
of assets or a merger) executes and delivers to Administrative Agent (a) such
documents necessary to grant to Administrative Agent for the benefit of the
Lenders a first priority Security Interest in all of the assets of such Target
Company or Surviving Company, each in form and substance satisfactory to
Administrative Agent (and if the Target Company becomes a Subsidiary of any
Covered Person, such Covered Person executes and delivers to Administrative
Agent a Pledge Agreement granting to Administrative Agent for the benefit of the
Lenders a first priority security interest in 100% of the capital stock or other
equity interests of such Target Company, along with the original stock
certificates, if any, and stock powers executed in blank, each in form and
substance satisfactory to Administrative Agent), and (b) an unlimited Guaranty
of the Loan Obligations, or at the option of Administrative Agent in
Administrative Agent’s absolute discretion, a joinder

57



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

agreement satisfactory to Administrative Agent in which such Target Company or
Surviving Company becomes a Borrower under this Agreement and assumes primary,
joint and several liability for the Loan Obligations, (x) prior to the closing
of such acquisition, a Responsible Officer of Borrower delivers to
Administrative Agent a certificate on behalf of Borrower certifying that such
acquisition is a Permitted Acquisition, and (xi) such acquisition is friendly,
rather than hostile, in nature.

15.8. Bailments; Consignments; Warehousing. Store any Inventory or other assets
in excess of $250,000.00 in the aggregate with a bailee, warehouseman, consignee
or pursuant to an express or implied agreement establishing a bailment or
consignment of Inventory or similar arrangement, unless Administrative Agent has
received a written acknowledgment satisfactory to Administrative Agent from the
third party involved which acknowledges the prior perfected Security Interest of
Administrative Agent for the benefit of Lenders in such Inventory.

15.9. Disposal of Property. Sell, transfer, exchange, lease, or otherwise
dispose of any of its assets except (i) sales of Inventory in the ordinary
course of business, (ii) the sales of obsolete or unused assets, (iii) sales of
assets that are replaced by comparable assets of comparable or better quality;
and (iv) sales of other assets that do not exceed $500,000.00 per year in the
aggregate.

15.10. Distributions. Directly or indirectly declare or make, or incur any
liability to make, any Distribution to any Person other than from one Covered
Person to another; provided that: (1) the payment of cash dividends in an amount
not to exceed five cents per share per calendar quarter, up to a maximum of
$3,500,000.00 per fiscal year and (2) the Repurchases shall be permitted so long
as there is no Default hereunder at the time of declaration of such Distribution
or Repurchases. For purposes of this Section, a Distribution means and includes
(i) any cash dividend or payment, (ii) any retirement or prepayment of debt
securities (other than the Loan Obligation or as otherwise permitted hereunder)
before their regularly scheduled maturity dates, (iii) any loan or advance to a
shareholder or partner (other than Permitted Investments), (iv) any direct or
indirect purchase, redemption or other acquisition or retirement of any class of
its capital stock other than repurchases of Borrower’s capital stock made in
connection with the exercise by employees of stock options either by (x) the
acquisition of shares from an employee in payment of the exercise price for
options, or (y) the withholding of shares in payment of an employee’s tax
obligations in connection with such exercise.

15.11. Change of Control. Merge or consolidate with or into another Person
provided that a Covered Person shall be permitted to merge or consolidate with
or into another Covered Person upon advance written notice to Administrative
Agent, or permit any Person or Group (i) to become the record or beneficial
owner, directly or indirectly, on a fully diluted basis, of securities
representing 49% or more of the voting power of Borrower’s then outstanding
securities having the power to vote or 49% or more of Borrower’s then
outstanding capital stock, or (ii) to acquire the power to elect a majority of
the Board of Directors of Borrower.

58



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

15.12. Amendment to Charter Documents. Amend, modify, supplement, restate,
replace, or change any of its Charter Documents, except to the extent such
change could not reasonably be expected to adversely affect Administrative Agent
or any Lender.

15.13. Capital Structure; Equity Securities. Make any change in capital
structure which has or is reasonably likely to have a Material Adverse Effect;
or issue or create any stock, membership interest, or other equity interest (or
class or series thereof, or non-equity interest that is convertible into stock,
membership interests or other equity interest (or class or series thereof), in
any Covered Person, except stock, membership interests, or other equity
interests (or class or series thereof) that are subordinated in right of payment
to all the Loan Obligations.

15.14. Change of Business. Engage in any business other than substantially as
conducted on the Effective Date.

15.15. Transactions With Affiliates. Enter into or be a party to any transaction
or arrangement, including the purchase, sale or exchange of property of any kind
or the rendering of any service, with any Affiliate other than a Covered Person,
or make any loans or advances to any Affiliate other than a Covered Person,
except that each Covered Person may engage in such transactions in the ordinary
course of business and pursuant to the reasonable requirements of its business
and on fair and reasonable terms substantially as favorable to it as those which
it could obtain in a comparable arm’s-length transaction with a non-Affiliate.
No Covered Person may pay any management or other fees to any Affiliate that is
not a Covered Person; provided, however, that no such management fees may be
paid while there is an Existing Default, and any such management fees which are
not paid when due as a result of this sentence may be subsequently paid only at
such time as (i) there is no Existing Default, and (ii) the payment of such
management fee would not cause a Default to occur or result in a Default.

15.16. Conflicting Agreements. Enter into any agreement, that would, if fully
complied with by it, result in a Default or Event of Default either immediately
or upon the elapsing of time.

15.17. Sale and Leaseback Transactions. Enter into any agreement or arrangement
with any Person providing for any Covered Person to lease or rent property that
Borrower has or will sell or otherwise transfer to such Person.

15.18. New Subsidiaries. Organize, create or acquire any Subsidiary unless it is
part of the Current Acquisition, an Approved Acquisition or a Permitted
Acquisition or Borrower has obtained the prior written consent of Administrative
Agent thereto (which consent shall not be unreasonably withheld) and
contemporaneously with the organization, creation or acquisition of such
Subsidiary, the applicable Covered Person and such Subsidiary executes and
delivers to Administrative Agent for the benefit of Lenders the following
additional documents: an unlimited guaranty of the Loan Obligations by such
Subsidiary, a pledge of the capital stock or membership interests of such
Covered Person in such Subsidiary, and other Security Documents requested by

59



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Administrative Agent so as to grant Administrative Agent, for the benefit of the
Lenders, a perfected, first priority security interest in all real and personal
property of such Subsidiary subject to Permitted Security Interests, together
with an opinion letter from counsel for such Subsidiary. Such counsel shall be
acceptable to Administrative Agent and such opinion letter shall be
substantially similar to the opinion letter(s) received on the Effective Date.

15.19. Fiscal Year. Change its fiscal year (currently April 1 -March 31),
without the prior written consent of Administrative Agent, which consent shall
not be unreasonably withheld.

15.20. Leases. Enter into any Capital Leases except as permitted by Section 16.2
and Section 15.2.

15.21. Transactions Having a Material Adverse Effect on Covered Person. Enter
into any transaction which has or is reasonably likely to have a Material
Adverse Effect on any Covered Person; or enter into any transaction, or take or
contemplate taking any other action, or omit or contemplate omitting to take any
action, which any Responsible Officer knows, or reasonably should know is likely
to cause a Default or Event of Default hereunder.

16. Financial Covenants.

16.1. Special Definitions. As used in this Section 16 and elsewhere herein, the
following capitalized terms have the following meanings:

EBITDA means, with respect to any fiscal period of Borrower, the consolidated
net income of Borrower and each Covered Person for such fiscal period, as
determined in accordance with GAAP and reported on the Financial Statements for
such period, plus (i) (A) Interest Expense in such period, (B) income tax
expense in such period, (C) amortization of good will and depreciation expense
taken in such period, and (D) any extraordinary loss in such period, minus
(ii) any extraordinary gain in such period. For any period during which a Target
Company is acquired, EBITDA shall be calculated on a proforma basis as if such
Target Company had been acquired on the first day of such period.

Interest Expense means for any period of calculation, all interest, whether paid
in cash or accrued as a liability, but without duplication, on Indebtedness of
Borrower and each Covered Person during such period.

Fixed Charges means, for any period of calculation, the sum of (i) Interest
Expense, (ii) all scheduled principal payments on long term Indebtedness of
Borrower (including the Term Loan), (iii) management fees or other fees paid by
Borrower to any Affiliate of a Covered Person which is not a Covered Person or
any other Person which is not a Covered Person, and (iv) Distributions,
excluding, however, Repurchases that are financed with proceeds from Revolving
Loan Advances, but only to the extent the

60



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

cumulative aggregate amount of such financed Repurchases is less than Five
Million and No/100 Dollars ($5,000,000.00).

Senior Indebtedness means the outstanding balance of the Loan Obligations at the
time of calculation.

Total Indebtedness means the sum of Senior Indebtedness and the unamortized
capitalized amount of all Capital Leases.

All other capitalized terms used in this Section 16 shall have their meanings
and shall be determined under GAAP.

16.2. Capital Expenditures. Borrower shall not make Capital Expenditures
(exclusive of the Current Acquisition, Approved Acquisitions and Permitted
Acquisitions) in excess of $13,000,000.00 in the aggregate annually for any of
the fiscal years ending on March 31 prior to the Term Loan Maturity Date and on
the Term Loan Maturity Date.

16.3. Minimum Fixed Charge Coverage. The ratio of Borrower’s: (i) EBITDA minus
federal, state and local income taxes paid and Capital Expenditures to
(ii) Fixed Charges for the four quarter period then ended, calculated as of the
last day of each such period (as set forth below), shall not be less than the
ratio specified for such period:

              Minimum Fixed Charge Last Day of Period

--------------------------------------------------------------------------------

  Coverage Ratio

--------------------------------------------------------------------------------

Fiscal Quarter ending 3/31/04
    1.10 to 1  
Fiscal Quarter ending 6/30/04
    1.10 to 1  
Fiscal Quarter ending 9/30/04
    1.10 to 1  
Fiscal Quarter ending 12/31/04
    1.10 to 1  
Fiscal Quarter ending 3/31/05
    1.10 to 1  
Fiscal Quarter ending 6/30/05
    1.10 to 1  
Fiscal Quarter ending 9/30/05
    1.10 to 1  
Fiscal Quarter ending 12/31/05
    1.10 to 1  
Fiscal Quarter ending 3/31/06
    1.10 to 1  
Fiscal Quarter ending 6/30/06
    1.10 to 1  
Fiscal Quarter ending 9/30/06
    1.15 to 1  
Fiscal Quarter ending 12/31/06
    1.15 to 1  
Fiscal Quarter ending 3/31/07
    1.15 to 1  
Fiscal Quarter ending 6/30/07
    1.15 to 1  
Fiscal Quarter ending 9/30/07
    1.20 to 1  
Fiscal Quarter ending 12/31/07
    1.20 to 1  
Fiscal Quarter ending 3/31/08
    1.25 to 1  
Fiscal Quarter ending 6/30/08
    1.25 to 1  
Fiscal Quarter ending 9/30/08
    1.25 to 1  
Fiscal Quarter ending 12/31/08
    1.25 to 1  

61



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

              Minimum Fixed Charge Last Day of Period

--------------------------------------------------------------------------------

  Coverage Ratio

--------------------------------------------------------------------------------

Fiscal Quarter ending 3/31/09
    1.25 to 1  

16.4. Maximum Ratio of Total Indebtedness to EBITDA. The ratio of Borrower’s
Total Indebtedness to EBITDA for each fiscal period specified below, calculated
as of the last day of each such period, shall not be greater than the ratio
specified for such period:

              Maximum Ratio of Total Indebtedness to Period

--------------------------------------------------------------------------------

  EBITDA*

--------------------------------------------------------------------------------

Fiscal Quarter ending 3/31/04
    1.75 to 1  
Fiscal Quarter ending 6/30/04
    1.75 to 1  
Fiscal Quarter ending 9/30/04
    1.75 to 1  
Fiscal Quarter ending 12/31/04
    1.50 to 1  
Fiscal Quarter ending 3/31/05
    1.50 to 1  
Fiscal Quarter ending 6/30/05
    1.25 to 1  
Fiscal Quarter ending 9/30/05
    1.25 to 1  
Fiscal Quarter ending 12/31/05
    1.25 to 1  
Fiscal Quarter ending 3/31/06
    1.25 to 1  
Fiscal Quarter ending 6/30/06
    1.25 to 1  
Fiscal Quarter ending 9/30/06
    1.25 to 1  
Fiscal Quarter ending 12/31/06
    1.25 to 1  
Fiscal Quarter ending 3/31/07
    1.25 to 1  
Fiscal Quarter ending 6/30/07
    1.25 to 1  
Fiscal Quarter ending 9/30/07
    1.25 to 1  
Fiscal Quarter ending 12/31/07
    1.25 to 1  
Fiscal Quarter ending 3/31/08
    1.25 to 1  
Fiscal Quarter ending 6/30/08
    1.25 to 1  
Fiscal Quarter ending 9/30/08
    1.25 to 1  
Fiscal Quarter ending 12/31/08
    1.25 to 1  
Fiscal Quarter ending 3/31/09
    1.25 to 1  

     *For purposes of this Section 16.4, EBITDA shall be determined based on a
trailing twelve month basis. Adjustments to the above Maximum Ratio of Total
Indebtedness to EBITDA schedule to account for consummation of any Approved
Acquisition are set forth on Exhibit 16.4.

16.5. Minimum Net Worth. Borrower’s Net Worth shall at no time during any fiscal
period specified in the table below be less than the amount specified for such
period:

      Period

--------------------------------------------------------------------------------

  Minimum Net Worth

--------------------------------------------------------------------------------

The end of each fiscal quarter
  $120,000,000.00 plus 50% of cumulative quarterly net income after the
Effective Date, with no deduction for any quarterly loss, plus 100% of net cash
proceeds from the issuance of equity securities after the Effective Date.

62



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

16.6. Minimum EBITDA. Borrower’s EBITDA, for each fiscal period specified below,
calculated as of the last day of such fiscal period for the four quarter period
then ended, shall at no time be less than the amount specified for such period:

              Minimum EBITDA* Period

--------------------------------------------------------------------------------

  ($000 omitted)

--------------------------------------------------------------------------------

Fiscal Quarter ending 3/31/04
  $ 29,000  
Fiscal Quarter ending 6/30/04
  $ 29,000  
Fiscal Quarter ending 9/30/04
  $ 29,500  
Fiscal Quarter ending 12/31/04
  $ 30,000  
Fiscal Quarter ending 3/31/05
  $ 31,000  
Fiscal Quarter ending 6/30/05
  $ 31,000  
Fiscal Quarter ending 9/30/05
  $ 31,500  
Fiscal Quarter ending 12/31/05
  $ 31,500  
Fiscal Quarter ending 3/31/06
  $ 31,500  
Fiscal Quarter ending 6/30/06
  $ 32,000  
Fiscal Quarter ending 9/30/06
  $ 32,000  
Fiscal Quarter ending 12/31/06
  $ 32,000  
Fiscal Quarter ending 3/31/07
  $ 32,000  
Fiscal Quarter ending 6/30/07
  $ 32,000  
Fiscal Quarter ending 9/30/07
  $ 32,000  
Fiscal Quarter ending 12/31/07
  $ 32,000  
Fiscal Quarter ending 3/31/08
  $ 32,000  
Fiscal Quarter ending 6/30/08
  $ 32,000  
Fiscal Quarter ending 9/30/08
  $ 32,000  
Fiscal Quarter ending 12/31/08
  $ 32,000  
Fiscal Quarter ending 3/31/09
  $ 32,000  

*For purposes of this Section 16.6, EBITDA shall be determined based on a
trailing twelve month basis. Adjustments to the above EBITDA schedule to account
for consummation of any Approved Acquisition are set forth on Exhibit 16.6.

17. Default.

17.1. Events of Default. Any one or more of the following shall constitute an
event of default (an Event of Default) under this Agreement:

17.1.1. Failure to Pay Principal or Interest. Failure of Borrower to pay any
principal of the Loans or interest accrued thereon when due or within two
(2) days

63



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

thereafter, or failure of Borrower to pay any of the other Loan Obligations when
due, or within two (2) days thereafter.

17.1.2. Failure to Pay Amounts Owed to Other Persons. Failure of any Covered
Person to make any payment due on Indebtedness of such Covered Person over
$200,000.00 to Persons (other than Lenders under the Loan Documents) which
continues uncured or unwaived beyond any applicable grace period specified in
the documents evidencing such Indebtedness.

17.1.3. Representations or Warranties. Any of the Representations and Warranties
is discovered to have been false in any material respect when made.

17.1.4. Certain Covenants. Failure of any Covered Person to comply with the
covenants in Sections 14.1, 14.5, 14.9, 14.10, 14.14, 14.20, 14.23, 14.24,
14.25, 14.26, 15, or 16.

17.1.5. Other Covenants. Failure of any Covered Person to comply with of any of
the terms or provisions of any of the Loan Documents applicable to it (other
than a failure which constitutes an immediate Event of Default under, or for
which some other grace period is specified in any other Section of this 17.1)
which is not remedied or waived in writing by Administrative Agent within 30
days after a Responsible Officer becoming aware of such failure.

17.1.6. Acceleration of Other Indebtedness. Any Obligation (other than a Loan
Obligation) of a Covered Person for the repayment of $200,000.00 or more of
borrowed money becomes or is declared to be due and payable or required to be
prepaid (other than by an originally scheduled prepayment) prior to the original
maturity thereof.

17.1.7. Default Under Other Agreements. The occurrence of any default or event
of default under any agreement to which a Covered Person is a party (other than
the Loan Documents), which default or event of default continues uncured or
unwaived beyond any applicable grace period provided therein and has or is
reasonably likely to have a Material Adverse Effect.

17.1.8. Bankruptcy; Insolvency; Etc. A Covered Person (i) fails to pay, or
admits in writing its inability to pay, its debts generally as they become due,
or otherwise becomes insolvent (however evidenced); (ii) makes an assignment for
the benefit of creditors; (iii) files a petition in bankruptcy, is adjudicated
insolvent or bankrupt, petitions or applies to any tribunal for any receiver or
any trustee of such Covered Person or any substantial part of its property;
(iv) commences any proceeding relating to such Covered Person under any
reorganization, arrangement, readjustment of debt, dissolution or liquidation
Law of any jurisdiction, whether now or hereafter in effect; (v) has commenced
against it any such proceeding which remains undismissed for a period of
60 days, or by any act indicates its consent to, approval of, or acquiescence in
any such proceeding or the appointment of any receiver of or any trustee for it
or of any substantial part of

64



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

its property, or allows any such receivership or trusteeship to continue
undischarged for a period of 60 days; or (vi) takes any action to authorize any
of the foregoing.

17.1.9. Judgments; Attachment; Settlement; Etc. Any one or more judgments or
orders is entered against a Covered Person or any attachment or other levy is
made against the property of a Covered Person with respect to a claim or claims
involving in the aggregate liabilities (not paid or fully covered by insurance,
less the amount of reasonable deductibles in effect on the Execution Date) in
excess of $200,000.00 and such judgment or order becomes final and
non-appealable or if timely appealed is not fully bonded and collection thereof
stayed pending the appeal.

17.1.10. Pension Benefit Plan Termination, Etc. Any Pension Benefit Plan
termination by the PBGC or the appointment by the appropriate United States
District Court of a trustee to administer any Pension Benefit Plan or to
liquidate any Pension Benefit Plan; or any event which constitutes grounds
either for the termination of any Pension Benefit Plan by PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer or liquidate any Pension Benefit Plan shall have occurred and be
continuing for thirty (30) days after Borrower has notice of any such event; or
any voluntary termination of any Pension Benefit Plan which is a defined benefit
pension plan as defined in Section 3(35) of ERISA while such defined benefit
pension plan has an accumulated funding deficiency, unless Administrative Agent
has been notified of such intent to voluntarily terminate such plan and Required
Lenders have given their consent and agreed that such event shall not constitute
a Default; or the plan administrator of any Pension Benefit Plan applies under
Section 412(d) of the Code for a waiver of the minimum funding standards of
Section 412(1) of the Code and Required Lenders determine that the substantial
business hardship upon which the application for such waiver is based could
subject any Covered Person or ERISA Affiliate of any Covered Person to a
liability in excess of $200,000.00.

17.1.11. Liquidation or Dissolution. A Covered Person files a certificate of
dissolution under applicable state Law or is liquidated or dissolved or suspends
or terminates the operation of its business, or has commenced against it any
action or proceeding for its liquidation or dissolution or the winding up of its
business, or takes any corporate action in furtherance thereof, except in
connection with the consolidation of such a Covered Person and its assets with
another Covered Person and its assets.

17.1.12. Seizure of Assets. All or any material part of the property of any
Covered Person is nationalized, expropriated, seized or otherwise appropriated,
or custody or control of such property or of any Covered Person shall be assumed
by any Governmental Authority or any court of competent jurisdiction at the
instance of any Governmental Authority, unless the same is being contested in
good faith by proper proceedings diligently pursued and a stay of enforcement is
in effect.

65



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

17.1.13. Racketeering Proceeding. There is filed against any Covered Person any
civil or criminal action, suit or proceeding under any federal or state
racketeering statute (including, without limitation, the Racketeer Influenced
and Corrupt Organization Act of 1970), which action, suit or proceeding is not
dismissed within 120 days and could result in the confiscation or forfeiture of
any material portion of the Collateral.

17.1.14. Loan Documents; Security Interests. For any reason other than the
failure of Administrative Agent to take any action available to it to maintain
perfection of the Security Interests created in favor of Administrative Agent
for the benefit of Lenders pursuant to the Loan Documents, any Loan Document
ceases to be in full force and effect or any Security Interest with respect to
any portion of the Collateral intended to be secured thereby ceases to be, or is
not, valid, perfected and prior to all other Security Interests (other than the
Permitted Security Interests) or is terminated, revoked or declared void or
invalid.

17.1.15. Loss to Collateral. Any loss, theft, damage or destruction of any item
or items of Collateral occurs which either (i) has or is reasonably likely to
have a Material Adverse Effect on any other Covered Person or (ii) materially
and adversely affects the operation of Borrower’s business and is not covered by
insurance as required herein.

17.1.16. Guaranty; Guarantor. Any Guaranty ceases to be in full force and effect
or any action is taken to discontinue or assert the invalidity or
unenforceability of any Guaranty or any Guarantor fails to comply with any of
the terms or provisions of any Guaranty, or any representation or warranty of
any Guarantor therein is false in any material respects, or any Guarantor denies
that it has any further liability under any Guaranty or gives notice to Lender
to such effect, or any Guarantor fails to furnish the financial statements
required under any Guaranty.

17.2. Cross Default. An Event of Default under this Agreement will automatically
and immediately constitute a default under all other Loan Documents without
regard to any requirement therein for the giving of notice or the passing of
time.

17.3. Rights and Remedies.

17.3.1. Termination of Commitments. Upon an Event of Default described in
Section 17.1.8, the Commitments shall be deemed canceled. Upon any other Event
of Default, and at any time thereafter, Required Lenders may cancel the
Commitments. Such cancellation may be, in either case, without presentment,
demand or notice of any kind, which Borrower expressly waives.

17.3.2. Acceleration. Upon an Event of Default described in Section 17.1.8, all
of the outstanding Loan Obligations shall automatically become immediately due
and payable. Upon any other Event of Default, and at any time thereafter,
Required Lenders may declare all of the outstanding Loan Obligations

66



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

immediately due and payable. Such acceleration may be, in either case, without
presentment, demand or notice of any kind, which Borrower expressly waives.

17.3.3. Right of Setoff. So long as there is any Event of Default in existence,
each Lender is hereby authorized, without notice to Borrower (any such notice
being expressly waived by Borrower), to the fullest extent permitted by law, to
set off and apply against the Loan Obligations any and all deposits (general or
special, time or demand, provisional or final) at any time held, or any other
Indebtedness at any time owing by such Lender (or its Affiliate) to or for the
credit or the account of Borrower, irrespective of whether or not such Lender
shall have made any demand under this Agreement or the Notes or any Guaranty and
although such Loan Obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which such Lender may otherwise have. All
amounts received by each Lender on account of the Loan Obligations pursuant to
this Section shall be paid over promptly to Administrative Agent for
distribution to Lenders as provided in this Agreement and shall be applied as
provided in this Agreement.

17.3.4. Notice to Account Debtors. Upon the occurrence of any Event of Default
and at any time and from time to time thereafter so long as such Event of
Default is continuing, Administrative Agent may (if Required Lenders concur),
without prior notice to Borrower, notify any or all Account Debtors that the
Accounts have been assigned to Administrative Agent for the benefit of Lenders
and that Administrative Agent has a Security Interest therein for the benefit of
Lenders, and Administrative Agent may direct, or Borrower, at Administrative
Agent’s request, shall direct, any or all Account Debtors to make all payments
upon the Accounts directly to Administrative Agent for the benefit of Lenders.

17.3.5. Entry Upon Premises and Access to Information. Upon the occurrence of an
Event of Default and acceleration of the Loan Obligations as provided herein,
and at any time thereafter: Administrative Agent may (i) enter upon the premises
leased or owned by Borrower where Collateral is located (or is believed to be
located) without any obligation to pay rent to Borrower, or any other place or
places where Collateral is believed to be located, (ii) render Collateral usable
or saleable, (iii) remove Collateral therefrom to the premises of Administrative
Agent or any agent of Administrative Agent for such time as Administrative Agent
may desire in order effectively to collect or liquidate Collateral, (iv) take
possession of, and make copies and abstracts of, Borrower’s original books and
records, obtain access to Borrower’s data processing equipment, computer
hardware and software relating to any of the Collateral and use all of the
foregoing and the information contained therein in any manner Administrative
Agent deems appropriate in connection with the exercise of Administrative
Agent’s rights, and (v) notify postal authorities to change the address for
delivery of Borrower’s mail to an address designated by Administrative Agent and
to receive, open and process all mail addressed to Borrower.

67



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

17.3.6. Completion of Uncompleted Inventory Items. Upon the occurrence of an
Event of Default and at any time and from time to time thereafter so long as an
Event of Default is continuing, Administrative Agent may request that Borrower,
and Borrower shall upon such request, use Borrower’s best efforts to obtain the
consent of its and any other Covered Person’s customers to the completion
(before or after foreclosure by Administrative Agent of its security interest
therein) of the manufacture of all uncompleted Inventory items that Borrower or
any other Covered Person was manufacturing for such customers pursuant to
contracts or accepted purchase orders, and the commitment by such customers to
purchase such items upon their completion as provided in the relevant contracts
or accepted purchase orders. Borrower shall, as an uncompensated agent for
Lenders, complete or cause to be completed the manufacture and shipment of all
such items as provided in the relevant contracts or accepted purchase orders if
Administrative Agent so directs.

17.3.7. Borrower’s Obligations. Upon the occurrence of an Event of Default and
during its continuance, Borrower shall, if Administrative Agent so requests,
assemble all the movable tangible Collateral and make it available to
Administrative Agent at a place or places to be designated by Administrative
Agent in its discretion.

17.3.8. Secured Party Rights. Upon an Event of Default and acceleration of the
Loan Obligations as provided herein, and at any time and from time to time
thereafter:

17.3.8.1. Administrative Agent may exercise any or all of its rights under the
Security Documents as a secured party under the UCC and any other applicable
Law; and

17.3.8.2. Administrative Agent may sell or otherwise dispose of any or all of
the Collateral at public or private sale in a commercially reasonable manner,
which sale Administrative Agent may postpone from time to time by announcement
at the time and place of sale stated in the notice of sale or by announcement at
any adjourned sale without being required to give a new notice of sale, all as
Administrative Agent deems advisable, for cash or credit. Administrative Agent
or any Lender may become the purchaser at any such sale if permissible under
applicable Law, and such Lender may, in lieu of actual payment of the purchase
price, setoff the amount thereof against Borrower’s obligations owing to Lender,
and Borrower agrees that such Lender has no obligation to preserve rights to
Collateral against prior parties or to marshal any Collateral for the benefit of
any Person.

In connection with and for the sole purpose of the advertising for sale, further
manufacture, selling, or otherwise realizing upon any of the Collateral securing
the obligations of Borrower to Lender, to the extent Administrative Agent has
not foreclosed upon its Security Interest in the following, Administrative Agent
may

68



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

use and is hereby granted a license to use, without charge or liability to
Administrative Agent or Lenders therefor, any of Borrower’s or any other Covered
Person’s labels, trade names, trademarks, trade secrets, service marks, patents,
patent applications, licenses, certificates of authority, advertising materials,
or any of Borrower’s or any other Covered Person’s other properties or interests
in properties of similar nature, to the extent that such use thereof is not
prohibited by agreements under which Borrower or such other Covered Person has
rights therein, and all of Borrower’s rights under license, franchise and
similar agreements shall inure to Lenders’ benefit.

17.3.9. Joint and Several. Each Obligation and liability to the Letter of Credit
Issuer, Administrative Agent and each Lender of Borrower, including, without
limitation, the Loan Obligations, are the joint and several obligations of
Borrower, and each Guarantor and Administrative Agent may proceed directly
against Borrower, any Guarantor, all of the foregoing, or any one of the
foregoing or any combination of the foregoing, without first proceeding against
Borrower, or without joining all Persons liable or potentially liable for any
portion of the Loan Obligations in one action.

17.3.10. Miscellaneous. Upon the occurrence of an Event of Default and at any
time thereafter so long as such Event of Default is continuing, Lenders may
exercise any other rights and remedies available to Lenders under the Loan
Documents or otherwise available to Lenders at law or in equity.

17.4. Application of Funds. Any funds received by Lenders or Administrative
Agent for the benefit of Lenders with respect to any Loan Obligation after its
Maturity, including proceeds of Collateral, shall be applied as follows:
(i) first, to reimburse Lenders pro-rata for any amounts due to Lenders under
Section 20.9; (ii) second, to reimburse to Administrative Agent all unreimbursed
costs and expenses paid or incurred by Administrative Agent that are payable or
reimbursable by Borrower hereunder; (iii) third, to reimburse to Lenders
pro-rata all unreimbursed costs and expenses paid or incurred by Lenders
(including costs and expenses incurred by Administrative Agent as a Lender that
are not reimbursable as provided in the preceding clause) that are payable or
reimbursable by Borrower hereunder; (iv) fourth, to the payment of accrued and
unpaid fees due hereunder and all other amounts due hereunder (other than the
Loans and interest accrued thereon); (v) fifth, to the payment of the Loans of
each of the Lenders and interest accrued thereon (which payments shall be pro
rata to each of the Lenders in accordance with the amount of the Loans
outstanding) and to the payment (pari passu with the foregoing) of any Interest
Hedge Obligations (vi) sixth, to Letter of Credit Issuer as cash collateral for
the Letter of Credit Exposure; and (vii) seventh, to the payment of the other
Loan Obligations. Any remaining amounts shall be applied to payment of all the
Obligations to Administrative Agent. Any further remaining amounts shall be paid
to Borrower or such other Persons as shall be legally entitled thereto. Except
as expressly provided otherwise herein, Lenders may apply and reverse and
reapply, payments and proceeds of the Collateral to the Loan Obligations in such
order and manner as Lenders

69



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

determine in their absolute discretion. Borrower hereby irrevocably waives the
right to direct the application of payments and proceeds of the Collateral.

17.5. Limitation of Liability; Waiver. Administrative Agent and Lenders shall
not be liable to Borrower as a result of any commercially reasonable possession,
repossession, collection or sale by Administrative Agent of Collateral; and
Borrower hereby waives all rights of redemption from any such sale and the
benefit of all valuation, appraisal and exemption Laws. If Administrative Agent
seeks to take possession of any of the Collateral by replevin or other court
process, Borrower hereby irrevocably waives (i) the posting of any bonds, surety
and security relating thereto required by any statute, court rule or otherwise
as an incident to such possession, (ii) any demand for possession of the
Collateral prior to the commencement of any suit or action to recover possession
thereof, (iii) any requirement that Administrative Agent retain possession and
not dispose of any Collateral until after trial or final judgment, and (iv) to
the extent permitted by applicable Law, all rights to notice and hearing prior
to the exercise by Administrative Agent of Administrative Agent’s right to
repossess the Collateral without judicial process or to replevy, attach or levy
upon the Collateral without notice or hearing. Administrative Agent shall have
no obligation to preserve rights to the Collateral or to marshall any Collateral
for the benefit of any Person.

17.6. Notice. Any notice of intended action required to be given by
Administrative Agent (including notice of a public or private sale of
Collateral), if given as provided in Section 21.1 at least 10 days prior to such
proposed action, shall be effective and constitute reasonable and fair notice to
Borrower.

18. Administrative Agent and Lenders.

18.1. Appointment, Powers, and Immunities. LaSalle is hereby appointed
Administrative Agent hereunder and under each of the other Loan Documents. Each
Lender hereby irrevocably appoints and authorizes Administrative Agent to act as
its agent under this Agreement and the other Loan Documents with such powers and
discretion as are specifically delegated to Administrative Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Administrative Agent (which term as used in
this sentence and in Section 18.5 and the first sentence of Section 18.6 hereof
shall include its affiliates and its own and its affiliates’ officers,
directors, employees, and agents): (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement and shall
not be a trustee or fiduciary for any Lender; (b) shall not be responsible to
the Lenders for any recital, statement, representation, or warranty (whether
written or oral) made in or in connection with any Loan Document or any
certificate or other document referred to or provided for in, or received by any
of them under, any Loan Document, or for the value, validity, effectiveness,
genuineness, enforceability, or sufficiency of any Loan Document, or any other
document referred to or provided for therein or for any failure by any Covered
Person or any other Person to perform any of its obligations thereunder or the
validity or priority of any Security Interest in any Collateral; (c) shall not
be responsible for or have any duty to ascertain, inquire into, or verify the
performance or observance of any covenants or agreements by any Covered Person
or the

70



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

satisfaction of any condition or to inspect the property (including the books
and records) of any Covered Person or any of its Subsidiaries or affiliates;
(d) shall not be required to initiate or conduct any litigation or collection
proceedings under any Loan Document; and (e) shall not be responsible for any
action taken or omitted to be taken by it under or in connection with any Loan
Document, except for its own gross negligence or willful misconduct.
Administrative Agent may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.

18.2. Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon any certification, notice, instrument, writing, or other
communication (including, without limitation, any thereof by telephone or
telecopy) believed by it to be genuine and correct and to have been signed, sent
or made by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel for any Covered Person),
independent accountants, and other experts selected by Administrative Agent.
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until Administrative Agent receives
and accepts an Assignment and Acceptance executed in accordance with
Section 20.4 hereof. As to any matters not expressly provided for by this
Agreement, Administrative Agent shall not be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions shall be binding on
all of the Lenders; provided, however, that Administrative Agent shall not be
required to take any action that exposes Administrative Agent to personal
liability or that is contrary to any Loan Document or applicable law or unless
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking any
such action.

18.3. Employment of Agents and Counsel. Administrative Agent may execute any of
its duties hereunder by or through employees, agents, and attorneys-in-fact and
shall not be liable to any Lender, except with respect to money or securities
received by it or such agents or attorneys-in-fact, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. Administrative Agent shall be entitled to advice of counsel
concerning all matters pertaining to the agency hereby created and its duties
hereunder and shall not be liable to any Lender for acting or failing to act as
advised by such counsel, except where doing so violates an express obligation of
Administrative Agent under the Loan Documents.

18.4. Defaults. Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of a Default or Event of Default unless Administrative
Agent has received written notice from a Lender or the Borrower specifying such
Default or Event of Default and stating that such notice is a Notice of Default.
In the event that Administrative Agent receives such a notice of the occurrence
of a Default or Event of Default, Administrative Agent shall give notice thereof
to the Lenders. Administrative Agent shall (subject to Section 18.2 hereof) take
such action with respect to such Default or Event of Default as shall reasonably
be directed by the Required Lenders, provided

71



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

that, unless and until Administrative Agent shall have received such directions,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interest of the Lenders.

18.5. Rights as Lender. With respect to its Commitment and the Loans made by it,
LaSalle (and any successor acting as Administrative Agent) in its capacity as a
Lender hereunder shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as Administrative
Agent, and the term Lender or Lenders shall, unless the context otherwise
indicates, include Administrative Agent in its individual capacity. LaSalle (and
any successor acting as Administrative Agent) and its affiliates may (without
having to account therefor to any Lender) accept deposits from, lend money to,
make investments in, provide services to, and generally engage in any kind of
lending, trust, or other business with any Covered Person or any of its
Subsidiaries or Affiliates as if it were not acting as Administrative Agent, and
LaSalle (and any successor acting as Administrative Agent) and its Affiliates
may accept fees and other consideration from any Covered Person or any of its
Subsidiaries or Affiliates for services in connection with this Agreement or
otherwise without having to account for the same to Lenders. The Lenders
acknowledge that, pursuant to such activities, Administrative Agent or its
Affiliates may receive information regarding Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of Borrower or such Affiliates) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to the Lenders.

18.6. Indemnification. Whether or not the transactions contemplated hereby are
consummated, Lenders agree to reimburse and indemnify Administrative Agent upon
demand (to the extent not reimbursed under Section 20.8, but without limiting
the obligations of Borrower under Section 20.8) ratably in accordance with their
respective Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees), or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against Administrative Agent (including by
any Lender) in any way relating to or arising out of any Loan Document or the
transactions contemplated thereby or any action taken or omitted by
Administrative Agent under any Loan Document; provided that no Lender shall be
liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Person to be indemnified. Without
limitation of the foregoing, each Lender agrees to reimburse Administrative
Agent promptly upon demand for its ratable share of any costs or expenses
payable by Borrower under Section 20.8, to the extent that Administrative Agent
is not promptly reimbursed for such costs and expenses by Borrower. The
agreements contained in this Section shall survive payment in full of the Loans
and all other amounts payable under this Agreement.

18.7. Notification of Lenders. Each Lender agrees to use its good faith efforts,
upon becoming aware of anything which has or is reasonably likely to have a
Material Adverse Effect on any Covered Person, to promptly notify Administrative
Agent thereof. Administrative Agent shall promptly deliver to each Lender copies
of every written

72



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

notice, demand, report (including any financial report), or other writing which
Administrative Agent gives to or receives from Borrower and which itself
(a) constitutes, or which contains information about, something that has or is
reasonably likely to have a Material Adverse Effect on any Covered Person, or
(b) is otherwise delivered to Administrative Agent by Borrower pursuant to the
Loan Documents and is deemed material information by Administrative Agent in its
sole discretion. Administrative Agent and its directors, officers, agents, and
employees shall have no liability to any Lender for failure to deliver any such
item to such Lender unless the failure constitutes gross negligence or willful
misconduct.

18.8. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that
Administrative Agent has not made any representation or warranty to it, and that
no act by the Administrative Agent hereafter taken, including any review of the
affairs of Borrower and its Affiliates, shall be deemed to constitute any
representation or warranty by Administrative Agent to any Lender. Each Lender
agrees that it has, independently and without reliance on Administrative Agent
or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Covered Persons and
their Subsidiaries and decision to enter into this Agreement and that it will,
independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under the Loan Documents. Except for notices, reports, and other
documents and information expressly required to be furnished to Lenders by
Administrative Agent hereunder, Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition, or business of any Covered Person
or any of its Subsidiaries or Affiliates that may come into the possession of
Administrative Agent or any of its Affiliates.

18.9. Resignation. Administrative Agent may resign at any time by giving notice
thereof to the Lenders and Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent, which
shall be a commercial bank organized under the laws of the United States of
America having a combined capital and surplus of at least $1,000,000,000.00. If
no successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States of America having combined capital and surplus of at least
$1,000,000,000.00. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor, such successor shall thereupon succeed to and
become vested with all the rights, powers, discretion, privileges, and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder. If no successor has
accepted appointment as Administrative Agent within thirty (30) days after the
date on which Administrative Agent first attempts to appoint a successor
Administrative Agent, the resigning Administrative Agent’s resignation shall

73



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor which accepts such appointment. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 18.9 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

18.10. Collections and Distributions to Lenders by Administrative Agent. Except
as otherwise provided in this Agreement, all payments of interest, fees,
principal and other amounts received by Administrative Agent for the account of
Lenders shall be distributed by Administrative Agent to Lenders in accordance
with their pro-rata shares of the outstanding Loan Obligations at the time of
such distribution on the same Business Day when received, unless received after
1:00 p.m. (Local Time) in which case they shall be so distributed by 1:00 p.m.
(Local Time) on the next Business Day. All amounts received by any Lender on
account of the Loan Obligations, including amounts received by way of setoff,
shall be paid over promptly to Administrative Agent for distribution to Lenders
as provided above in this Section. Such distributions shall be made according to
instructions that each Lender may give to Administrative Agent from time to
time.

19. Change in Circumstances.

19.1. Compensation for Increased Costs and Reduced Returns.

19.1.1. Law Changes or Tax Impositions. If, after the Effective Date, the
adoption of any applicable Law or any change in any applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, or compliance by any
Lender (or its Applicable Lending Office) with any request or directive (whether
or not having the force of law) of any such Governmental Authority, central
bank, or comparable agency:

(i) subjects such Lender (or its Applicable Lending Office) to any Tax with
respect to any Eurodollar Loans or its obligation to make Eurodollar Loans, or
change the basis of taxation of any amounts payable to such Lender (or its
Applicable Lending Office) under this Agreement in respect of any Eurodollar
Loans (other than Taxes imposed on the overall net income of such Lender by the
jurisdiction in which such Lender has its principal office or such Applicable
Lending Office);

(ii) imposes, modifies, or deems applicable any reserve, special deposit,
assessment or similar requirement (other than the reserve requirement utilized
in the determination of the Eurodollar Rate) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities or
commitments of, such Lender (or its Applicable Lending Office), including the
Commitment of such Lender hereunder; or

74



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

(iii) imposes on such Lender (or its Applicable Lending Office) or on the United
States market for certificates of deposit or the London Interbank market any
other condition affecting this Agreement, its Commitments or its Note or any of
such extensions of credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, converting into, continuing, or
maintaining any Loans or to reduce any sum received or receivable by such Lender
(or its Applicable Lending Office) under this Agreement or any of its Notes with
respect to any Loans, then Borrower shall pay to such Lender on demand such
amount or amounts as will compensate such Lender for such increased cost or
reduction. If any Lender requests compensation by Borrower under this
Section 19.1.1, Borrower may, by notice to such Lender (with a copy to
Administrative Agent), suspend the obligation of such Lender to make or continue
Loans of the type with respect to which such compensation is requested, or to
convert Loans of any other type into Loans of such type, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 19.5 shall be applicable); provided, however, that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

19.1.2. Capital Adequacy. If, after the Effective Date, any Lender shall have
determined that the adoption of any applicable Law regarding capital adequacy or
any change therein or in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
governmental authority, central bank, or comparable agency, has or would have
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time upon demand Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender for such
reduction.

19.1.3. Notice to Borrower. Each Lender shall promptly notify Borrower and
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 19.1 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 19.1 shall furnish to
Borrower and Administrative Agent a statement setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the

75



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

absence of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods.

19.2. Market Failure. If on or prior to the first day of any Interest Period for
any Eurodollar Loan:

(i) Administrative Agent determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; or

(ii) the Required Lenders determine (which determination shall be conclusive)
and notify Administrative Agent that the Eurodollar Rate will not adequately and
fairly reflect the cost to the Lenders of funding Eurodollar Loans for such
Interest Period;

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, the Lenders shall be under no obligation to
make additional Eurodollar Loans, continue Eurodollar Loans, or to convert
Eurodollar Loans and Borrower shall, on the last day(s) of the then current
Interest Period(s) for the outstanding Eurodollar Loans either prepay such Loans
or convert such Loans into Base Rate Loans in accordance with the terms of this
Agreement.

19.3. Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to make, maintain, or fund Eurodollar Loans hereunder, then such Lender shall
promptly notify Borrower thereof and such Lender’s obligation to make, continue
Eurodollar Loans or convert Base Rate Loans into Eurodollar Loans shall be
suspended until such time as such Lender may again make, maintain, and fund
Eurodollar Loans (in which case the provisions of Section 19.5 shall be
applicable).

19.4. Compensation. Upon the request of any Lender, Borrower shall pay to such
Lender such amount or amounts as shall be sufficient (in the reasonable opinion
of such Lender) to compensate it for any loss, cost, or expense (including loss
of anticipated profits) incurred by it as a result of:

(i) any payment, prepayment, or conversion of a Eurodollar Loan for any reason
(including, without limitation, the acceleration of the Loans pursuant to the
terms hereof) on a date other than the last day of the Interest Period for such
Eurodollar Loan; or

(ii) any failure by Borrower for any reason to borrow, convert, continue, or
prepay a Eurodollar Loan on the date for such borrowing, conversion,
continuation, or prepayment specified in the relevant notice of borrowing,
prepayment, continuation, or conversion under this Agreement.

76



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

If a Lender claims compensation under this Section 19.4, such Lender shall
furnish a certificate to Borrower that states the amount to be paid to it
hereunder and includes a description of the method used by such Lender in
calculating such amount. Borrower shall have the burden of proving that the
amount of any such compensation calculated by a Lender is not correct. Any
compensation payable by Borrower to a Lender under this Section 19.4 shall be
payable without regard to whether such Lender has funded its pro-rata share of
any Eurodollar Advance or Eurodollar Loan through the purchase of deposits in an
amount or of a maturity corresponding to the deposits used as a reference in
determining the Eurodollar Rate.

19.5. Treatment of Affected Loans. If the obligation of any Lender to make
Eurodollar Loans or to continue any Eurodollar Loans, or to convert any Base
Rate Loan into a Eurodollar Loan shall be suspended pursuant to Section 19.1,
19.2, or 19.3 (such Loans being herein called Affected Loans), such Lender’s
Affected Loans shall be automatically and immediately converted into Base Rate
Loans on the last day(s) of the then current Interest Period(s) for Affected
Loans (or, in the case of a conversion required by Section 19.3, on such earlier
date as such Lender may specify to Borrower with a copy to Administrative Agent)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 19.1, 19.2, or 19.3 that gave rise to such
conversion no longer exist:

(i) to the extent that such Lender’s Affected Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Affected Loans shall continue to be made and applied as provided for
herein; and

(ii) all Loans that would otherwise be made or continued by such Lender as
Eurodollar Loans shall be made or continued instead as Base Rate Loans, and all
Loans of such Lender that would otherwise be converted into Eurodollar Loans
shall be converted instead into (or shall remain as) Base Rate Loans.

If such Lender gives notice to Borrower (with a copy to Administrative Agent)
that the circumstances specified in Section 19.1, 19.2, or 19.3 hereof that gave
rise to the conversion of such Lender’s Affected Loans pursuant to this
Section 19.5 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Loans of the type of the Affected
Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans shall
be automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Loans of the type of the Affected Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Loans of the type of the Affected Loans and by such Lender are
held pro rata (as to principal amounts, type of interest, and Interest Periods)
in accordance with their respective Commitments.

19.6. Taxes.

19.6.1. Gross-Up. Any and all payments by Borrower to or for the account of any
Lender or the Administrative Agent hereunder or under any other Loan

77



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Document shall be made free and clear of and without deduction for any and all
Taxes, whether imposed now or in the future, excluding, in the case of each
Lender and the Administrative Agent, Taxes imposed on its income, and franchise
Taxes imposed on it, by the jurisdiction under the Laws of which such Lender (or
its Applicable Lending Office) or the Administrative Agent (as the case may be)
is organized or any political subdivision thereof. If Borrower is required by
Law to deduct any Taxes from or in respect of any sum payable under this
Agreement or any other Loan Document to any Lender or the Administrative Agent,
(i) the sum payable will be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 19.6) such Lender or the Administrative Agent receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions, (iii) Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Law, and (iv) Borrower shall furnish to
Administrative Agent, at its address referred to herein, the original or a
certified copy of a receipt evidencing payment thereof. In addition, Borrower
agrees to pay any and all present or future stamp or documentary taxes and any
other excise or property taxes or charges or similar levies which arise from any
payment made under this Agreement or any other Loan Document or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
other Loan Document (hereinafter referred to as Impositions). Borrower agrees to
indemnify each Lender and the Administrative Agent for the full amount of Taxes
and Impositions (including, without limitation, any Taxes or Impositions imposed
or asserted by any jurisdiction on amounts payable under this Section 19.6) paid
by such Lender or the Administrative Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Within 30 days after the date of any payment of Taxes, Borrower
shall furnish to Administrative Agent the original or a certified copy of the
receipt evidencing such payment.

19.6.2. Lenders’ Undertakings.

(i) Each Lender organized under the Laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender listed on the signature pages hereof and on or prior
to the date on which it becomes a Lender in the case of each other Lender, and
from time to time thereafter if requested in writing by Borrower or
Administrative Agent (but only so long as such Lender remains lawfully able to
do so), shall provide Borrower and Administrative Agent with (i) Internal
Revenue Service Form 1001 or 4224, as appropriate, or any successor form
prescribed by the Internal Revenue Service, certifying that such Lender is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of withholding Tax on payments of interest or
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States,
(ii) Internal Revenue Service Form W-8 or W-9, as appropriate, or any successor
form prescribed by the Internal Revenue

78



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Service, and (iii) any other form or certificate required by any Governmental
Authority (including any certificate required by Sections 871(h) and 881(c) of
the Internal Revenue Code), certifying that such Lender is entitled to an
exemption from or a reduced rate of Tax on payments pursuant to this Agreement
or any of the other Loan Documents. For any period with respect to which a
Lender has failed to provide Borrower and Administrative Agent with the
appropriate form pursuant to this Section 19.6.2 (unless such failure is due to
a change in treaty or Law occurring subsequent to the date on which a form
originally was required to be provided), such Lender shall not be entitled to
indemnification under Section 19.6.1 with respect to Taxes imposed by the United
States; provided, however, that should a Lender, which is otherwise exempt from
or subject to a reduced rate of withholding tax, become subject to Taxes because
of its failure to deliver a form required hereunder, Borrower shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.

(ii) If Borrower is required to pay additional amounts to or for the account of
any Lender or Administrative Agent pursuant to this Section 19.6.2, then such
Lender or the Administrative Agent will agree to use reasonable efforts to
change the jurisdiction of its Applicable Lending Office so as to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the judgment of such Lender or the Administrative Agent, as the case may be,
is not otherwise disadvantageous to such Lender or the Administrative Agent, as
the case may be.

19.6.3. Survival of Borrower’s Obligations. Without prejudice to the survival of
any other agreement of Borrower hereunder, the agreements and obligations of
Borrower contained in this Section 19.6 shall survive the termination of the
Commitments, the expiration of the Letters of Credit, the indefeasible full
payment and satisfaction of all of the Loan Obligations, and the release of the
Collateral.

19.7. Usury. Notwithstanding any provisions to the contrary in Section 4 or
elsewhere in any of the Loan Documents, Borrower shall not be obligated to pay
interest at a rate which exceeds the maximum rate permitted by Law. If, but for
this Section 19.7, Borrower would be deemed obligated to pay interest at a rate
which exceeds the maximum rate permitted by Law, or if any of the Loan
Obligations is paid or becomes payable before its originally scheduled Maturity
and as a result Borrower has paid or would be obligated to pay interest at such
an excessive rate, then (i) Borrower shall not be obligated to pay interest to
the extent it exceeds the interest that would be payable at the maximum rate
permitted by Law; (ii) if the outstanding Loan Obligations have not been
accelerated as provided in Section 17.3.2, any such excess interest that has
been paid by Borrower shall be refunded; (iii) if the outstanding Loan
Obligations have been accelerated as provided in Section 17.3.2, any such excess
that has been paid by Borrower shall be applied to the Loan Obligations as
provided in Section 17.4; and (iv) the effective rate of interest shall be
deemed automatically reduced to the maximum rate permitted by Law.

79



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

20. General.

20.1. Lenders’ Right to Cure. Required Lenders may from time to time, in their
absolute discretion, for Borrower’s account and at Borrower’s expense, pay (or,
with the consent of Required Lenders, make a Revolving Loan Advance to pay) any
amount or do any act required of Borrower hereunder or requested by
Administrative Agent or Required Lenders to preserve, protect, maintain or
enforce the Loan Obligations, the Collateral or Administrative Agent’s Security
Interests therein for the benefit of Lenders, and which Borrower fails to pay or
do, including payment of any judgment against Borrower, insurance premium, taxes
or assessments, warehouse charge, finishing or processing charge, landlord’s
claim, and any other Security Interest upon or with respect to the Collateral
provided that neither Administrative Agent nor any Lender shall take any such
actions if there is no Event of Default, Borrower is disputing such item(s) in
good faith and Borrower establishes appropriate reserves adequate to pay any
such item(s) in accordance with GAAP in the event that Borrower does not prevail
in such a dispute. All payments that Lenders make pursuant to this Section and
all out-of-pocket costs and expenses that Lenders pay or incur in connection
with any action taken by them hereunder shall be a part of the Loan Obligations,
the repayment of which shall be secured by the Collateral. Any payment made or
other action taken by Lenders pursuant to this Section shall be without
prejudice to any right to assert an Event of Default hereunder and to pursue
Lender’s other rights and remedies with respect thereto.

20.2. Rights Not Exclusive. Every right granted to Administrative Agent and
Lenders hereunder or under any other Loan Document or allowed to it at law or in
equity shall be deemed cumulative and may be exercised from time to time.

20.3. Survival of Agreements. All covenants and agreements made herein and in
the other Loan Documents shall survive the execution and delivery of this
Agreement, the Notes and other Loan Documents and the making of every Advance.
All agreements, obligations and liabilities of Borrower under this Agreement
concerning the payment of money to Administrative Agent and Lenders, including
Borrower’s obligations under Sections 20.8 and 20.9, but excluding the
obligation to repay the Loans and interest accrued thereon, shall survive the
repayment in full of the Loans and interest accrued thereon, whether or not
indefeasible, the return of the Notes to Borrower, the termination of the
Commitments and the expiration of all Letters of Credit.

20.4. Assignments.

20.4.1. Permitted Assignments. At any time after the Execution Date, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Notes
payable to it, its Commitments and its Loans), provided that the terms of
assignment satisfy the following requirements:

20.4.1.1. Administrative Agent shall have accepted the assignment, which
acceptance shall not be unreasonably withheld.

80



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

20.4.1.2. Each such assignment shall be of a constant, and not a varying,
percentage of all of the assigning Lender’s rights and obligations under this
Agreement.

20.4.1.3. For each assignment involving the issuance and transfer of Notes, the
assigning Lender shall execute an Assignment and Acceptance in the form attached
hereto as Exhibit 20.4.1 together with any Note subject to such assignment and a
processing fee of $1,000.00.

20.4.1.4. The minimum Commitment which shall be assigned (which shall include
the applicable portion of the assigning Lender’s Revolving Loan Commitment, Term
Loan A Commitment, Term Loan B Commitment, and Letter of Credit Commitment) is
$5,000,000.00, or such lesser amount which constitutes such Lender’s entire
Commitment; provided, however, that no such minimum shall apply between a Lender
and its Affiliates, or between one Lender and another Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement.

20.4.1.5. The assignee shall have an office located in the United States and is
otherwise an Eligible Assignee.

20.4.1.6. If there is no Event of Default in existence as of the date of such
assignment, Borrower shall have consented to the assignment, which consent shall
not be unreasonably withheld.

20.4.2. Consequences and Effect of Assignments. From and after the effective
date specified in any Assignment and Acceptance, the assignee shall be deemed
and treated as a party to this Agreement and, to the extent that rights and
obligations hereunder and under the Notes held by the assignor have been
assigned or negotiated to the assignee pursuant to such Assignment and
Acceptance, to have the rights and obligations of a Lender hereunder as fully as
if such assignee had been named as a Lender in this Agreement and of a holder of
such Notes, and the assignor shall, to the extent that rights and obligations
hereunder or under such Notes have been assigned or negotiated by it pursuant to
such Assignment and Acceptance, relinquish its rights and be released from its
future obligations under this Agreement. If the assignee is not incorporated
under the laws of the United States of America or a state thereof, it shall
deliver to Borrower and Administrative Agent certification as to the exemption
from deduction or withholding of Taxes in accordance with Section 19.6.

20.4.3. Agreements Upon Assignment. By executing and delivering an Assignment
and Acceptance, the assignor thereunder and the assignee confirm to and agree
with each other and the other parties hereto substantially as follows: (i) the
assignment made under such Assignment and Acceptance is made under such
Assignment and Acceptance without recourse; (ii) such assignor makes no
representation or warranty and assumes no responsibility with respect to the

81



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

financial condition of any Covered Person or the performance or observance by
any Covered Person of any of its Loan Obligations; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
Financial Statements and such other Loan Documents and other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon Administrative Agent, such assignor, or
any other Lender, and based on such documents and information as it deems
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes Administrative Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender and a holder of
a Note.

20.4.4. Register. Administrative Agent shall maintain at its address referred to
herein a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitment of and principal amount of Loans owing to, each Lender from time
to time (the Register). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and Borrower, Administrative
Agent and Lenders may treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice. Upon its receipt of an
Assignment and Acceptance executed by the parties thereto, together with any
Note subject to such assignment and payment of the processing fee,
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit 20.4.1 hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the parties thereto.

20.4.5. Notice to Borrower of Assignment. Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender, if Administrative Agent accepts the
assignment contemplated thereby, Administrative Agent shall give prompt notice
thereof to Borrower. Borrower shall execute and deliver replacement Notes to the
assignor and assignee as requested by Administrative Agent and necessary to give
effect to the assignment. If Borrower fails or refuses to execute and deliver
such replacement Notes, Administrative Agent may, as agent and attorney-in-fact
for Borrower, execute and deliver such replacement Notes on behalf of Borrower.
Borrower hereby appoints Administrative Agent as its agent and attorney-in-fact
for such purpose and acknowledges that such power is coupled with an interest
and therefore irrevocable. Administrative Agent shall not have any liability to

82



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Borrower or anyone else, including any Lender, as a consequence of exercising
such power in any instance.

20.4.6. Assignment to Federal Reserve Bank. Notwithstanding any other provision
set forth in this Agreement, any Lender may at any time assign and pledge all or
any portion of its Loans and its Note to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank. No such assignment shall release the assigning Lender from
its obligations hereunder.

20.5. Sale of Participations. Each Lender may sell participations to one or more
Persons (other than Borrower or an Affiliate of Borrower) in all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and its Loans); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participant shall be entitled to the benefit of the
yield protection provisions contained in Section 19 and the right of setoff
contained in Section 17.3.3, (iv) the amount of the participation shall be in a
minimum amount of $1,000,000.00 or such lesser amount which constitutes such
Lender’s entire Commitment, provided, however, that no such minimum amount shall
apply to participations between any of Lenders or between any Lender and any of
its Affiliates; and (v) Borrower, the other Lenders and Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of Borrower relating to its
Loans, its Notes and its funding of Advances and to approve any amendment,
modification, or waiver of any provision of this Agreement (other than
amendments, modifications, or waivers that (a) decrease the amount of principal
of the Loans, (b) reduce the rate at which interest is payable on the Loans,
(c) extend the final maturity of the Notes, (d) increase its Commitment (if such
increase is to be shared by any such Participant), or (e) release any Guarantor.
Notwithstanding the foregoing, the sale of any such participations which require
Borrower to file a registration statement with the SEC or under the securities
Laws of any state shall not be permitted.

20.6. Intentionally Deleted.

20.7. Information. Any Lender or Administrative Agent may furnish any
information concerning Borrower or any of its Subsidiaries in the possession of
such Lender or Administrative Agent, as the case may be, from time to time to
assignees and participants (including prospective assignees and participants),
provided such assignees and participants shall agree to keep such information
confidential.

20.8. Payment of Expenses. Borrower agrees to pay or reimburse to Administrative
Agent all of Administrative Agent’s out-of-pocket costs incurred in connection
with Administrative Agent’s due diligence review before execution of the Loan
Documents; the negotiation and preparation of proposals, a commitment letter and
the Loan Documents; the syndication of the Loans; the administration of this
Agreement, the Loan

83



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Documents and the Loans; the perfection of Administrative Agent’s Security
Interests in the Collateral; the interpretation of any of the Loan Documents;
any amendment of or supplementation to any of the Loan Documents; and any
waiver, consent or forbearance with respect to any Default or Event of Default.
Borrower agrees to pay or reimburse to each Lender all of such Lender’s
out-of-pocket costs incurred in connection with the enforcement of such Lender’s
rights and remedies under the Loan Documents after a Default or Event of
Default. Administrative Agent’s out-of-pocket costs may include but are not
limited to the following, to the extent they are actually paid or incurred by
Administrative Agent: title insurance fees and premiums; the cost of searches
for Security Interests existing against Covered Persons; recording and filing
fees; appraisal fees; environmental consultant fees; litigation costs; and all
attorneys’ and paralegals’ expenses and reasonable fees. Each Lender’s
out-of-pocket costs may include but are not limited to the following, to the
extent they are actually paid or incurred by a Lender: litigation costs and all
attorneys’ and paralegals’ expenses and reasonable fees. Attorneys’ and
paralegals’ expenses may include but are not limited to filing charges;
telephone, data transmission, facsimile and other communication costs; courier
and other delivery charges; and photocopying charges. Litigation costs may
include but are not limited to filing fees, deposition costs, expert witness
fees, expenses of service of process, and other such costs paid or incurred in
any administrative, arbitration, or court proceedings involving a Lender and any
Covered Person, including proceedings under the Federal Bankruptcy Code. All
costs which Borrower is obligated to pay or reimburse Administrative Agent or
the Lenders are Loan Obligations payable to Administrative Agent or Lender, as
applicable, and are payable on demand by Administrative Agent or such Lender.

20.9. General Indemnity.

20.9.1. Borrower agrees to indemnify and hold harmless Administrative Agent and
each Lender and each of their Affiliates and their respective officers,
directors, employees, agents, and advisors (each, an Indemnified Party) from and
against any and all claims, damages, losses, liabilities, costs, and expenses
(including, without limitation, reasonable attorneys’ fees) that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation, or proceeding or preparation of
defense in connection therewith) the Loan Documents, the Acquisition Documents,
any of the transactions contemplated herein or therein or the actual or proposed
use of the proceeds of the Loans, or the manufacture, storage, transportation,
release or disposal of any Hazardous Material on, from, over or affecting any of
the Collateral or any of the assets, properties, or operations of any Covered
Person or any predecessor in interest, directly or indirectly, except to the
extent such claim, damage, loss, liability, cost, or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 20.9 applies, such indemnity shall be effective
whether or not such investigation,

84



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

litigation or proceeding is brought by Borrower, its directors, shareholders or
creditors or an Indemnified Party or any other Person or any Indemnified Party
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. Borrower agrees not to assert any claim against
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys, agents, and advisers, on
any theory of liability, for special, indirect, consequential, or punitive
damages arising out of or otherwise relating to the Loan Documents, the
Acquisition Documents, any of the transactions contemplated herein or therein or
the actual or proposed use of the proceeds of the Loans. Borrower shall pay,
indemnify and hold harmless the Indemnified Parties for, from and against, and
shall promptly reimburse the Indemnified Parties for, any and all claims,
damages, liabilities, losses, costs and expenses (including reasonable
attorneys’ fees and expenses and amounts paid in settlement) incurred, paid or
sustained by the Indemnified Parties, arising out of or relating to the
Acquisition Documents or enforcement by Administrative Agent of any of its
rights with respect thereto.

20.9.2. The obligations of Borrower under this Section 20.9 shall survive the
termination of the Commitments, the expiration of the Letters of Credit, the
indefeasible full payment and satisfaction of all of the Loan Obligations, and
the release of the Collateral.

20.9.3. To the extent that any of the indemnities required from Borrower under
this Section are unenforceable because they violate any Law or public policy,
Borrower shall pay the maximum amount which it is permitted to pay under
applicable Law.

20.10. Letters of Credit. Borrower assumes all risks of the acts or omissions of
any beneficiary of any of the Letters of Credit. Neither Administrative Agent
nor any of its directors, officers, employees, agents, or representatives shall
be liable or responsible for: (a) the use which may be made of any of the
Letters of Credit or for any acts or omissions of beneficiary in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement(s) thereon, even if such documents should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by
Administrative Agent against presentation of documents which, on their face,
appear to comply with the terms of any Letter of Credit, even though such
documents may fail to bear any reference or adequate reference to any such
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit in connection with which
Administrative Agent would, pursuant to the Uniform Customs and Practices for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500 (as amended from time to time), be absolved from liability.
In furtherance and not in limitation of the foregoing, Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

20.11. Changes in Accounting Principles. If any Covered Person, at the end of
its fiscal year and with the concurrence of its independent certified public
accountants,

85



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

changes the method of valuing the Inventory of such Covered Person, or if any
other changes in accounting principles from those used in the preparation of any
of the Financial Statements are required by or result from the promulgation of
principles, rules, regulations, guidelines, pronouncements or opinions by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or successors thereto or bodies with similar functions), and
any of such changes result in a change in the method of calculation of, or
affect the results of such calculation of, any of the financial covenants,
standards or terms found herein, then the parties hereto agree to enter into and
diligently pursue negotiations in order to amend such financial covenants,
standards or terms so as to equitably reflect such changes, with the desired
result that the criteria for evaluating the financial condition and results of
operations of such Covered Person shall be the same after such changes as if
such changes had not been made; provided, however, that until such changes are
made, all financial covenants herein and all the provisions hereof which
contemplate financial calculation hereunder shall remain in full force and
effect.

20.12. Loan Records. The date and amount of all Advances to Borrower and
payments of amounts due from Borrower under the Loan Documents will be recorded
in the records that Administrative Agent normally maintains for such types of
transactions. The failure to record, or any error in recording, any of the
foregoing shall not, however, affect the obligation of Borrower to repay the
Loans and other amounts payable under the Loan Documents. Borrower shall have
the burden of proving that such records are not correct. Borrower agrees that
Administrative Agent’s and any Lender’s books and records showing the Loan
Obligations and the transactions pursuant to this Agreement shall be admissible
in any action or proceeding arising therefrom, and shall constitute prima facie
proof thereof, irrespective of whether any Loan Obligation is also evidenced by
a promissory note or other instrument. Administrative Agent will provide to
Borrower a monthly statement of Advances, payments, and other transactions
pursuant to this Agreement. Such statement shall be deemed correct, accurate and
binding on Borrower and an account stated (except for reversals and
reapplications of payments as provided in Section 6.7 and corrections of errors
discovered by Administrative Agent or a Lender), unless Borrower notifies
Administrative Agent in writing to the contrary within 60 days after such
statement is rendered. In the event a timely written notice of objections is
given by Borrower, only the items to which exception is expressly made will be
considered to be disputed by Borrower.

20.13. Other Security and Guaranties. Administrative Agent or any Lender may,
without notice or demand and without affecting Borrower’s obligations hereunder,
from time to time: (a) take from any Person and hold collateral (other than the
Collateral) for the payment of all or any part of the Loan Obligations and
exchange, enforce and release such collateral or any part thereof; and
(b) accept and hold any endorsement or guaranty of payment of all or any part of
the Loan Obligations and release or substitute any such endorser or guarantor,
or any Person who has given any Security Interest in any other collateral as
security for the payment of all or any part of the Loan Obligations, or any
other Person in any way obligated to pay all or any part of the Loan
Obligations.

86



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

20.14. Loan Obligations Payable in Dollars. All Loan Obligations that are
payable in Dollars under the terms of the Loan Documents shall be payable only
in Dollars. If, however, to obtain a judgment in any court it is necessary to
convert a Loan Obligation payable in Dollars into another currency, the rate of
exchange used shall be that at which Administrative Agent, using its customary
procedures, could purchase Dollars with such other currency in New York, New
York on the Business Day immediately preceding the day on which such judgment is
rendered. If any sum in another currency is paid to a Lender or received by a
Lender and applied to a Loan Obligation payable in Dollars, such Loan Obligation
shall be deemed paid and discharged only to the extent of the amount of Dollars
that Administrative Agent, using its customary procedures, is able to purchase
in New York, New York with such sum on the Business Day immediately following
receipt thereof. Borrower agrees to indemnify each Lender against any loss in
Dollars that it may incur on such Loan Obligation as a result of such payment or
receipt and application to such Loan Obligation.

21. Miscellaneous.

21.1. Notices. All notices, consents, requests and demands to or upon the
respective parties hereto shall be in writing, and shall be deemed to have been
given or made when delivered in person to those Persons listed on the signature
pages hereof or three (3) days after deposit in the United States mail, postage
prepaid, or, in the case of overnight courier services, one (1) day after
delivery to the overnight courier service, or in the case of telecopy notice,
when sent, verification received, in each case addressed as set forth on the
signature pages hereof, or such other address as either party may designate by
notice to the other in accordance with the terms of this Section. No notice
given to or demand made on Borrower by Administrative Agent or any Lender in any
instance shall entitle Borrower to notice or demand in any other instance.

21.2. Amendments and Modifications; Waivers and Consents. Unless otherwise
provided herein, no amendment to or modification of any provision of this
Agreement, or of any of the other Loan Documents shall be effective unless it is
in writing and signed by authorized officers of Borrower and Required Lenders.
Unless otherwise provided herein, no waiver of, or consent to any departure by
Borrower from, the requirements of any provision of this Agreement or any of the
other Loan Documents shall be effective unless it is in writing and signed by
authorized officers of Required Lenders. Any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. The foregoing notwithstanding, no such amendment,
modification or consent shall, unless signed by authorized officers of Borrower
and of all Lenders: (i) change any Revolving Loan Commitment or any Term Loan A
Commitment or Term Loan B Commitment of any Lender, or change the Letter of
Credit Commitment or subject any Lender or the Letter of Credit Issuer to a
greater obligation than expressly provided for in this Agreement, (ii) reduce or
forgive the repayment of principal of any Advance or the reimbursement of any
draw on a Letter of Credit or change the rate, or mechanism for determining the
rate, of interest on any Advance or any fees or other amounts payable by
Borrower hereunder, (iii) change the regularly scheduled dates for payments of
principal or interest of any Advance or other

87



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

fees or amounts payable to any Lender under the Loan Documents (including,
without limitation, the Revolving Loan Maturity Date or the Term Loan Maturity
Date), (iv) change the provisions of Section 18 to the detriment of any Lender,
(v) change the definition of Required Lenders herein, (vi) change any
requirement herein that any particular action be taken by all Lenders or by
Required Lenders, (vii) change the provisions of this Section, (viii) release
any of the Collateral (except in the ordinary course of business or as otherwise
expressly permitted by the terms of this Agreement) or any Covered Person or any
Guarantor from its obligations under the Loan Documents, or (ix) change any
provisions of this Agreement requiring ratable distributions to Lenders. No
failure by Administrative Agent or any Lender to exercise, and no delay by
Administrative Agent or any Lender in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by Administrative Agent or any Lender of any right, remedy,
power or privilege hereunder preclude any other exercise thereof, or the
exercise of any other right, remedy, power or privilege existing under any Law
or otherwise.

21.3. Rights Cumulative. Each of the rights and remedies of Administrative Agent
and Lenders under this Agreement shall be in addition to all of its other rights
and remedies under applicable Law, and nothing in this Agreement shall be
construed as limiting any such rights or remedies.

21.4. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and all future holders of the Notes and their
respective successors and assigns, except that Borrower may not assign, delegate
or transfer any of its rights or obligations under this Agreement without the
prior written consent of Administrative Agent and Required Lenders. With respect
to Borrower’s successors and assigns, such successors and assigns shall include
any receiver, trustee or debtor-in-possession of or for Borrower.

21.5. Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or lack of authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction unless the ineffectiveness of such provision would result in
such a material change as to cause completion of the transactions contemplated
hereby to be unreasonable.

21.6. Counterparts. This Agreement may be executed by the parties hereto on any
number of separate counterparts, and all such counterparts taken together shall
constitute one and the same instrument. It shall not be necessary in making
proof of this Agreement to produce or account for more than one counterpart
signed by the party to be charged.

21.7. Governing Law; No Third Party Rights. This Agreement, the Notes and the
other Loan Documents and the rights and obligations of the parties hereunder and
thereunder shall be governed by and construed and interpreted in accordance with
the internal Laws of the State of Illinois applicable to contracts made and to
be performed wholly within such state, without regard to choice or conflicts of
law principles; except

88



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

that the provisions of the Loan Documents pertaining to the creation or
perfection of Security Interests or the enforcement of rights of Administrative
Agent and Lenders in Collateral located in a State other that the State of
Illinois shall be governed by the Laws of such State. This Agreement is solely
for the benefit of the parties hereto and their respective successors and
assigns, and no other Person shall have any right, benefit, priority or interest
under, or because of the existence of, this Agreement.

21.8. Counterpart Facsimile Execution. For purposes of this Agreement, a
document (or signature page thereto) signed and transmitted by facsimile machine
or telecopier is to be treated as an original document. The signature of any
Person thereon, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document. At the request
of any party hereto, any facsimile or telecopy document is to be re-executed in
original form by the Persons who executed the facsimile or telecopy document. No
party hereto may raise the use of a facsimile machine or telecopier or the fact
that any signature was transmitted through the use of a facsimile or telecopier
machine as a defense to the enforcement of this Agreement or any amendment or
other document executed in compliance with this Section.

21.9. Effect of Merger of Bank. Effective immediately upon the merger of
Administrative Agent or a Lender with or into another financial institution, all
references to Administrative Agent or such Lender under every Loan Document
shall be deemed to be references to the surviving institution. If the surviving
institution does not have a “Prime Rate,” references in the Loan Documents to
Prime Rate shall be deemed to be references to the reference rate (however it is
designated) established from time to time by the surviving institution that is
most similar to the Prime Rate.

21.10. Negotiated Transaction. Borrower, Administrative Agent and each Lender
represent each to the others that in the negotiation and drafting of this
Agreement and the other Loan Documents they have been represented by and have
relied upon the advice of counsel of their choice. Borrower and Administrative
Agent affirm that their counsel have both had substantial roles in the drafting
and negotiation of this Agreement and each Lender affirms that its counsel has
participated in the drafting and negotiation of this Agreement; therefore, this
Agreement will be deemed drafted by all of Borrower, Administrative Agent and
Lenders, and the rule of construction to the effect that any ambiguities are to
be resolved against the drafter will not be employed in the interpretation of
this Agreement.

21.11. CHOICE OF FORUM. SUBJECT ONLY TO THE EXCEPTION IN THE NEXT SENTENCE,
BORROWER, ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY AGREES TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL COURT OF THE NORTHERN DISTRICT OF ILLINOIS AND THE
STATE COURTS OF ILLINOIS LOCATED IN COOK COUNTY AND WAIVES ANY OBJECTION BASED
ON VENUE OR FORUM NON CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED THEREIN,
AND AGREES THAT ANY DISPUTE CONCERNING THE RELATIONSHIP BETWEEN ADMINISTRATIVE
AGENT, LENDERS, AND BORROWER OR THE

89



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

CONDUCT OF ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE SHALL BE
HEARD ONLY IN THE COURTS DESCRIBED ABOVE. NOTWITHSTANDING THE FOREGOING:
(1) ADMINISTRATIVE AGENT OR ANY LENDER SHALL HAVE THE RIGHT TO BRING ANY ACTION
OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN ANY COURTS OF ANY OTHER
JURISDICTION ADMINISTRATIVE AGENT OR ANY LENDER DEEM NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL, OR OTHER SECURITY FOR THE LOAN OBLIGATIONS,
AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS.

21.12. SERVICE OF PROCESS. BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO BORROWER AT ITS ADDRESS
SET FORTH ON THE SIGNATURE PAGES HEREOF, AND SERVICE SO MADE SHALL BE DEEMED TO
BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE
U.S. MAILS; OR AT ADMINISTRATIVE AGENT’S OR ANY LENDER’S OPTION, BY SERVICE UPON
CT CORPORATION, WHICH BORROWER IRREVOCABLY APPOINTS AS BORROWER’S AGENT FOR THE
PURPOSE OF ACCEPTING SERVICE OF PROCESS WITHIN THE STATE OF ILLINOIS.
ADMINISTRATIVE AGENT OR SUCH LENDER SHALL PROMPTLY FORWARD BY REGISTERED MAIL
ANY PROCESS SO SERVED UPON SAID AGENT TO BORROWER AT ITS ADDRESS ON THE
SIGNATURE PAGES HEREOF. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF
ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

21.13. WAIVER OF JURY TRIAL. BORROWER, ADMINISTRATIVE AGENT, AND EACH LENDER
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION (1) ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR EITHER OF THEM IN RESPECT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE. BORROWER, ADMINISTRATIVE AGENT, AND EACH LENDER AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT EITHER MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE

90



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

21.14. Incorporation By Reference. Each attachment, exhibit and schedule hereto
and all of the terms of the other Loan Documents are incorporated in and made a
part of this Agreement by this reference.

21.15. Patriot Act Notification. As required by federal law and LaSalle’s
policies and practices, LaSalle may need to collect certain customer
identification information and documentation in connection with opening or
maintaining accounts, or establishing or continuing to provide services.

21.16. Statutory Notice — Insurance. The following notice is given pursuant to
Section 10 of the Collateral Protection Act set forth in Chapter 815
Section 180/1 of the Illinois Compiled Statutes (1996); nothing contained in
such notice shall be deemed to limit or modify the terms of the Loan Documents:

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.

21.17. Statutory Notice — Oral Commitments. Nothing contained in the following
notice shall be deemed to limit or modify the terms of the Loan Documents:

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF

91



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.

Borrower acknowledges that there are no other agreements between Administrative
Agent, Lenders, and Borrower, oral or written, concerning the subject matter of
the Loan Documents, and, except as expressly described herein, that all prior
agreements concerning the same subject matter, including any proposal or
commitment letter, are merged into the Loan Documents and thereby extinguished.

[SIGNATURE PAGES FOLLOW]

92



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by appropriate duly authorized officers as of the Execution Date.

TALX Corporation, a Missouri corporation
as Borrower

         
By:
   /s/ L. Keith Graves    

 

--------------------------------------------------------------------------------

   
Name:
   L. Keith Graves    

 

--------------------------------------------------------------------------------

   
Title:
   CFO    

 

--------------------------------------------------------------------------------

   

Notice Address for Borrower:

1850 Borman Court
St. Louis, Missouri 63146
Attention: William Canfield

With a copy to:

Bryan Cave LLP
One Metropolitan Square
Suite 3600
St. Louis, Missouri 63102
Attention: R. Randall Wang and Karen W. Fries

93



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
appropriate duly authorized officers as of the Execution Date.

LaSalle Bank National Association
as Administrative Agent and a Lender

         
By:
  /s/ Tom Harmon    

 

--------------------------------------------------------------------------------

   
Name:
   Tom Harmon    

 

--------------------------------------------------------------------------------

   
Title:
   RVP    

 

--------------------------------------------------------------------------------

   

Notice Address :

LaSalle Bank National Association
135 S. LaSalle Street, Suite 1425
Chicago, IL 60603
Attention: Maria Coronado

With copies to:

One Metropolitan Square
211 N. Broadway, Suite 4050
St. Louis, Missouri 63102
Attention: Tom Harmon

And

Blackwell Sanders Peper Martin
720 Olive Street, Suite 2400
St. Louis, Missouri 63101
Attention: John P. McNearney

Applicable Lending Office :

LaSalle Bank National Association
135 S. LaSalle Street, Suite 1425
Chicago, IL 60603
Attention: Maria Coronado

94



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
appropriate duly authorized officers as of the Execution Date.

Southwest Bank of St. Louis, as a Lender

         
By:
  /s/ Robert E. Otto, Jr.    

 

--------------------------------------------------------------------------------

   
Name:
  Robert E. Otto, Jr.    

 

--------------------------------------------------------------------------------

   
Title:
  Vice President    

 

--------------------------------------------------------------------------------

   

Notice Address and Applicable Lending Office :

Southwest Bank of St. Louis
2301 S. Kingshighway
St. Louis, MO 63110
Attn: Robert E. Otto

With a copy to:

Armstrong Teasdale LLP
One Metropolitan Square
211 N. Broadway, Suite 2600
St. Louis, Missouri 63102
Attention: John Sullivan

95



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
appropriate duly authorized officers as of the Execution Date.

National City Bank of Michigan/Illinois, as a Lender

         
By:
  /s/ Andrew J. Walshaw    

 

--------------------------------------------------------------------------------

   
Name:
  Andrew J. Walshaw    

 

--------------------------------------------------------------------------------

   
Title:
  Senior Vice President    

 

--------------------------------------------------------------------------------

   

Notice Address and Applicable Lending Office :

  10401 Clayton Drive

--------------------------------------------------------------------------------

St. Louis, MO 63131

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         
Attention:
       

  Andrew J. Walshaw

--------------------------------------------------------------------------------

   

With a copy to:

  301 SW Adams St.

--------------------------------------------------------------------------------

Peoria, IL 61652

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         
Attention:
       

  Sharon Ziebold

--------------------------------------------------------------------------------

   

96



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
appropriate duly authorized officers as of the Execution Date.

Fifth Third Bank (Southern Indiana), as a Lender

         
By:
  /s/ Randall L. Braun    

 

--------------------------------------------------------------------------------

   
Name:
  Randall L. Braun    

 

--------------------------------------------------------------------------------

   
Title:
  SVP    

 

--------------------------------------------------------------------------------

   

     Notice Address and Applicable Lending Office :

  Fifth Third Bank

--------------------------------------------------------------------------------

8000 Maryland Ave., Suite 1400

--------------------------------------------------------------------------------

Clayton, MO 63105

--------------------------------------------------------------------------------

         
Attention:
       

  Shawn Hagan

--------------------------------------------------------------------------------

   

With a copy to:

  Bamberger, Foreman, Oswald and Hahn, LLP

--------------------------------------------------------------------------------

20 NW Fourth Street 7th Floor Hulman Building

--------------------------------------------------------------------------------

Evansville, IN 47708

--------------------------------------------------------------------------------

         
Attention:
       

  Terry G. Farmer

--------------------------------------------------------------------------------

   

97



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
appropriate duly authorized officers as of the Execution Date.

Merrill Lynch Business Financial Services Inc., as a Lender

         
By:
  /s/ Randall R. Meck    

 

--------------------------------------------------------------------------------

   
Name:
  Randall R. Meck    

 

--------------------------------------------------------------------------------

   
Title:
  Vice President    

 

--------------------------------------------------------------------------------

   

Notice Address and Applicable Lending Office :

  Merrill Lynch Business Financial Services, Inc.

--------------------------------------------------------------------------------

222 North La Salle Street, 17th Floor

--------------------------------------------------------------------------------

Chicago, IL 60601

--------------------------------------------------------------------------------

         
Attention:
   Randall Meck    

 

--------------------------------------------------------------------------------

   

With a copy to:

  Windels Mary Lane & Mittendorf

--------------------------------------------------------------------------------

120 Albany Street Plaza

--------------------------------------------------------------------------------

New Brunswick, NJ 08901

--------------------------------------------------------------------------------

         
Attention:
   Francis Quinn    

 

--------------------------------------------------------------------------------

   

98



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

ACKNOWLEDGEMENT AND CONSENT OF GUARANTORS

Each Guarantor (i) acknowledges the amendments to and restatement of the
Original Loan Agreement as set forth in this Agreement; (ii) consents to the
execution of this Agreement by the Borrower and (iii) acknowledges that this
consent is not required under the terms of its Guaranty and that the execution
hereof by the Guarantor shall not be construed to require the Lenders to obtain
its acknowledgment to any future amendment, modification or waiver of any term
of the Agreement except as otherwise provided in said Guaranty. Each Guarantor
hereby agrees that the Guaranty shall apply, without limitation, to all
indebtedness, obligations and liabilities of the Borrower under this Agreement
and that the Guaranty shall be and remain in full force and effect.

TALX UCM Services, Inc., as a Guarantor

         
By:
       

  /s/ L. Keith Graves

--------------------------------------------------------------------------------

   
Name:
       

  L. Keith Graves

--------------------------------------------------------------------------------

   
Title:
       

  CFO

--------------------------------------------------------------------------------

   

TALX FasTime Services, Inc., as a Guarantor

         
By:
       

  /s/ L. Keith Graves

--------------------------------------------------------------------------------

   
Name:
       

  L. Keith Graves

--------------------------------------------------------------------------------

   
Title:
       

  CFO

--------------------------------------------------------------------------------

   

99



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

GLOSSARY

Account — as to any Person, the right of such Person to payment for goods sold
or leased or for services rendered by such Person.

Account Debtor — the obligor on any Account.

Acquiring Company — the Person obligated to pay or provide the consideration
payable in connection with a Permitted Acquisition upon the consummation
thereof.

Acquisition Documents — in the case of the Current Acquisition, means the
Sheakley Acquisition Documents; in the case of the Approved Acquisitions, means
the Target One Acquisition Documents, Target Two Acquisition Documents, Target
Three Acquisition Documents and/or Target Four Investment Documents; and in the
case of any subsequent Permitted Acquisition, means the documents to which
Borrower or any other Covered Person is a party and under which such Permitted
Acquisition is contemplated.

Acquisition Documents Assignment – the assignment of the Acquisition Documents
that is executed and delivered to Administrative Agent for the benefit of
Lenders as provided herein.

Adjusted Base Rate — is defined in Section 4.3.

Adjusted Eurodollar Rate — is defined in Section 4.4.

Adjusted Federal Funds Rate — is defined in Section 4.5.

Administrative Agent — LaSalle in its capacity as Administrative Agent under
this Agreement, and its successors and assigns in such capacity.

Advance — a Term Loan A Advance, a Term Loan B Advance or a Revolving Loan
Advance.

Advance Date — the date on which an Advance is requested by Borrower to be made,
or is otherwise contemplated or intended to be made, as provided herein.

Affected Loan – is defined in Section 19.5

Affiliate — with respect to any Person, (a) any other Person who is a partner,
director, officer, stockholder, member, partner or other equity holder of such
Person; and (b) any other Person which, directly or indirectly, through one or
more intermediaries, is in control of, is controlled by or is under common
control with such Person, and any partner, director, officer or stockholder,
member, partner or other equity holder of such other Person described. For
purposes of this Agreement, control of a Person by another Person shall be
deemed to exist if such other Person has the power, directly or indirectly,
either to (i) vote twenty percent (20%) or more of the

100



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

securities, membership interests or other equity interest having the power to
vote in an election of directors or managers of such Person, or (ii) direct the
management of such Person, whether by contract or otherwise and whether alone or
in combination with others.

Agency Fee — is specified in Section 5.6.

Agency Fee Letter — means that certain fee letter dated March 4, 2004 between
the Borrower and the Agent, which is incorporated herein by reference.

Aggregate Commitment — either the Aggregate Revolving Loan Commitment, the
Aggregate Term Loan A Commitment or the Aggregate Term Loan B Commitment.

Aggregate Loan — either the Aggregate Revolving Loan, the Aggregate Term Loan A
or the Aggregate Term Loan B.

Aggregate Revolving Loan — the from time to time outstanding principal balance
of all Revolving Loan Advances.

Aggregate Revolving Loan Commitment — the aggregate commitments of Lenders as
stated in Section 3.1.1 to fund Revolving Loan Advances, as it may be changed as
provided herein.

Aggregate Term Loan A — the from time to time outstanding principal amount of
the Term Loan A Advances.

Aggregate Term Loan B — the from time to time outstanding principal amount of
the Term Loan B Advances.

Aggregate Term Loan A Commitment — the aggregate commitments of Lenders as
stated in Section 3.2.1.1 to fund Term Loan A Advances, as it may be changed as
provided herein.

Aggregate Term Loan B Commitment — the aggregate commitments of Lenders as
stated in Section 3.2.1.2 to fund Term Loan B Advances, as it may be changed as
provided herein.

Applicable Lending Office — means, for Administrative Agent and each Lender and
for each Loan, the Applicable Lending Office of Administrative Agent or such
Lender (or of an Affiliate of such Lender) designated for such Loan on the
signature pages hereof or such other office of such Lender (or an Affiliate of
Administrative Agent or such Lender) as Administrative Agent or such Lender may
from time to time specify to Administrative Agent (in the case of another
Lender) and Borrower by written notice in accordance with the terms hereof as
the office by which its Loans are to be made and maintained.

Approved Acquisitions – means the Target One Acquisition, the Target Two
Acquisition, the Target Three Acquisition and the Target Four Investment.

Asbestos Material — either asbestos or asbestos-containing materials.

Assigned Collateral — any tangible or intangible property of Borrower, now owned
or hereafter acquired, other than the Personal Property Collateral in which
Lender holds or will hold

101



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

a Security Interest under a Collateral Assignment to secure payment or
performance of any of the Loan Obligations as required or contemplated under
Section 8.3, and all proceeds thereof.

Base Rate — for any day, the rate per annum equal to the Prime Rate (as such
rate may fluctuate from time to time as provided for herein) for such day. Any
change in the Base Rate due to a change in the Prime Rate shall be effective on
the effective date of such change in the Prime Rate. The interest rate so
designated from time to time as the Base Rate by Administrative Agent is a
reference rate and does not necessarily represent the lowest or best rate
charged to any customer of Administrative Agent or any other Lender.

Base Rate Advance — an Advance that will become a Base Rate Loan.

Base Rate Margin– is specified in Section 4.5.

Base Rate Loan — any portion of a Loan on which interest accrues at the Base
Rate.

Beneficial Owner — as defined in Rule 13-D-3 of the Securities and Exchange
Commission.

Borrower — TALX Corporation, a Missouri corporation.

Borrowing Base — is defined in Section 3.1.4.

Borrowing Base Certificate — the certificate required to be delivered to Lender
as provided in Section 14.1.15.1.

Borrowing Officer — each officer of Borrower who is authorized to submit a
request for an Advance or the issuance of a Letter of Credit on behalf of
Borrower.

Business Day— a day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of either
the United States or the State of Illinois and when used in connection with
Eurodollar Loans, also a day other than any day on which dealings in U.S. Dollar
deposits are not carried on in the London interbank market.

Capital Expenditure – an expenditure for an asset that must be depreciated or
amortized under GAAP, for goodwill, or for any asset that under GAAP must be
treated as a capital asset, including payments under Capital Leases excluding
expenditures for internally developed software. An expenditure for purposes of
this definition includes any deferred or seller financed portion of the purchase
price of an asset and includes the Capital Expenditure Equivalent of a Capital
Lease. The Capital Expenditure Equivalent of a Capital Lease is the amount which
would have been the aggregate cost of the property leased if it had been
purchased rather than leased. Capital Expenditures do not include the amount
expended in connection with any Permitted Acquisition or the Current
Acquisitions or the Approved Acquisitions.

Capital Lease — any lease that has been or should be capitalized under GAAP.

Charter Documents — the articles or certificate of incorporation and bylaws of a
corporation; the certificate of limited partnership and partnership agreement of
a limited partnership; the

102



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

partnership agreement of a general partnership; the articles of organization and
operating agreement of a limited liability company; or the indenture of a trust.

Claims Act — the Assignment of Claims Act of 1940.

COBRA — the Consolidated Omnibus Budget Reconciliation Act.

CODE — the Internal Revenue Code of 1986 and all regulations thereunder of the
IRS.

Collateral — all of the Personal Property Collateral, the Assigned Collateral,
any other property in which Administrative Agent or a Lender has a Security
Interest to secure payment or performance of all or any of the Loan Obligations
and all proceeds and products thereof.

Collateral Assignment — any of the collateral assignments required or
contemplated under Section 8.3 to be executed and delivered to Lender.

Commitment — either the Term Loan A Commitment, Term Loan B Commitment or
Revolving Loan Commitment of a Lender, or the Letter of Credit Commitment of
Letter of Credit Issuer.

Commitment Fee — the fee payable to Administrative Agent as required in
Section 5.1.

Commonly Controlled Entity — a Person which is under common control with another
Person within the meaning of Section 414(b) or (c) of the Code.

Compliance Certificate – defined in Section 14.14

Contract — any contract, note, bond, indenture, lease, deed, mortgage, deed of
trust, security agreement, pledge, hypothecation agreement, assignment, or other
agreement or undertaking, or any security.

Covered Person — defined in Section 2.3.

Current Acquisition — the transaction contemplated under the Sheakley
Acquisition Documents.

Default — any of the events listed in Section 17.1 of this Agreement, without
giving effect to any requirement for the giving of notice, for the lapse of
time, or both, or for the happening of any other condition, event or act.

Default Rate — the rate of interest payable on each Loan after its Maturity and
in certain other circumstances as provided in Section 4.10.

Disclosure Schedule — the disclosure schedule of Borrower attached hereto as
Exhibit 12.

DOL — the United States Department of Labor.

Dollars and the sign $ — lawful money of the United States.

103



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Defaulting Lender – is defined in Section 7.5.

EBITDA – is defined in Section 16.1.

Effective Date — the date when this Agreement is effective as provided in
Section 3.1.5.

Eligible Accounts — is defined in Section 3.1.5.

Eligible Assignee — means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by Administrative Agent; provided, however, that
neither Borrower, any Covered Person, any Guarantor nor an Affiliate of Borrower
or Guarantor shall qualify as an Eligible Assignee.

Eligible UC Business Accounts – the sum of all UC Business Accounts which are
outstanding on the last day of the immediately preceding three calendar months
divided by three.

Employment Law — ERISA, the Occupational Safety and Health Act, the Fair Labor
Standards Act, or any other Law pertaining to the terms or conditions of labor
or safety in the workplace or discrimination or sexual harassment in the
workplace.

Environmental Law — the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response, Compensation and Liability Act, the Clean
Water Act, the Clean Air Act, or any other Law pertaining to environmental
quality or remediation of Hazardous Material.

Environmental Property Transfer Acts – any law pertaining to the provision of
notices or obtaining of environmental permit transfers or consents, required in
order to consummate the transfer of real or personal property or the perfection
of Security Interests.

EPA — the United States Environmental Protection Agency.

ERISA — the Employee Retirement Income Security Act of 1974.

ERISA Affiliate — as to any Person, any trade or business (irrespective of
whether incorporated) which is a member of a group of which such Person is a
member and thereafter treated as a single employer under 414(b), (c), (m) or
(o) of the Code or applicable Treasury Regulations.

Eurodollar Advance — an Advance that will become a Eurodollar Loan.

Eurodollar Margin— is defined in Section 4.5

Eurodollar Loan — any portion of an Aggregate Loan on which interest accrues at
the Adjusted Eurodollar Rate.

Eurodollar Rate — for the applicable Interest Period therefor, means a rate of
interest equal to (a) the per annum rate of interest at which United States
dollar deposits in an amount comparable to the amount of the relevant Eurodollar
Loan and for a period equal to the relevant Interest Period are offered in the
London Interbank Eurodollar market at 11:00 A.M. (London time) two

104



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

(2) Business Days prior to the commencement of such Interest Period (or three
(3) Business Days prior to the commencement of such Interest Period if banks in
London, England were not open and dealing in offshore United States dollars on
such second preceding Business Day), as displayed in the Bloomberg Financial
Markets system (or other authoritative source selected by the Administrative
Agent in its sole discretion) or, if the Bloomberg Financial Markets system or
another authoritative source is not available, as the Eurodollar Rate is
otherwise determined by the Administrative Agent in its sole and absolute
discretion, divided by (b) a number determined by subtracting from 1.00 the then
stated maximum reserve percentage for determining reserves to be maintained by
member banks of the Federal Reserve System for Eurocurrency funding or
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D), such rate to remain fixed for such Interest Period. Without
limiting the effect of the foregoing, the reserve requirement shall reflect any
other reserves required to be maintained by any Lender with respect to any
category of liabilities which includes deposits by reference to which the
Eurodollar Rate is to be determined, or any category of extensions of credit or
other assets which include Eurodollar Loans. (The entire amount of a Eurodollar
Loan shall be deemed to constitute a Eurocurrency liability and as such shall be
deemed to be subject to such reserve requirements without benefit of credits for
proration, exceptions or setoffs which may be available from time to time to any
Lender under Regulation D.) The Eurodollar Rate shall be adjusted automatically
on and as of the effective date of any change in any such reserve requirements.
The Administrative Agent’s determination of the Eurodollar Rate shall be
conclusive, absent manifest error.

Event of Default — any of the events listed in Section 17.1 of this Agreement as
to which any requirement for the giving of notice, for the lapse of time, or
both, or for the happening of any further condition, event or act has been
satisfied.

Execution Date — the date when this Agreement has been executed.

Existing Default — a Default which has occurred and is continuing, or an Event
of Default which has occurred, and which has not been waived in writing by the
Required Lenders, or all of the Lenders if required by Section 21.1.

Existing Loan Documents – means, collectively, the Guaranty dated March 27, 2002
executed by TALX UCM Services, Inc. (f/k/a James E. Frick, Inc.), a Missouri
corporation; the Guaranty dated March 27, 2002 executed by TALX FasTime
Services, Inc. (f/k/a Ti3, Inc.) a Texas corporation; the Security Agreement
dated March 27, 2002 executed by Borrower; the Security Agreement dated
March 27, 2002 executed by TALX UCM Services, Inc. (f/k/a James E. Frick, Inc.),
a Missouri corporation; the Security Agreement dated March 27, 2002 executed by
TALX FasTime Services, Inc. (f/k/a Ti3, Inc.) a Texas corporation; the Stock
Pledge of Ti3 stock dated March 27, 2002 executed by Borrower; the Stock Pledge
of TALX UCM Services, Inc. stock dated March 26, 2003 executed by Borrower; the
Grant of Security Interest in Intellectual Property dated March 27, 2002 by
Borrower; and the Grant of Security Interest in Intellectual Property dated
March 27, 2002 by TALX UCM Services, Inc. (f/k/a James E. Frick, Inc.), a
Missouri corporation.

Federal Funds Rate — for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds

105



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent (in its individual capacity) on
such day on such transactions as determined by Administrative Agent.

Financial Statements — the most recent of the Initial Financial Statements and
the financial statements of Borrower required to be furnished to Administrative
Agent under Section 14.14 of this Agreement.

Fixed Charges – is defined in Section 16.1.

FRB — the Board of Governors of the Federal Reserve System and any successor
thereto or to the functions thereof.

Fronting Fee — the fee payable to Letter of Credit Issuer as required in
Section 5.4.

GAAP — those generally accepted accounting principles set forth in Statements of
the Financial Accounting Standards Board and in Opinions of the Accounting
Principles Board of the American Institute of Certified Public Accountants or
which have other substantial authoritative support in the United States and are
applicable in the circumstances, as applied on a consistent basis.

Governmental Authority — the federal government of the United States; the
government of any foreign country that is recognized by the United States or is
a member of the United Nations; any state of the United States; any local
Government or municipality within the territory or under the jurisdiction of any
of the foregoing; any department, agency, division, or instrumentality of any of
the foregoing; and any court, arbitrator, or board of arbitrators whose orders
or judgements are enforceable by or within the territory of any of the
foregoing.

Group — as used in Regulation 13-D issued by the Securities and Exchange
Commission.

Guarantor — each of the Persons required under this Agreement to execute and
deliver to Administrative Agent for the benefit of Lenders a guaranty of part or
all of the Loan Obligations.

Guaranty — each guaranty of part or all of the Loan Obligations executed and
delivered to Administrative Agent for the benefit of Lenders by any Guarantor.

Hazardous Material — any hazardous, radioactive, toxic, solid or special waste,
material, substance or constituent thereof, or any other such substance (as
defined under any applicable Law or regulation), including Asbestos Material.
Hazardous Material does not include materials or products containing hazardous
constituents which are not considered to be waste under the applicable
Environmental Law or which are considered to be waste but are transported,

106



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

handled or disposed of in accordance with the applicable Environmental Law, or
Asbestos Material which is not friable.

Impositions – is defined in Section 19.6.1.

Indebtedness — as to any Person at any particular date, any contractual
obligation enforceable against such Person (i) to repay borrowed money; (ii) to
pay the deferred purchase price of property or services; (iii) to make payments
or reimbursements with respect to bank acceptances or to a factor; (iv) to make
payments or reimbursements with respect to letters of credit whether or not
there have been drawings thereunder; (v) with respect to which there is any
Security Interest in any property of such Person; (vi) to make any payment or
contribution to a Multi-Employer Plan; (vii) that is evidenced by a note, bond,
debenture or similar instrument; (viii) under any conditional sale agreement or
title retention agreement; or (ix) to pay interest or fees with respect to any
of the foregoing. Indebtedness also includes any other Obligation that either
(i) is non-contingent and liquidated in amount or (ii) should under GAAP be
included in liabilities and not just as a footnote on a balance sheet.

Indirect Obligation — as to any Person, (a) any guaranty by such Person of any
Obligation of another Person; (b) any Security Interest in any property of such
Person that secures any Obligation of another Person; (c) any enforceable
contractual requirement that such Person (i) purchase an Obligation of another
Person or any property that is security for such Obligation, (ii) advance or
contribute funds to another Person for the payment of an Obligation of such
other Person or to maintain the working capital, net worth or solvency of such
other Person as required in any documents evidencing an Obligation of such other
Person, (iii) purchase property, securities or services from another Person for
the purpose of assuring the beneficiary of any Obligation of such other Person
that such other Person has the ability to timely pay or discharge such
Obligation, (iv) grant a Security Interest in any property of such Person to
secure any Obligation of another Person, (v) otherwise assure or hold harmless
the beneficiary of any Obligation of another Person against loss in respect
thereof; (d) any Obligation arising from the endorsement by such Person of an
instrument; (e) any Obligation of such Person as a surety; and (f) any other
contractual requirement enforceable against such Person that has the same
substantive effect as any of the foregoing. The term Indirect Obligation does
not, however, include the endorsement by a Person of instruments for deposit or
collection in the ordinary course of business or the liability of a general
partner of a partnership for Obligations of such partnership. The amount of any
Indirect Obligation of a Person shall be deemed to be the stated or determinable
amount of the Obligation in respect of which such Indirect Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof as determined by such Person in good faith.

Initial Financial Statements — the financial statements (not including the
proforma financial statements) of Borrower referred to in Section 10.1.2.

Initial Term Loan A Advance – is defined in Section 3.2.1.1.

Insurance/Condemnation Proceeds — insurance proceeds payable as a consequence of
damage to or destruction of any of the Collateral and proceeds payable as a
consequence of condemnation or sale in lieu of condemnation of any of the
Collateral.

107



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Intellectual Property — as to any Person, any domestic or foreign patents or
patent applications of such Person, any inventions made or owned by such Person
upon which either domestic or foreign patent applications have not yet been
filed, any domestic or foreign trade names or trademarks of such Person, any
domestic or foreign trademark registrations or applications filed by such
Person, any domestic or foreign service marks of such Person, any domestic or
foreign service mark registrations and applications by such Person, any domestic
or foreign copyrights of such Person, and any domestic or foreign copyright
registrations or applications by such Person.

Intellectual Property Assignment — each assignment of Intellectual Property that
Borrower executes and delivers to Administrative Agent for the benefit of
Lenders.

Interest Expense – is defined in Section 16.1.

Interest Hedge Obligation — any obligations of Borrower to Administrative Agent
or any Affiliate of Administrative Agent under an agreement or agreements
between Borrower and Administrative Agent or any Affiliate of Administrative
Agent under which the exposure of Borrower to fluctuations in interest rates is
effectively limited, whether in the form of one or more interest rate cap,
collar, or corridor agreements, interest rate swaps, or the like, or options
therefor.

Interest Period — the period during which a particular Adjusted Eurodollar Rate
applies to a Eurodollar Loan, as selected by Borrower as provided in
Section 4.8.

Inventory — goods owned and held by a Person for sale, lease or resale or
furnished or to be furnished under contracts for services, and raw materials,
goods in process, materials, component parts and supplies used or consumed, or
held for use or consumption in such Person’s business.

Investment — (a) a loan or advance of money or property to a Person, (b) stock,
membership interest, or other equity interest in a Person, (c) a debt instrument
issued by a Person, whether or not convertible to stock, membership interest, or
other equity interest in such Person, or (d) any other interest in or rights
with respect to a Person which include, in whole or in part, a right to share,
with or without conditions or restrictions, some or all of the revenues or net
income of such Person.

IRS — the Internal Revenue Service.

LaSalle – LaSalle Bank National Association.

Law — any statute, rule, regulation, order, judgment, award or decree of any
Governmental Authority.

Lender — any one of the lenders listed on Exhibit 3 to this Agreement, including
Administrative Agent in its capacity as a lender, or any Person who takes an
assignment from any of such lenders of all or a portion of its rights and
obligations as a lender under this Agreement pursuant to Section 20.4.1 and an
Assignment and Acceptance as provided therein.

108



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Lenders’ Exposure — the sum of the Aggregate Revolving Loan Commitment, the
Aggregate Term Loan A Commitment, the Aggregate Term Loan B Commitment and the
Letter of Credit Exposure.

Letter of Credit — any standby or commercial (documentary) letter of credit
issued by Letter of Credit Issuer pursuant to the Letter of Credit Commitment.

Letter of Credit Agreement – defined in Section 11.1.

Letter of Credit Commitment — the commitment of the Letter of Credit Issuer to
issue Letters of Credit as provided in Section 3.3.

Letter of Credit Exposure — the undrawn amount of all outstanding letters of
credit issued under the Letter of Credit Commitment plus all amounts drawn on
such letters of credit and not yet reimbursed by Borrower.

Letter of Credit Fee — the fee payable to Administrative Agent and Lenders as
required in Section 5.3.

Letter of Credit Issuer – LaSalle, or any other Lender succeeding to LaSalle’s
commitment to issue Letters of Credit pursuant to Section 3.3.

Loan — a Revolving Loan or a Term Loan.

Loan Agreement – this Agreement.

Loan Documents — this Agreement, the Notes, the Guaranties, the Security
Documents, any Rate Agreement, any reimbursement agreement between Borrower and
the Letter of Credit Issuer and all other agreements, certificates, documents,
instruments and other writings executed from time to time in connection herewith
or related hereto, and including, without limitation, the Existing Loan
Documents.

Loan Obligations — all of Borrower’s Indebtedness owing to Letter of Credit
Issuer, Administrative Agent or Lenders under the Loan Documents, whether as
principal, interest, fees or otherwise, including, without limitation, the
Borrower’s existing term loan Indebtedness under the Original Loan Agreement
refinanced pursuant to the terms of this Agreement and all interest thereon
accrued, all reimbursement obligations of Borrower to Letter of Credit Issuer or
Lenders with respect to the Letter of Credit Exposure, all Obligations to
Administrative Agent, and all other obligations and liabilities of Borrower to
Administrative Agent or Lenders under the Loan Documents and all Interest Hedge
Obligations (in each case including all extensions, renewals, modifications,
rearrangements, restructures, replacements and refinancings of the foregoing,
whether or not the same involve modifications to interest rates or other payment
terms), whether now existing or hereafter created, absolute or contingent,
direct or indirect, joint or several, secured or unsecured, due or not due,
contractual or tortious, liquidated or unliquidated, arising by operation of law
or otherwise, including but not limited to the obligation of Borrower to repay
future advances by Administrative Agent or Lenders hereunder, whether or not
made pursuant to

109



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

commitment and whether or not presently contemplated by Borrower, Administrative
Agent or Lenders in the Loan Documents.

Local Time — the local time in the city in which Administrative Agent’s address
is located, as set forth on the signature page hereto (as changed from time to
time in accordance with the terms hereof).

Margin — the Base Rate Margin or Eurodollar Margin.

Material Adverse Effect — as to any Covered Person and with respect to any event
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, investigation or proceeding), a material adverse effect
on (i) the business, operations, revenues, financial condition, property, or
business prospects of the Borrower specifically or of the Subsidiaries taken as
a whole, (ii) the value of the Collateral, (iii) the validity or enforceability
of the Loan Documents, (iv) the ability of such Person to timely pay or perform
such Covered Person’s Obligations generally, (v) in the case of Borrower
specifically, the ability of Borrower to pay or perform any of Borrower’s
Obligations to Lender, or (vi) in the case of a Guarantor specifically, the
ability of such Guarantor to pay or perform any of its Obligations under the
terms of its Guaranty.

Material Agreement — as to any Person, any Contract to which such Person is a
party or by which such Person is bound which, if violated or breached, has or is
reasonably likely to have a Material Adverse Effect on the Borrower specifically
or the Subsidiaries taken as a whole including without limitation all
Acquisition Documents.

Material Law — any separately enforceable provision of a Law whose violation by
a Person has or is reasonably likely to have a Material Adverse Effect on the
Borrower specifically or the Subsidiaries taken as a whole.

Material License — (i) as to any Covered Person, any license, permit or consent
from a Governmental Authority or other Person and any registration and filing
with a Governmental Authority or other Person which if not obtained, held or
made by such Covered Person has or is reasonably likely to have a Material
Adverse Effect on the Borrower specifically or the Subsidiaries taken as a
whole, and (ii) as to any Person who is a party to this Agreement or any of the
other Loan Documents, any license, permit or consent from a Governmental
Authority or other Person and any registration or filing with a Governmental
Authority or other Person that is necessary for the execution or performance by
such party, or the validity or enforceability against such party, of this
Agreement or such other Loan Document.

Material Obligation — as to any Person, an Obligation of such Person which if
not fully and timely paid or performed has or is reasonably likely to have a
Material Adverse Effect on the Borrower specifically or the Subsidiaries taken
as a whole.

Material Proceeding — any litigation, investigation or other proceeding by or
before any Governmental Authority (i) which involves any of the Loan Documents
or any of the transactions contemplated thereby, or involves a Covered Person or
a Guarantor as a party or any property of Covered Person or a Guarantor, and has
or is reasonably likely to have a Material

110



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Adverse Effect on the Borrower specifically or the Subsidiaries taken as a whole
if adversely determined, (ii) in which there has been issued an injunction,
writ, temporary restraining order or any other order of any nature which
purports to restrain or enjoin the making of any Advance, the consummation of
any other transaction contemplated by the Loan Documents, or the enforceability
of any provision of any of the Loan Documents, (iii) which involves the actual
or alleged breach or violation by a Covered Person of, or default by a Covered
Person under, any Material Agreement, or (iv) which involves the actual or
alleged violation by a Covered Person or any Guarantor of any Material Law.

Maturity — as to any Indebtedness, the time when it becomes payable in full,
whether at a regularly scheduled time, because of acceleration or otherwise.

Maximum Available Amount — the maximum Dollar amount available for Revolving
Loan Advances on any date as limited in Section 3.1.2, as it may be changed as
provided herein.

Multi-Employer Plan — a Pension Benefit Plan which is a multi-employer plan as
defined in Section 4001(a)(3) of ERISA.

Note — any Revolving Note or Term Note.

Notice of Default – is specified in Section 18.4.

Obligation — as to any Person, any Indebtedness of such Person, any guaranty by
such Person of any Indebtedness of another Person, and any contractual
requirement enforceable against such Person that does not constitute
Indebtedness of such Person or a guaranty by such Person but which would involve
the expenditure of money by such Person if complied with or enforced.

Obligations to Administrative Agent — exclusive of all the Loan Obligations, all
of Borrower’s Indebtedness owing to Administrative Agent (whether as principal,
interest, fees or otherwise), all obligations of Borrower under agreements
between Borrower and Administrative Agent under which the exposure of Borrower
to fluctuations in interest rates is effectively limited, whether in the form of
interest rate cap, collar or corridor agreements, interest rate swaps, or the
like, or options therefor, all Indirect Obligations of Borrower owing to
Administrative Agent, all reimbursement obligations of Borrower to
Administrative Agent with respect to letters of credit, and all other
obligations and liabilities of Borrower to Administrative Agent including all
extensions, renewals, modifications, rearrangements, restructures, replacements
and refinancings of the foregoing, whether or not the same involve modifications
to interest rates or other payment terms), whether now existing or hereafter
created, absolute or contingent, direct or indirect, joint or several, secured
or unsecured, due or not due, contractual or tortious, liquidated or
unliquidated, arising by operation of law or otherwise, or acquired by
Administrative Agent outright, conditionally or as collateral security from
another, including the obligation of Borrower to repay future advances by
Administrative Agent, whether or not made pursuant to commitment and whether or
not presently contemplated by Borrower and Administrative Agent.

Operating Lease — any lease that is not a Capital Lease.

111



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Original Loan Agreement – is defined in the preamble to this Agreement.

PBGC — the Pension Benefit Guaranty Corporation.

Pension Benefit Plan — any pension or profit-sharing plan which is covered by
Title I of ERISA and all other benefit plans, in each case in respect of which a
Covered Person or a Commonly Controlled Entity of such Covered Person is an
employer as defined in Section 3(5) of ERISA.

Permitted Acquisitions — any acquisition by Borrower or a Covered Person of
stock, membership interests, or other equity interests of another Person or the
assets of another Person permitted under Section 15.7.

Permitted Distributions — any Distributions permitted under Section 15.10.

Permitted Indebtedness — Indebtedness that Borrower is permitted under Section
15.2 to incur, assume, or allow to exist.

Permitted Indirect Obligations — Indirect Obligations that Borrower is permitted
under Section 15.4 to create, incur, assume, or allow to exist.

Permitted Investments — Investments that Borrower is permitted under Section
15.1 to make in other Persons.

Permitted Security Interests — Security Interests that Borrower is permitted
under Section 15.5 to create, incur, assume, or allow to exist.

Person — any individual, partnership, corporation, trust, unincorporated
association, joint venture, limited liability company, Governmental Authority,
or other organization in any form that has the legal capacity to sue or be sued.
If the context so implies or requires, the term Person includes Borrower.

Personal Property Collateral — all of the Goods, Equipment, Accounts, Inventory,
Instruments, Documents, Chattel Paper, General Intangibles and other personal
property of Borrower, whether now owned or hereafter acquired, and all proceeds
thereof, in which Administrative Agent at any time holds a Security Interest for
the benefit of Lenders.

Pledge Agreement — any pledge agreement required or contemplated under Section
8.3 to be executed and delivered to Administrative Agent for the benefit of
Lenders.

Prime Rate —on any day, the rate of interest per annum then most recently
established by Administrative Agent as its Prime Rate. Such rate is a general
reference rate of interest, may not be related to any other rate, and may not be
the lowest or best rate actually charged by Administrative Agent to any customer
or a favored rate and may not correspond with future increases or decreases in
interest rates charged by other lenders or market interest rates in general.

112



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Proforma Financial Statements — the proforma financial statements referred to in
Section 10.1.2.

Rate Agreement — (a) any and all agreements, devices or arrangements (including
all schedules, amendments and supplements thereto and all documents and
confirming evidence now or hereafter exchanged between the counterparties
confirming the transactions governed by such agreements devices or arrangements)
designed to protect at least one of the parties thereto from the fluctuations of
interest rates, exchange rates or forward rates applicable to such party’s
assets, liabilities or exchange transactions, including, but not limited to,
Dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts, warrants and those
commonly known as interest rate “swap” agreements; and (b) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.

Regulation D, Regulation T, Regulation U and Regulation X — respectively,
Regulation D issued by the FRB, Regulation T issued by the FRB, Regulation U
issued by the FRB and Regulation X issued by the FRB.

Reportable Event — a reportable event as defined in Title IV of ERISA or the
regulations thereunder.

Representations and Warranties — The representations and warranties made by any
Covered Person with respect to itself and any other Covered Persons in
Section 12, and the representations and warranties made in any other Loan
Document or certificate, report or opinion delivered by Borrower, any Guarantor,
or any other Covered Person pursuant to the Loan Documents, as such
representations and warranties are modified from time to time as provided in
Section 13.

Repurchases – Borrower’s repurchase, from time to time, of its issued and
outstanding capital stock which was sold pursuant to transactions that are
registered under the Securities Act of 1933 or that are exempt therefrom.

Required Lenders — defined in Section 2.4.

Responsible Officer — as to any Person that is not an individual, partnership,
limited liability company or trust, the Chairman of the Board of Directors, the
President, the chief executive officer, the chief operating officer, the chief
financial officer, the Treasurer, any Assistant to the Treasurer, or any Vice
President in charge of a principal business unit; as to any partnership, any
individual who is a general partner thereof or any individual who has general
management or administrative authority over all or any principal unit of the
partnership’s business; as to any limited liability company, any managing
member, or manager, any individual who has general management or administrative
authority over all or any principal unit of the limited liability company’s
business; and as to any trust, any individual who is a trustee.

Revolving Loan — any Lender’s pro-rata share of the Aggregate Revolving Loan.

113



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Revolving Loan Advance — an Advance by Administrative Agent that is to be funded
by Lenders under the Aggregate Revolving Loan Commitment.

Revolving Loan Commitment — the commitment of each Lender as stated in Section
3.1.1. to fund Revolving Loan Advances.

Revolving Loan Maturity Date — March 31, 2009, unless sooner accelerated in
accordance with the terms of this Agreement.

Revolving Loan Unused Fee – the fee described in Section 5.2.

Revolving Note — any note delivered to a Lender as required by Section 3.1.3 to
evidence Borrower’s obligation to repay such Lender’s Revolving Loan.

Second Term Loan A Advance – is defined in Section 3.2.1.1.

Security Agreement — any security agreement required or contemplated under
Section 8.2 to be executed and delivered to Administrative Agent for the benefit
of Lenders.

Security Documents — all of the documents required or contemplated to be
executed and delivered to Administrative Agent for the benefit of Lenders under
Section 8, all other documents granting a Security Interest in any asset of
Borrower or any other Person to secure the payment or performance of any of the
Loan Obligations from time to time, including any such documents listed on
Exhibit 10.1.1 and any similar documents at any time executed and delivered to
Administrative Agent for the benefit of Lenders from time to time, by Borrower,
any Covered Person, or any other Person to secure payment or performance of any
of the Loan Obligations.

Security Interest — as to any item of tangible or intangible property, any
interest therein or right with respect thereto that secures an Obligation or
Indirect Obligation, whether such interest or right is created under a Contract,
or by operation of law or statute (such as but not limited to a statutory lien
for work or materials), or as a result of a judgment, or which arises under any
form of preferential or title retention agreement or arrangement (including a
conditional sale agreement or a lease) that has substantially the same economic
effect as any of the foregoing.

Seller – any Person who is a party to the Current Acquisition, an Approved
Acquisition or any Permitted Acquisition other than Borrower or a Covered
Person.

Senior Indebtedness – is defined in Section 16.1.

Sheakley Acquisition — Borrower’s acquisition of certain assets, commonly known
as the unemployment claim management division and the employment verification
division, of Sheakley-Uniservice, Inc., an Ohio corporation and all or
substantially all of the assets, commonly known as the pre-employment
application screening division, of Sheakley Interactive Services, LLC, an Ohio
limited liability company pursuant to the Sheakley Acquisition Documents.

114



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Sheakley Acquisition Documents — means the asset acquisition agreement by and
among Borrower, Sheakley-Uniservice, Inc., an Ohio corporation, Sheakley
Interactive Services, LLC, an Ohio limited liability company, and Larry
Sheakley, in the form as furnished and approved by the Administrative Agent
prior to the consummation of the Sheakely Acquisition, with only such
amendments, modifications or supplements thereto, or waivers of the terms
thereof, as shall be prior approved in writing by the Administrative Agent.

Solvent — as to any Person, such Person not being “insolvent” within the meaning
of Section 101(32) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (the “UFTA”) or Section 3 of the Illinois Uniform Fraudulent
Transfer Act set forth in Section 160/3 of the Illinois Compiled Statutes (1996)
(the “Illinois UFTA”), (ii) such Person not having unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the Illinois UFTA, and (iii) such Person not being unable to pay
such Person’s debts as they become due within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the Illinois UFTA.

Southwest – Southwest Bank of St. Louis

Subsidiary — as to any Person, another Person with respect to which more than
50% of the outstanding shares of stock or other equity interests of each class
having ordinary voting power (other than stock having such power only by reason
of the happening of a contingency) is at the time owned by such Person or by one
or more Subsidiaries of such Person.

Surviving Company – as applicable, either (i) the Person that will own the
assets to be acquired from a Target Company in an Approved Acquisition or a
Permitted Acquisition upon the consummation thereof, or (ii) the survivor of the
merger of an Acquiring Company with the Target Company in an Approved
Acquisition or a Permitted Acquisition upon the consummation thereof.

Target Company — the Person whose assets or stock, membership interests, or
other equity interests will be acquired in an Approved Acquisition or a
Permitted Acquisition upon the consummation thereof, or if applicable, with
which an Acquiring Company will merge in an Approved Acquisition or a Permitted
Acquisition upon the consummation thereof.

Target One – means [       *       ].

Target One Acquisition — means Borrower’s acquisition of Target One pursuant to
the Target One Acquisition Documents.

Target One Acquisition Documents — means the acquisition agreement entered into
by Borrower in the form as furnished and approved by the Administrative Agent in
writing prior to the consummation of the Target One Acquisition, with only such
amendments, modifications or supplements thereto, or waivers of the terms
thereof, as shall be prior approved in writing by the Administrative Agent.

Target Two – means [       *       ].

115



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Target Two Acquisition — means Borrower’s acquisition of Target Two pursuant to
the Target Two Acquisition Documents.

Target Two Acquisition Documents — means the acquisition agreement entered into
by Borrower in the form as furnished and approved by the Administrative Agent in
writing prior to the consummation of the Target Two Acquisition, with only such
amendments, modifications or supplements thereto, or waivers of the terms
thereof, as shall be prior approved in writing by the Administrative Agent.

Target Three – means [       *       ].

Target Three Acquisition — means Borrower’s acquisition of Target Three pursuant
to the Target Three Acquisition Documents.

Target Three Acquisition Documents — means the acquisition agreement entered
into by Borrower in the form in the form as furnished and approved by the
Administrative Agent in writing prior to the consummation of the Target Three
Acquisition, with only such amendments, modifications or supplements thereto, or
waivers of the terms thereof, as shall be prior approved in writing by the
Administrative Agent.

Target Four – means [       *       ].

Target Four Investment — means Borrower’s investment in Target Four pursuant to
the Target Four Investment Documents.

Target Four Investment Documents — means the investment agreement entered into
by Borrower in the form as furnished and approved by the Administrative Agent in
writing prior to the consummation of the Target Four Investment, with only such
amendments, modifications or supplements thereto, or waivers of the terms
thereof, as shall be prior approved in writing by the Administrative Agent.

Tax — as to any Person, any tax, duty, impost, deduction, charges, withholdings,
assessment, fee, or other charge levied by a Governmental Authority (and all
liabilities associated therewith) on the income or property of such Person,
including any interest or penalties thereon, and which is payable by such
Person.

Term Loan — any Lender’s pro-rata share of the Aggregate Term Loan A and
Aggregate Term Loan B.

Term Loan A — any Lender’s pro-rata share of the Aggregate Term Loan A.

Term Loan B — any Lender’s pro-rata share of the Aggregate Term Loan B.

Term Loan A Advance — an Advance that is to be funded by Lenders under the
Aggregate Term Loan A Commitment.

Term Loan B Advance — an Advance that is to be funded by Lenders under the
Aggregate Term Loan B Commitment.

116



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

Term Loan A Commitment — the commitment of each Lender as stated in Section 3.2
to fund a Term Loan A Advance.

Term Loan B Commitment — the commitment of each Lender as stated in Section 3.2
to fund a Term Loan B Advance.

Term Loan Maturity Date — March 31, 2009, unless sooner accelerated in
accordance with the terms of this Agreement.

Term Note — any Term Note A or Term Note B.

Term Note A — any note delivered to a Lender as required by 3.2.2 to evidence
Borrower’s obligation to repay such Lender’s Term Loan A.

Term Note B — any note delivered to a Lender as required by 3.2.2 to evidence
Borrower’s obligation to repay such Lender’s Term Loan B.

This Agreement — this document (including every document that is stated herein
to be an appendix, exhibit or schedule hereto, whether or not physically
attached to this document).

Total Indebtedness — is defined in Section 16.1.

Trailing Period — as set forth in Section 16.3.

UC Business – the unemployment claims business sold by Borrower under the name
UCeXpress or substantially similar business lines acquired by Borrower.

UC Business Accounts – the sum of all Accounts arising out of the UC Business,
but only to the extent such Accounts relate to services to be performed within
ninety (90) days of such date.

UCC — the Uniform Commercial Code as in effect from time to time in the State of
Illinois or such other similar statute as in effect from time to time in
Illinois or any other appropriate jurisdiction.

United States — when used in a geographical sense, all the states of the United
States of America and the District of Columbia; and when used in a legal
jurisdictional sense, the government of the country that is the United States of
America.

Wage and Hour Laws — the Davis-Bacon Act, the Service Contract Act, the Contract
Work Hours & Safety Standards Act and any other federal Law governing wage
compensation or hours of work.

Welfare Benefit Plan — any plan described by Section 3(1) of ERISA.

117



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

EXHIBIT 3

LENDERS, LENDERS’ COMMITMENTS AND PRO-RATA SHARES

                                              REVOLVING                     LOAN
  TERM LOAN A   TERM LOAN B LENDER

--------------------------------------------------------------------------------

  TOTALS

--------------------------------------------------------------------------------

  COMMITMENT

--------------------------------------------------------------------------------

  COMMITMENT

--------------------------------------------------------------------------------

  COMMITMENT

--------------------------------------------------------------------------------

LaSalle Bank National Association
  $ 32,000,000.00     $ 5,783,130.00     $ 22,361,447.00     $ 3,855,423.00  
Southwest Bank of St. Louis
  $ 22,000,000.00     $ 3,975,904.00     $ 15,373,494.00     $ 2,650,602.00  
National City Bank of Michigan/Illinois
  $ 13,000,000.00     $ 2,349,398.00     $ 9,084,337.00     $ 1,566,265.00  
Fifth Third Bank (Southern Indiana)
  $ 8,000,000.00     $ 1,445,784.00     $ 5,590,361.00     $ 963,855.00  
Merrill Lynch Business Financial Services Inc.
  $ 8,000,000.00     $ 1,445,784.00     $ 5,590,361.00     $ 963,855.00  
AGGREGATES
  $ 83,000,000     $ 15,000,000.00     $ 58,000,000.00     $ 10,000,000.00  

                              PRO-RATA             SHARE OF   PRO-RATA  
PRO-RATA     REVOLVING   SHARE OF   SHARE OF     LOAN   TERM LOAN A   TERM LOAN
B LENDER

--------------------------------------------------------------------------------

  COMMITMENT

--------------------------------------------------------------------------------

  COMMITMENT

--------------------------------------------------------------------------------

  COMMITMENT

--------------------------------------------------------------------------------

LaSalle Bank National Association
    38.554200000 %     38.554218966 %     38.554230000 %
Southwest Bank of St. Louis
    26.506026667 %     26.506024138 %     26.506020000 %
National City Bank of Michigan/Illinois
    15.662653333 %     15.662650000 %     15.662650000 %
Fifth Third Bank (Southern Indiana)
    9.638560000 %     9.638553448 %     9.638550000 %
Merrill Lynch Business Financial Services Inc.
    9.638560000 %     9.638553448 %     9.638550000 %

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

EXHIBIT 7.10-A
LOAN REQUEST CERTIFICATE
(Revolving Loan)

To: LaSalle Bank Nation Association
From: TALX Corporation (the “Company”)

     This Loan Request Certificate is delivered pursuant to the Amended and
Restated Loan Agreement (the “Loan Agreement”) dated March    , 2004 by and
among LaSalle Bank National Association, as a Lender and as Administrative Agent
(“Agent”), and the other lender parties thereto and TALX Corporation
(“Borrower”). All terms used herein shall have the meaning set forth in the Loan
Agreement.

     The undersigned hereby gives irrevocable notice of a request for a
borrowing as follows:

                 
1.
  NEW LOAN REQUEST: The undersigned hereby requests Lender to make and disburse
a Revolving Loan to Borrower in the amount of:     $    

--------------------------------------------------------------------------------

 
               
2.
  INTEREST RATE REQUESTED: The undersigned hereby elects for interest to accrue
on the Revolving Loan requested herein on the basis of (Select One):     (1
(2
(3
(4
(5 )
)
)
)
)        Adjusted Base Rate
     One-month Eurodollar
     Two-month Eurodollar
     Three-month Eurodollar
     Six-month Eurodollar
 
               
3.
  ADVANCE DATE REQUESTED:          

--------------------------------------------------------------------------------

     The undersigned hereby represents, warrants, ratifies and confirms that, on
the date hereof and as of the date of the advance as set forth above, all
representations and warranties of Borrower contained in the Loan Agreement are
true and correct, that Borrower is in compliance with all covenants of Borrower
contained in the Loan Agreement, that no Event of Default under the Loan
Agreement has occurred and is continuing and no event that but for the passage
of time or the giving of notice would be an Event of Default under the Loan
Agreement has occurred and is continuing, that all information contained in this
Loan Request Certificate is true and correct and that the new loan request
amount set forth above does not exceed the Maximum Available Amount.

EXECUTED this ___day of ___, 200__.

              TALX Corporation,     a Missouri corporation
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

EXHIBIT 7.10-B
TERM LOAN REQUEST CERTIFICATE
(Term Loan A)

To: LaSalle Bank Nation Association
From: TALX Corporation (the “Company”)

     This Loan Request Certificate is delivered pursuant to the Amended and
Restated Loan Agreement (the “Loan Agreement”) dated March    , 2004 by and
among LaSalle Bank National Association, as a Lender and as Administrative Agent
(“Agent”), and the other lender parties thereto and TALX Corporation
(“Borrower”). All terms used herein shall have the meaning set forth in the Loan
Agreement.

     The undersigned hereby gives irrevocable notice of a request for a
borrowing as follows:

             
1.
  TERM LOAN A COMMITMENT:   $ 58,000,000.00  
 
           
2.
  LESS TOTAL PRINCIPAL OUTSTANDING        

  (not to exceed #1)   $

--------------------------------------------------------------------------------

 
 
           
3.
  AVAILABILITY EXCESS/(DEFICIT) [= #1 — #2]   $

--------------------------------------------------------------------------------

 
 
           
4.
  NEW LOAN REQUEST: The undersigned hereby requests Lender to make and disburse
a Term Loan A Advance to Borrower in the amount of:   $

--------------------------------------------------------------------------------

 
 
           
5.
  INTEREST RATE REQUESTED: The undersigned hereby elects for interest to accrue
on the Term Loan requested herein on the basis of (Select One):   (1)     
(2)     
(3)     
(4)     
(5)      Adjusted Base Rate
One-month Eurodollar
Two-month Eurodollar
Three-month Eurodollar
Six-month Eurodollar
 
           
6.
  ADVANCE DATE REQUESTED:    

--------------------------------------------------------------------------------

 

     The undersigned hereby represents, warrants, ratifies and confirms that, on
the date hereof and as of the date of the advance as set forth above, all
representations and warranties of Borrower contained in the Loan Agreement are
true and correct, that Borrower is in compliance with all covenants of Borrower
contained in the Loan Agreement, that no Event of Default under the Loan
Agreement has occurred and is continuing and no event that but for the passage
of time or the giving of notice would be an Event of Default under the Loan
Agreement has occurred and is continuing and that all information contained in
this Loan Request Certificate is true and correct.

EXECUTED this ___ day of __, 200__.

              TALX Corporation,     a Missouri corporation
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

EXHIBIT 7.10-C
TERM LOAN REQUEST CERTIFICATE
(Term Loan B)

To: LaSalle Bank Nation Association
From: TALX Corporation (the “Company”)

     This Loan Request Certificate is delivered pursuant to the Amended and
Restated Loan Agreement (the “Loan Agreement”) dated March    , 2004 by and
among LaSalle Bank National Association, as a Lender and as Administrative Agent
(“Agent”), and the other lender parties thereto and TALX Corporation
(“Borrower”). All terms used herein shall have the meaning set forth in the Loan
Agreement.

     The undersigned hereby gives irrevocable notice of a request for a
borrowing as follows:

             
1.
  TERM LOAN B COMMITMENT:   $ 10,000,000.00  
 
           
2.
  LESS TOTAL PRINCIPAL OUTSTANDING        

  (not to exceed #1)   $

--------------------------------------------------------------------------------

 
 
           
3.
  AVAILABILITY EXCESS/(DEFICIT) [= #1 — #2]   $

--------------------------------------------------------------------------------

 
 
           
4.
  NEW LOAN REQUEST: The undersigned hereby requests Lender to make and disburse
a Term Loan B Advance to Borrower in the amount of:   $

--------------------------------------------------------------------------------

 
 
           
5.
  INTEREST RATE REQUESTED: The undersigned hereby elects for interest to accrue
on the Term Loan requested herein on the basis of (Select One):   (1)     
(2)     
(3)     
(4)     
(5)      Adjusted Base Rate
One-month Eurodollar
Two-month Eurodollar
Three-month Eurodollar
Six-month Eurodollar
 
           
6.
  ADVANCE DATE REQUESTED:    

--------------------------------------------------------------------------------

 

     The undersigned hereby represents, warrants, ratifies and confirms that, on
the date hereof and as of the date of the advance as set forth above, all
representations and warranties of Borrower contained in the Loan Agreement are
true and correct, that Borrower is in compliance with all covenants of Borrower
contained in the Loan Agreement, that no Event of Default under the Loan
Agreement has occurred and is continuing and no event that but for the passage
of time or the giving of notice would be an Event of Default under the Loan
Agreement has occurred and is continuing and that all information contained in
this Loan Request Certificate is true and correct.

     EXECUTED this ___day of __, 200__.

              TALX Corporation,     a Missouri corporation
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

EXHIBIT 10.1.1
DOCUMENTS AND REQUIREMENTS LIST



1.   Amended and Restated Loan Agreement by and among Borrower, LBNA, SWB, NCB,
FTB, MLBF, and consented to by TUS and TFTS   2.   Term Note (Term Loan A) in
the principal amount of $22,361,447.00 from Borrower to the order of LBNA   3.  
Term Note (Term Loan A) in the principal amount of $15,373,494.00 from Borrower
to the order of SWB   4.   Term Note (Term Loan A) in the principal amount of
$9,084,337.00 from Borrower to the order of NCB   5.   Term Note (Term Loan A)
in the principal amount of $5,590,361.00 from Borrower to the order of FTB   6.
  Term Note (Term Loan A) in the principal amount of $5,590,361.00 from Borrower
to the order of MLBF   7.   Term Note (Term Loan B) in the principal amount of
$3,855,423.00 from Borrower to the order of LBNA   8.   Term Note (Term Loan B)
in the principal amount of $2,650,602.00 from Borrower to the order of SWB   9.
  Term Note (Term Loan B) in the principal amount of $1,566,265.00 from Borrower
to the order of NCB   10.   Term Note (Term Loan B) in the principal amount of
$963,855.00 from Borrower to the order of FTB   11.   Term Note (Term Loan B) in
the principal amount of $963,855.00 from Borrower to the order of MLBF   12.  
Revolving Note in the principal amount of $5,783,133.00 from Borrower to the
order of LBNA   13.   Revolving Note in the principal amount of $3,975,904.00
from Borrower to the order of SWB   14.   Revolving Note in the principal amount
of $2,349,398.00 from Borrower to the order of NCB   15.   Revolving Note in the
principal amount of $1,445,784.00 from Borrower to the order of FTB   16.  
Revolving Note in the principal amount of $1,445,784.00 from Borrower to the
order of MLBF   17.   Security Agreement from TES in favor of LBNA (as Agent)  
a.   Schedule A: Name, Jurisdictions, Tax ID Number   18.   Guaranty from TES in
favor of LBNA (as Agent)   19.   Collateral Assignment of Membership Interest by
Borrower in TES in favor of LBNA (as Agent)   20.   Trademark and/or Patent
Recordation Form Cover Sheet attaching the Grant of Security Interest in
Intellectual Property for Borrower   21.   Trademark and/or Patent Recordation
Form Cover Sheet as to Borrower IP   a.   Grant of Security Interest in
Intellectual Property for TUS

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION



b.   Correction to name filing with USPTO Office (post closing item)   c.  
Record Name Change at USPTO Office (post closing item)   22.   Trademark and/or
Patent Recordation Form Cover Sheet as to TFTS IP   a.   Grant of Security
Interest in Intellectual Property for TFTS   b.   Record Name Change at USPTO
Office   23.   Assignment of Intellectual Property from Sheakley Interactive
Services, LLC, an Ohio limited liability company (“SIS”) to Borrower   a.  
Confirmation of recording at USPTO (post closing item)   24.   Assignment of
Intellectual Property from Sheakley-Uniservice, Inc., an Ohio corporation (“SU”)
to Borrower   a.   Confirmation of recording at USPTO (post closing item)   25.
  Collateral Assignment of Leases from Borrower (post closing item)   26.  
Collateral Assignment of Leases from TES (post closing item)   27.  
Authorization to pay funds   28.   Secretary’s Certificate of Borrower,
attesting to incumbency, signature specimen and authenticity of (and attaching):
  a.   Certified Copy of By-Laws   b.   Certified Articles of Incorporation   c.
  Authorizing Resolution   d.   Good Standing Certificates   29.   Secretary’s
Certificate of TUS, attesting to incumbency, signature specimen and authenticity
of (and attaching):   a.   Certified Copy of By-Laws   b.   Certified Copy of
Articles of Incorporation   c.   TUS’s Authorizing Resolution   d.   TUS’s Good
Standing Certificate   30.   Secretary’s Certificate of TFTS, attesting to
incumbency, signature specimen and authenticity of (and attaching):   a.  
Certified Copy of By-Laws   b.   Certified Copy of Articles of Incorporation  
c.   Authorizing Resolutions   d.   Good Standing Certificates   31.  
Certificate of Name Change as to TFTS   32.   Certified Copy of Amendment to
Articles of Incorporation regarding name change from TI3 to TFTS   33.  
Secretary’s Certificate of TES, attesting to incumbency, signature specimen and
authenticity of (and attaching):

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION



a.   Certified Copy of Articles of Formation   b.   Certified Copy of Operating
Agreement   c.   Authorizing Resolutions   d.   Good Standing Certificates   34.
  Opinion of Counsel for the Borrower, TUS, TFTS, TES attaching the following:  
a.   Officer’s Certificate as to Factual Matters and other Matters pursuant to
the Amended and Restated Loan Agreement   35.   UCC, Judgment and Tax Lien
Searches as to Borrower   a.   Missouri Secretary of State   b.   St. Louis
County, Missouri   c.   City of St. Louis, Missouri   36.   United States Patent
and Trademark Office Search as to Borrower   37.   UCC, Judgment and Tax Lien
Searches as to TFTS   a.   Texas Secretary of State   b.   Collin County, Texas
  c.   Dallas County, Texas   38.   United States Patent and Trademark Office
Search as to TFTS   39.   United States Patent and Trademark Office Search as to
TI3   40.   UCC-3 Amendment as to Name Change from TI3 to TFTS   41.   UCC,
Judgment and Tax Lien Searches as to TUS   a.   Missouri Secretary of State   b.
  St. Louis County, Missouri   c.   City of St. Louis, Missouri   42.   United
States Patent and Trademark Office Search as to TUS   43.   United States Patent
and Trademark Office Search as to James E. Frick, Inc.   44.   UCC Search as to
TES   a.   Missouri Secretary of State   45.   United States Patent and
Trademark Office search as to TES   46.   UCC-1 Financing Statement as to TES  
47.   UCC, Judgment and Tax Lien Searches as to SIS   a.   Arizona Secretary of
State   b.   California Secretary of State   c.   Pennsylvania Secretary of
State   d.   Ohio Secretary of State   e.   Franklin County, Ohio   f.  
Fairfield County, Ohio   g.   Hamilton County, Ohio

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION



h.   Cuyahoga County, Ohio   i.   Maricopa County, Arizona   j.   Sacramento
County, California   k.   Columbiana County, Ohio   l.   Dauphin County,
Pennsylvania (post closing item)   48.   United States Patent and Trademark
Office Search as to SIS   49.   UCC, Judgment and Tax Lien Searches as to SU  
a.   Arizona Secretary of State   b.   California Secretary of State   c.  
Pennsylvania Secretary of State (post closing item)   d.   Ohio Secretary of
State   e.   Franklin County, Ohio   f.   Fairfield County, Ohio   g.   Hamilton
County, Ohio   h.   Cuyahoga County, Ohio   f.   Maricopa County, Arizona   j.  
Sacramento County, California   k.   Dauphin County, Pennsylvania (post closing
item)   l.   Columbiana County, Ohio   50.   United States Patent and Trademark
Office Search as to SU   51.   Copy of Acquisition Agreement of SIS and SU, and
all exhibits and schedules thereto   52.   Landlord’s Estoppel, Consent and
Waiver for Leases by TALX and Assumed by TES for the following locations: (post
closing item)   a.   Cleveland, Ohio (post closing item)   b.   Columbus, OH
(post closing item)   c.   Borman Court, St. Louis, MO (post closing item)   d.
  Woodfield Lane, St. Louis, MO (post closing item)   53.   Copies of Leases for
the following locations: (post closing item)   a.   Cleveland, Ohio (post
closing item)   b.   Columbus, OH (post closing item)   c.   Borman Court, St.
Louis, MO (post closing item)   d.   Woodfield Lane, St. Louis, MO (post closing
item)   54.   Partial Releases of Lien letter agreement from PNC   55.  
Terminations or partial releases of UCC-1 filings from PNC as to assets covered
by Asset Purchase Agreement (post closing item)   56.   Fees payable to LBNA as
Administrative Agent according to the Agency Fee Letter   57.   Commitment Fees
to the order of LBNA on behalf of the other Lenders

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION



58.   Term Loan Request Certificate from Borrower’s responsible officer,
pursuant to the Amended and Restated Loan Agreement   59.   Letter Agreement
from Borrower regarding post closing deliverables

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

EXHIBIT 11.1
MASTER LETTER OF CREDIT AGREEMENT
[forms of application for standby
and commercial (documentary) letters of credit]

THIS PAGE LEFT BLANK INTENTIONALLY TO
MAINTAIN FORMATTING OF
MASTER LETTER CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

MASTER LETTER OF CREDIT AGREEMENT

Dated as of       

THIS MASTER LETTER OF CREDIT AGREEMENT (this “Agreement”) is issued by the
undersigned applicant (the “Applicant”) in favor of LaSalle Bank National
Association (together with its affiliates as set forth in Section II .8, the
“Bank”).

The Applicant may from time to time request that the Bank issue letters of
credit for the account of the Applicant. The Applicant agrees that, except as
provided below, any such letter of credit shall be subject to the terms and
provisions of this Agreement, and the Applicant further agrees with and for the
benefit of the Bank as follows:

SECTION 1 CERTAIN DEFINITIONS. When used herein the following terms shall have
the following meanings (such definitions to be applicable to both the singular
and plural forms of such terms):

Application means, at any time, an application (which shall be in writing,
including by facsimile, or made by electronic transmission) for a letter of
credit to be issued by the Bank, specifying (a) the requested issuance date, the
amount, the beneficiary and the expiration date of such letter of credit,
(b) the documentary requirements for drawing thereunder and (c) such other
information as the Bank may reasonably request.

Business Day means any day on which the Bank is open for commercial banking
business at its principal office in Chicago, Illinois.

Event of Default means any of the events described in Section 9.1.

Item means any draft, order, instrument, demand or other document drawn or
presented, or to be drawn or presented, under any Letter of Credit.

ISP means at any time the most recent International Standby Practices issued by
the Institute for International Banking Law & Practice, Inc.

Letter of Credit means any letter of credit issued (including any letter of
credit issued prior to the date hereof) by the Bank for the account of the
Applicant (including any letter of credit issued jointly for the account of the
Applicant and any other Person), in each case as amended or otherwise modified
from time to time but excluding any letter of credit that is issued pursuant to
an Application which expressly provides that such letter of credit is not issued
pursuant to this Agreement. A letter of credit issued by the Bank pursuant to an
Application from the Applicant (either individually or together with any other
Person) shall be a Letter of Credit hereunder even if another Person is named as
the “Applicant” or “Account Party” in such letter of credit.

Liabilities means all obligations of the Applicant to the Bank and its
successors and assigns, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing or due or to
become due, arising Out of or in connection with this Agreement, any Letter of
Credit, any Application or any instrument or document delivered in connection
herewith or therewith.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Prime Rate means the rate per annum established by the Bank from time to time as
its “Prime Rate” for commercial customers. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer.

UCC means at any time the Uniform Commercial Code as in effect in the State of
Illinois.

UCP means at any time the most recent Uniform Customs and Practice for
Documentary Credits issued by the International Chamber of Commerce.

Unmatured Event of Default means any event which if it continues uncured will,
with lapse of time or notice or both, constitute an Event of Default.

SECTION 2 LETTER OF CREDIT PROCEDURES.

2.1 Issuance of Letters of Credit. Subject to the terms and conditions of this
Agreement, the Bank may from time to time, in its sole and complete discretion,
issue Letters of Credit for the account of the Applicant; provided that the
terms and provisions of each Letter of Credit and the Application therefor shall
be satisfactory to the Bank in its discretion.

2.2 Applications. Not later than three Business Days prior to the date of the
proposed issuance of a Letter of Credit (Or such later date as the Bank shall
agree), the Applicant shall deliver an Application for such Letter of Credit to
the Bank. An Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
Bank, by personal delivery or by any other means acceptable to the Bank.

2.3 Form of Letters of Credit. (a) The Applicant authorizes the Bank to set
forth the terms of each Application in the Letter of Credit corresponding to
such Application (and in any amendment thereto) in such language as the Bank
deems appropriate, with such variations from such terms as the Bank may in its
discretion determine to be necessary (which determination shall be conclusive)
and not materially inconsistent with such Application. The Bank may, but shall
not be obligated to, request the Applicant to review the form of a Letter of
Credit prior to issuance thereof, in which case the Applicant shall be deemed to
have approved the form of such Letter of Credit. With respect to any other
Letter of Credit, the Applicant agrees that such Letter of Credit shall be
conclusively presumed to be in proper form unless the Applicant notifies the
Bank in writing of any inconsistency in such Letter of Credit within three
Business Days of its issuance. Upon receipt of timely notice of any discrepancy
in any Letter of Credit, the Bank will endeavor to obtain the consent of the
beneficiary and any confirming bank for an appropriate modification to such
Letter of Credit; provided that the Bank shall have no liability or
responsibility for its failure to obtain such consent.



(a)   The Applicant accepts the risk that a Letter of Credit will be interpreted
or applied other than as intended by the Applicant to the extent such Letter of
Credit (i) permits presentation at a place other than the place of issuance,
(ii) permits application of laws or practice rules with which the Applicant is
unfamiliar, (iii) includes ambiguous, inconsistent or impossible requirements,
(iv) requires termination or reduction against a presentation made by the
Applicant rather than the beneficiary or (v) fails to incorporate appropriate
letter of credit practices rules.

2.4 Representations and Warranties. The delivery of each Application shall
automatically constitute a representation and warranty by the Applicant to the
Bank to the effect that on the requested date of issuance of such Letter of
Credit, (a) the representations and warranties of the Applicant set forth in
Section 4 shall be true and correct as of such requested date as though made on
the date thereof and (b) no Event of Default or Unmatured Event of Default shall
have then occurred and be continuing or will result from such issuance.

SECTION 3 REIMBURSEMENT OBLIGATIONS; RESPONSIBILITIES, ETC.

3.1 Reimbursement Obligations. The Applicant hereby agrees to reimburse the Bank
forthwith upon demand in an amount equal to any payment or disbursement made by
the Bank under any Letter of Credit or any time draft issued pursuant thereto,
together with interest on the amount so paid or disbursed by the Bank from and
including the date of payment or disbursement to but not including the date the
Bank is reimbursed by the Applicant at a rate per annum equal to the Prime Rate
from time to time in effect plus 2% (or, if less, the maximum rate permitted by
applicable law). The obligation of the Applicant to reimburse the Bank under
this Section 3 for payments and disbursements made by the Bank under any Letter
of Credit or any time draft issued pursuant thereto shall be absolute and
unconditional under any and all circumstances, including, without limitation,
the following:



(a)   any failure of any Item presented under such Letter of Credit to strictly
comply with the terms of such Letter of Credit;   (b)   the legality, validity,
regularity or enforceability of such Letter of Credit or of any Item presented
thereunder;

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION



(c)   any defense based on the identity of the transferee of such Letter of
Credit or the sufficiency of the transfer if such Letter of Credit is
transferable;   (d)   the existence of any claim, set-oft defense or other right
that the Applicant may have at any time against any beneficiary or transferee of
such Letter of Credit, the Bank or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or any unrelated
transaction;   (e)   any Item presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;   (f)   honor of a demand for
payment presented electronically even if such Letter of Credit requires that
demand be in the form of a draft;   (g)   waiver by the Bank of any requirement
that exists for the Bank’s protection and not the protection of the Applicant or
any waiver by the Bank which does not in fact materially prejudice the
Applicant;   (h)   any payment made by the Bank in respect of an Item presented
after the date specified as the expiration date of, or the date by which
documents must be received under, such Letter of Credit if payment after such
date is authorized by the ISP, the UCC or the UCP, as applicable; or   (i)   any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing;

provided that the Applicant shall not be obligated to reimburse the Bank for any
wrongful payment or disbursement made by the Bank under any Letter of Credit as
a result of any act or omission constituting gross negligence or willful
misconduct on the part of the Bank.

3.2 Discrepancies. (a) The Applicant agrees that it will promptly examine any
and all instruments and documents delivered to it from time to time in
connection with any Letter of Credit, and if the Applicant has any claim of
non-compliance with its instructions or of discrepancies or other irregularity,
the Applicant will immediately (and, in any event, within three Business Days)
notify the Bank thereof in writing, and the Applicant shall be deemed to have
waived any claim against the Bank unless such notice is given within such time
period. Without limiting the foregoing, if the Bank makes any payment or
disbursement under a Letter of Credit and the Applicant does not send a notice
to the Bank within three Business Days objecting to such payment or disbursement
and specifying in reasonable detail the discrepancy or irregularity which is the
basis for such objection, then the Applicant shall be precluded from making any
objection to the Bank’s honor of the presentation with respect to which such
payment or disbursement was made (but shall not be precluded from asserting any
objection to any different presentation under the same or a different Letter of
Credit).



(a)   The Applicant’s acceptance or retention of any documents presented under
or in connection with a Letter of Credit (including originals or copies of
documents sent directly to the Applicant) or of any property for which payment
is supported by a Letter of Credit shall ratify the Bank’s honor of the
documents and absolutely preclude the Applicant from raising a defense or claim
with respect to the Bank’s honor of the relevant presentation.

3.3 Documents. Unless specified to the contrary in the relevant Application, the
Applicant agrees that the Bank and its correspondents: (a) may accept as
complying with the applicable Letter of Credit any Item drawn, issued or
presented under such Letter of Credit which is issued or purportedly issued by
an agent, executor, trustee in bankruptcy, receiver or other representative of
the party identified in such Letter of Credit as the party permitted to draw,
issue or present such Item; and (b) may in its or their discretion, but shall
not be obligated to, accept or honor (i) any Item which substantially complies
with the terms of the applicable Letter of Credit; (ii) any Item which
substantially complies under the laws, rules, regulations and general banking or
trade customs and usages of the place of presentation, negotiation or payment;
(iii) drafts which fail to bear any or adequate reference to the applicable
Letter of Credit; (iv) any Item presented to the Bank after the stated
expiration date of a Letter of Credit but within any applicable time period
during which such Letter of Credit may be honored in accordance with the UCP,
the UCC and/or the ISP, as applicable (and, in any event, any Item presented to
the Bank on the Business Day immediately following the stated expiration date of
any Letter of Credit, if such stated expiration date falls on a day which is not
a Business Day); or (v) any Item which substantially complies with the
requirements of the UCP, the UCC and/or the ISP, as applicable. In determining
whether to pay under any Letter of Credit, the Bank shall have no obligation to
the Applicant or any other Person except to confirm that the Items required to
be delivered under such Letter of Credit appear to have been delivered and
appear on their face to substantially comply with the requirements of such
Letter of Credit. For purposes of the foregoing, an Item “substantially
complies” unless there are discrepancies in the presentation which appear to be
substantial and which reflect corresponding defects in the beneficiary’s
performance in the underlying transaction. A discrepancy is not substantial if
it is unrelated or immaterial to the nature or amount of the Applicant’s loss.
For example, documents honored by the Bank that do not comply with the timing
requirements of the Letter of Credit for presenting or dating any required
beneficiary statement nonetheless substantially comply if those timing
requirements are not material in determining whether the underlying agreement
has been substantially performed or violated.

3.4 Exculpation. In addition to the exculpatory provisions contained in the UCP,
the UCC and/or the ISP, as applicable, the Bank and its correspondents shall not
be responsible for, and the Applicant’s obligation to reimburse the Bank shall
not be affected by, (a) compliance with any law, custom or regulation in effect
in the country of issuance, presentation, negotiation or payment of any Letter
of Credit, (b) any refusal by the Bank to honor any Item because of an
applicable law, regulation or ruling of any governmental agency, whether now or
hereafter in effect, (c) any action or inaction required or permitted under the
UCC, the UCP, the ISP or the United Nations Convention on Independent Guarantees
and Standby Letters of Credit, in each case as applicable, or (d) any act or the
failure to act of any agent or correspondent of the Bank, including, without
limitation, failure of any such agent or correspondent to pay any Item because
of any law, decree, regulation, ruling or interpretation of any governmental
agency.

3.5 Risks. The Applicant assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit (it being understood that such
assumption is not intended to, and shall not, preclude the Applicant from
pursuing any right or remedy it may have against any such beneficiary or
transferee). The Applicant further agrees that any action or omission by the
Bank under or in connection with any Letter of Credit or any related Item,
document or property shall, unless in breach of good faith, be binding on the
Applicant and shall not put the Bank under any resulting liability to the
Applicant. Without limiting the foregoing, the Applicant agrees that in no event
shall the Bank be liable for incidental, consequential, punitive, exemplary or
special damages.

3.6 Limitation on Bank’s Obligations. Without limiting any other provision
herein, the Bank is expressly authorized and directed to honor any request for
payment which is made under and in compliance with the terms of any Letter of
Credit without regard to, and without any duty on the part of the Bank to
inquire into, the existence of any dispute or controversy between any of the
Applicant, the beneficiary of any Letter of Credit or any other Person, or the
respective rights, duties or liabilities of any of them, or whether any facts
represented in any Item presented under a Letter of Credit are true or correct.
Furthermore, the Applicant agrees that the Bank’s obligation to the Applicant
shall be limited to honoring requests for payment made under and in compliance
with the terms of any Letter of Credit, and the Bank’s obligation remains so
limited even if the Bank may have prepared or assisted in the preparation of the
wording of any Letter of Credit or any Item required to be presented thereunder
or the Bank may otherwise be aware of the underlying transaction giving rise to
any Letter of Credit.

3.7 Automatic Renewal of Letters of Credit. If any Letter of Credit contains any
provision for automatic renewal, the Applicant acknowledges and agrees that the
Bank is under no obligation to allow such renewal to occur and any such renewal
shall remain within the sole and absolute discretion of the Bank. The Applicant
irrevocably consents to the automatic renewal of each such Letter of Credit in
accordance with its terms if the Bank allows such renewal to occur; provided
that the Applicant shall have the right to request the Bank to disallow any such
renewal on the condition that the Applicant shall give the Bank prior written
notice of such request not less than 30 days prior to the deadline imposed upon
the Bank for notification to the beneficiary of non-renewal of any such Letter
of Credit.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

SECTION 4 REPRESENTATIONS AND WARRANTIES. The Applicant represents and warrants
to the Bank that:



(a)   Organization. etc. The Applicant is duly organized or formed, validly
existing and (to the extent applicable under the laws of the relevant
jurisdiction) in good standing under the laws of the jurisdiction of its
organization or formation, and the Applicant is duly qualified and in good
standing as a foreign entity authorized to do business in each other
jurisdiction where, because of the nature of its activities or properties, such
qualification is required.   (b)   Authorization: No Conflict. The execution and
delivery by the Applicant of this Agreement and each Application, the issuance
of Letters of Credit for the account of the Applicant hereunder and the
performance by the Applicant of its obligations under this Agreement and the
Applications are within the organizational powers of the Applicant, have been
duly authorized by all necessary organizational action, have received all
necessary governmental approval (if any shall be required), and do not and will
not contravene or conflict with, or result in or require the imposition of any
lien or security interest under, any provision of law or of the charter or
by-laws of the Applicant or of any indenture, loan agreement or other contract,
or any judgment, order or decree, which is binding upon the Applicant.   (c)  
Validity and Binding Nature. This Agreement is, and upon delivery to the Bank
each Application will be, the legal, valid and binding obligation of the
Applicant, enforceable against the Applicant in accordance with its terms,
subject to bankruptcy, insolvency and similar laws of general application
affecting the rights of creditors and to general principles of equity.   (d)  
Approvals. No authorization, approval or consent of, or notice to or filing
with, any governmental or regulatory authority is required to be made in
connection with the execution and delivery by the Applicant of this Agreement or
the issuance of any Letter of Credit for the account of the Applicant pursuant
hereto,   (e)   Year 2000 Problem. The Applicant and its subsidiaries (i) have
reviewed the areas within their business and operations which could be adversely
affected by, and have developed or are developing a program to address on a
timely basis, the “Year 2000 Problem” (that is, the risk that computer
applications and embedded microchips in non-computing devises may be unable to
recognize and perform properly date-sensitive functions involving certain dates
prior to and any date after December 31, 1999) and (ii) have made appropriate
inquiries as to the effect the Year 2000 Problem will have on their material
suppliers and customers. Based on such review, program and inquiries, the
Applicant reasonably believes that the Year 2000 Problem will not have a
material adverse effect on the business, operations, condition (financial or
otherwise), assets or prospects of the Applicant and its subsidiaries taken as a
whole.

SECTION 5 FEES. The Applicant agrees to pay the Bank all reasonable fees of the
Bank (at the rates specified by the Bank from time to time in schedules
delivered by the Bank to the Applicant) with respect to each Letter of Credit
(including, without limitation, all fees associated with any amendment to,
drawing under, banker’s acceptance pursuant to, or transfer of a Letter of
Credit), such fees to be payable on demand by the Bank therefor.

SECTION 6 COMPUTATION OF INTEREST AND FEES. All interest and fees hereunder
shall be computed for the actual number of days elapsed on the basis of a year
of 360 days. The interest rate applicable to Letter of Credit reimbursement
obligations shall change simultaneously with each change in the Prime Rate.

SECTION 7 MAKING OF PAYMENTS. (a) All payments of principal of, or interest on,
letter of credit reimbursement obligations, all payments of fees and all other
payments hereunder shall be made by the Applicant in immediately available funds
to the Bank at its principal office in Chicago not later than 12:30 P.M.,
Chicago time, on the date due, and funds received after that time shall be
deemed to have been received by the Bank on the next Business Day. If any
payment of principal, interest or fees falls due on a Saturday, Sunday or other
day which is not a Business Day, then such due date shall be extended to the
next Business Day, and additional interest shall accrue and be payable for the
period of such extension.



(b)   The Applicant irrevocably agrees that the Bank or any affiliate thereof
may (but neither the Bank nor any such affiliate shall be obligated to) debit
any deposit account of the Applicant in an amount sufficient to pay any fee,
reimbursement obligation or other amount that is due and payable hereunder. The
Bank or the applicable affiliate shall promptly notify the Applicant of any such
debit (but failure of the Bank or any such affiliate to do so shall not impair
the effectiveness thereof or impose any liability on the Bank or such
affiliate).   (c)   The Applicant shall reimburse the Bank for each payment
under a Letter of Credit in the same currency in which such payment was made;
provided that, if the Bank so requests (in its discretion), the Applicant shall
reimburse the Bank in United States dollars for any payment under a Letter of
Credit made in a foreign currency at the rate at which the Bank could sell such
foreign currency in exchange for United States dollars for transfer to the place
of payment of such payment or, if there is no such rate, the United States
dollar equivalent of the Bank’s actual cost of settlement. The Applicant agrees
to pay the Bank on demand in United States dollars such amounts as the Bank may
be required to expend to comply with any and all governmental exchange
regulations now or hereafter applicable to the purchase of foreign currency.  
(d)   All payments by the Applicant hereunder shall be made free and clear of
and without deduction for any present or future income, excise or stamp taxes
and any other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding franchise taxes and
taxes imposed on or measured by the Bank’s net income or receipts (such
non-excluded items being called “Taxes”). If any withholding or deduction from
any payment to be made by the Bank hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then the Applicant will



    (i) pay directly to the relevant authority the full amount required to be so
withheld or deducted;       (ii) promptly forward to the Bank an official
receipt or other documentation satisfactory to the Bank evidencing such payment
to such authority; and       (iii) pay to the Bank such additional amount as is
necessary to ensure that the net amount actually received by the Bank will equal
the full amount the Bank would have received had no such withholding or
deduction been required.

Moreover, if any Taxes are directly asserted against the Bank or on any payment
received by the Bank hereunder, the Bank may pay such Taxes and the Applicant
will promptly pay such additional amount (including any penalty, interest or
expense) as is necessary in order that the net amount received by the Bank after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount the Bank would have received had no such Taxes been asserted.

If the Applicant fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Bank the required receipts or other required
documentary evidence, the Applicant shall indemnify the Bank for any incremental
Tax, interest, penalty or expense that may become payable by the Bank as a
result of such failure.

SECTION 8 INCREASED COSTS. If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank with any
request, guideline or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency,



(a)   affects or would affect the amount of capital required or expected to be
maintained by the Bank or any corporation controlling the Bank and (taking into
consideration the Bank’s or such controlling corporation’s policies with respect
to capital adequacy) the Bank determines that the amount of such capital is
increased as a consequence of this Agreement or the Letters of Credit; or

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION



(b)   imposes, modifies or deems applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by the Bank with respect to letters of
credit, or imposes on the Bank any other condition affecting this Agreement or
the Letters of Credit, and the Bank determines that the result of any of the
foregoing is to increase the cost to, or to impose a cost on, the Bank of
issuing or maintaining any Letter of Credit or of making any payment or
disbursement under any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Bank under this Agreement;

then within five Business Days after demand by the Bank (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis of such
demand and a calculation thereof in reasonable detail), the Applicant shall pay
directly to the Bank such additional amount as will compensate the Bank for such
increased capital requirement, such increased cost or such reduction, as the
case may be. Determinations and statements of the Bank pursuant to this
Section 8 shall be conclusive absent manifest error, and the provisions of this
Section 8 shall survive termination of this Agreement.

SECTION 9 EVENTS OF DEFAULT AND THEIR EFFECT.

9.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:



    9.1.1 Non-Payment of Liabilities, etc. Default in the payment when due of
any principal of or interest on any Liabilities; or default, and continuance
thereof for five days after notice thereof from the Bank, in the payment when
due of any fees or other amounts payable by the Applicant hereunder.       9.1.2
Bankruptcy. etc. The Applicant or any guarantor of the Liabilities shall become
insolvent or admit in writing its inability to pay debts as they mature, or the
Applicant or any such guarantor shall apply for, consent to or acquiesce in the
appointment of a trustee or receiver, or in the absence of such application,
consent or acquiescence, a trustee or receiver is appointed for the Applicant or
any such guarantor, or any proceeding under any bankruptcy or insolvency law or
any dissolution or liquidation proceeding is instituted by or against the
Applicant or any such guarantor and, if instituted against the Applicant or such
guarantor, remains for 30 days undismissed, or any writ of attachment is issued
against any substantial portion of the Applicant’s or any such guarantor’s
property and is not released within 30 days of service, or the Applicant or any
such guarantor takes any action to authorize, or in furtherance of, any of the
foregoing.       9.1.3 Other Agreements with Bank. Any default shall occur
(subject to any applicable grace period) under any other agreement between the
Applicant and the Bank or any of its affiliates (including any agreement under
which the Applicant is a borrower and the Bank or any such affiliate and one or
more other financial institutions are the lenders); or the Applicant shall fail
to comply with or to perform (subject to any applicable grace period) any
covenant set forth in any such other agreement as such covenant is in effect on
the date hereof or is amended from time to time with the consent of the Bank
(but without giving effect to the expiration or termination of any such
agreement unless such agreement is replaced by another agreement to which the
Bank is a party).       9.1.4 Representations and Warranties. Any representation
or warranty made by the Applicant herein or in any writing furnished in
connection with or pursuant to this Agreement shall be false or misleading in
any material respect on the date made.

9.2 Effect of Event of Default. If any Event of Default described in Section
9.1.2 shall occur, all Liabilities shall immediately become due and payable and
the Applicant shall immediately become obligated to deliver to the Bank cash
collateral in an amount equal to the face amount of all outstanding Letters of
Credit; and if any other Event of Default shall occur, the Bank may declare all
Liabilities to be due and payable and may demand that the Applicant immediately
deliver to the Bank cash collateral in an amount equal to the face amount of all
outstanding Letters of Credit, whereupon all Liabilities shall become
immediately due and payable and the Applicant shall immediately become obligated
to deliver to the Bank cash collateral in an amount equal to the face amount of
all outstanding Letters of Credit. The Bank shall promptly advise the Applicant
of any such declaration, but failure to do so shall not impair the effect of
such declaration. The Applicant hereby grants the Bank a security interest in
all cash collateral delivered hereunder. All cash collateral shall be held by
the Bank and applied to Liabilities arising in connection with any drawing under
a Letter of Credit. After all Letters of Credit have been fully drawn, expired
or been terminated, such cash collateral shall be applied by the Bank, first, to
any remaining Liabilities and, then, to any other liabilities of the Applicant
to the Bank, and any excess shall be delivered to the Applicant or as a court of
competent jurisdiction may direct.

SECTION 10 SECURITY.

10.1 Grant of Security Interest. As security for the prompt payment and
performance of all Liabilities, and in addition to any other security given to
the Bank by separate agreement, the Applicant hereby grants to the Bank a
continuing security interest in all of the following, whether now existing or
hereafter arising: (i) all property shipped, stored or dealt with in connection
with any Letter of Credit; and (ii) all drafts, documents, instruments,
contracts (including, without limitation, shipping documents, warehouse receipts
and policies or certificates of insurance), inventory, accounts, chattel paper
and general intangibles, and all proceeds of the foregoing, arising from or in
connection with any Letter of Credit, including, without limitation, any of the
foregoing which is in the Bank’s actual or constructive possession or is in
transit to the Bank or any of its affiliates, agents or correspondents (and
regardless of whether such property has been released to the Applicant). The
Applicant further agrees that the Bank or any of its affiliates may set off and
apply to any of the Liabilities which are then due and payable (by acceleration
or otherwise) any deposit of the Applicant at any time held by the Bank or any
of its affiliates. The Applicant agrees that this Agreement (Or a carbon or
photographic copy hereof) may be filed as a financing statement to the extent
permitted by law. The Applicant agrees that, on request by the Bank, the
Applicant shall execute and deliver such financing statements and other
documents or instruments as may be required by the Bank to perfect or maintain
the security interest of the Bank hereunder.

10.2 Rights and Remedies. The Bank shall have all rights and remedies of a
secured party under the UCC. If prior notice to the Applicant is required for
any action, the Bank shall give the Applicant at least five days’ notice in
writing of the time and place of the sale, disposition or other event giving
rise to such required notice, and the Applicant agrees that such notice will be
deemed commercially reasonable. Any property or document representing collateral
may be held by the Bank in its name or in the name of the Bank’s nominee, all
without prior notice. Proceeds of any sale or other disposition of collateral
shall be applied, in order, to the expenses of retaking, holding and preparing
the collateral for sale (including reasonable attorneys’ fees and legal
expenses), and then to the obligations of the Applicant hereunder until paid in
full. The Applicant shall be liable for any deficiency.

SECTION 11 GENERAL.

11.1 Waiver: Amendments. No delay on the part of the Bank in the exercise of any
tight, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or remedy preclude other or further
exercise thereof, or the exercise of any other right, power or remedy. No
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement shall be effective unless the same shall be in writing and
signed and delivered by the Bank, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

11.2 Notices. (a) Except as otherwise expressly provided herein, all notices
hereunder shall be in writing (including facsimile and electronic transmission,
which shall be considered original writings). Notices given by mail shall be
deemed to have been given three Business Days after the date sent if sent by
registered or certified mail, postage prepaid, to the applicable party at its
address shown below its signature hereto or at such other address as such party
may, by written notice received by the other party to this Agreement, have
designated as its address for notices. Notices given by facsimile or electronic
transmission shall be deemed to have been given when sent. Notices sent by any
other means shall be deemed to have been given when received (or when delivery
is refused).

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION



(b)   The Bank may rely on any writing (including any facsimile, any electronic
transmission or any information on a computer disk or similar medium which may
be reduced to writing), or any telephonic or other oral message or instruction
(including, without limitation, any oral waiver of any discrepancy with respect
to any Item), that the Bank believes in good faith to have been received from an
authorized officer, employee or representative of the Applicant, and the Bank
shall not be liable for any action taken in good faith with respect to any
writing, message or instruction from an unauthorized person. The Bank shall not
be under any duty to verify the identity of any person submitting any
Application or other writing or making any other communication hereunder.
Notwithstanding the foregoing, the Bank is not obligated to recognize the
authenticity of any request to issue, amend, honor or otherwise act on any
Letter of Credit that is not evidenced to the Bank’s satisfaction by a writing
originally signed by a person the Applicant has certified is authorized to act
for the Applicant hereunder or by a message or instruction authenticated to the
Bank’s satisfaction.

11.3 Costs, Expenses and Taxes: Indemnification. (a) The Applicant agrees to pay
on demand all reasonable out-of-pocket costs and expenses of the Bank (including
the reasonable fees and charges of counsel for the Bank) in connection with the
enforcement of this Agreement. In addition, the Applicant agrees to pay, and to
save the Bank harmless from all liability for, any stamp or other taxes which
may be payable in connection with the execution or delivery of this Agreement,
the issuance of Letters of Credit hereunder, or the issuance of any other
instrument or document provided for herein or delivered or to be delivered
hereunder or in connection herewith.



(b)   The Applicant agrees to indemnify the Bank and each of its affiliates and
each of their respective officers, directors, employees and agents (each an
“Indemnified Party”) against, and to hold each Indemnified Party harmless from,
any and all actions, causes of action, suits, losses, costs, damages, expenses
(including reasonable attorneys’ fees and charges, expert witness fees and other
dispute resolution expenses) and other liabilities (collectively the
“Indemnified Liabilities”) incurred by any Indemnified Party as a result of, or
arising out of, or relating to, this Agreement or any Letter of Credit (and
without regard to whether the applicable Indemnified Party is a party to any
proceeding out of which such Indemnified Liabilities arise), except to the
extent that a court of competent jurisdiction determines in a final,
non-appealable order that any Indemnified Liability resulted directly from the
gross negligence or willful misconduct of such Indemnified Party. Without
limiting the generality of the foregoing sentence, the term “Indemnified
Liabilities” includes any claim or liability in which an advising, confirming or
other nominated bank, or a beneficiary requested to issue its own undertaking,
seeks to bc reimbursed, indemnified or compensated. If and to the extent the
foregoing undertaking may be unenforceable for any reason, the Applicant agrees
to make the maximum contribution to the payment of each of the Indemnified
Liabilities which is permitted under applicable law.



(c)   Without limiting clause (b), the Applicant agrees to indemnify the Bank,
and to hold the Bank harmless from, any loss or expense incurred by the Bank as
a result of any judgment or order being given or made for the payment of any
amount due hereunder in a particular currency (the “Currency of Account”) and
such judgment or order being expressed in a currency (the “Judgment Currency”)
other than the Currency of Account and as a result of any variation having
occurred in the rate of exchange between the date which such amount is converted
into the Judgment Currency and the date of actual payment pursuant thereto. The
foregoing indemnity shall constitute a separate and independent obligation of
the Applicant.



(d)   All obligations provided for in this Section 11.3 shall survive any
termination of this Agreement.

11.4 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

11.5 Governing Law. This Agreement shall be a contract made under and governed
by the laws of the State of Illinois applicable to contracts made and to be
performed entirely within such State. Except to the extent inconsistent with
such state law or otherwise expressly stated in any Letter of Credit, each
Letter of Credit and this Agreement also are subject to the terms of (i) with
respect to matters relating to standby Letters of Credit and Applications
therefor, the ISP, and (ii) with respect to matters relating to commercial
Letters of Credit and Applications therefor, the UCP. Whenever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. All obligations of the Applicant and rights of the Bank expressed
herein shall be in addition to and not in limitation of those provided by
applicable law.

11.6 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement.

11.7 Successors and Assigns. This Agreement shall be binding upon the Applicant
and its successors and assigns, provided that the Applicant may not assign any
of its rights or obligations hereunder without the prior written consent of the
Bank.

11.8 Right of Bank to Act through Branches and Affiliates. The Bank may cause
any Letter of Credit requested by the Applicant to be issued by a branch or
affiliate of the Bank, and all references to the “Bank” herein or in any related
document shall include each applicable branch or affiliate.

11.9 Foreign Assets Control Regulations. The Applicant certifies that no
transaction in foreign commodities covered by any Application will be prohibited
under the foreign assets control regulations of the United States Treasury
Department and that any importation related to any Letter of Credit will conform
with all applicable laws, rules and regulations.

11.10 Mitigation: Limitation of Liability. The Applicant agrees to take action
to avoid or reduce the amount of and damages which may be claimed against the
Bank. For example, (a) in the case of wrongful honor, the Applicant agrees to
enforce its rights arising out of the underlying transaction (except to the
extent that enforcement is impractical due to the insolvency of the beneficiary
or other Person from whom the Applicant might otherwise recover), and (b) in the
case of wrongful dishonor, the Applicant agrees to specifically and timely
authorize the Bank to effect a cure and give written assurances to the
beneficiary that a cure is being arranged. The Applicant’s aggregate remedies
against the Bank for honoring a presentation or retaining honored documents in
breach of the Bank’s obligations to the Applicant (whether arising under this
Agreement, applicable letter of credit practice or law, or any other agreement
or law) are limited to the aggregate amount paid by the Applicant to the Bank
with respect to the honored presentation.

11.11 Subrogation. The Bank shall be subrogated (for purposes of defending
against the Applicant’s claims and proceeding against others to the extent of
any liability of the Bank to the Applicant) to the Applicant’s rights against
any Person who may be liable to the Applicant on any underlying transaction, to
the rights of any holder in due course or Person with similar status against the
Applicant and to the rights of the beneficiary of any Letter of Credit or its
assignee or any Person with similar status against the Applicant.

11.12 Co-Applicants. (a) If this Agreement is signed by two or more Persons
(each a “Co-Applicant”), then the term “Applicant” shall mean each such Person
and all such Persons shall be jointly and severally liable for all obligations
of the “Applicant” hereunder and in respect of the Letters of Credit issued
pursuant hereto. Any Co-Applicant shall have the right to issue all instructions
relating to Letters of Credit (including, without limitation, instructions as to
the disposition of documents and waiver of discrepancies) and to agree with the
Bank upon any amendment, extension, renewal or modification of, or change in the
amount of, any Letter of Credit, and such instructions and agreements shall be
binding upon all Co-Applicants. Each Co-Applicant shall be bound by (i) any
notice from the Bank to any other Co-Applicant, (ii) any other Co-Applicant’s
settlement or release of any claim against the Bank arising under this Agreement
and (iii) any default under this Agreement attributable to any other
Co-Applicant.



(b)   Each Co-Applicant agrees that if at any time all or any part of any
payment theretofore applied by the Bank to any of the Liabilities is or must be
rescinded or returned by the Bank for any reason whatsoever (including the
insolvency, bankruptcy or reorganization of any Co-Applicant), such Liabilities
shall, to the extent that such payment is or must be rescinded or returned, be
deemed to have continued in existence, notwithstanding such application by the
Bank, and the obligations of such Co-Applicant with

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION



    respect thereto shall continue to be effective or be reinstated, as the case
may be, as to such Liabilities, all as though such application by the Bank had
not been made.



(c)   The Bank may, from time to time, in its sole discretion and without
affecting the obligation of any Co-Applicant, take any or all of the following
actions: (a) retain or obtain the primary or secondary obligation of any other
obligor, in addition to such Co-Applicant, with respect to any of the
Liabilities, and take any security for the obligations of any such other
obligor, (b) extend or renew any of the Liabilities for one or more periods
(whether or not longer than the original period), alter or exchange any of the
Liabilities, or release or compromise any obligation of any other Co-Applicant
or any obligation of any nature of any other obligor with respect to any of the
Liabilities, (c) release its security interest in, or surrender, release or
permit any substitution or exchange for, all or any part of any property
securing any of the Liabilities, or extend or renew for one or more periods
(whether or not longer than the original period) or release, compromise, alter
or exchange any obligations of any nature of any obligor with respect to any
such property, and (d) resort to such Co-Applicant for payment of any of the
Liabilities when due, whether or not the Bank shall have resorted to any
property securing any of the Liabilities or shall have proceeded against any
other Co-Applicant or any other obligor primarily or secondarily obligated with
respect to any of the Liabilities.

11.13 Continuation of Liability. Regardless of the expiry date of any Letter of
Credit, the Applicant shall remain liable hereunder until the Bank is released
from liability by every Person that is entitled to draw or demand payment under
each Letter of Credit issued pursuant hereto.

11.14 Jurisdiction. ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY APPLICATION, SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF COOK COUNTY, ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE BANK’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE APPLICANT HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF COOK COUNTY, ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION. THE APPLICANT FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, TO THE
ADDRESS SET FORTH BENEATH ITS SIGNATURE HERETO (OR SUCH OTHER ADDRESS AS IT
SHALL HAVE SPECIFIED IN WRITING TO THE BANK AS ITS ADDRESS FOR NOTICES
HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE
APPLICANT EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

11.15 Waiver of Jury Trial. EACH OF THE APPLICANT AND, BY ISSUING ANY LETTER OF
CREDIT, THE BANK HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY
APPLICATION, INSTRUMENT, DOCUMENT. AMENDMENT OR AGREEMENT DELIVERED OR WHICH MAY
IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

Delivered at Chicago. Illinois, as of the day and year first above written.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

     

--------------------------------------------------------------------------------

[Applicant]
   
 
   
By
 

--------------------------------------------------------------------------------

 
   
Title
 

--------------------------------------------------------------------------------

 
   
By
 

--------------------------------------------------------------------------------

 
   
Title
 

--------------------------------------------------------------------------------

 
   
Address:
 
 
 
   
Attention:
 

--------------------------------------------------------------------------------

 
   
Facsimile:
 

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

[Second Applicant, if applicable]
 
   
By
 

--------------------------------------------------------------------------------

 
   
Title
 

--------------------------------------------------------------------------------

 
   
By
 

--------------------------------------------------------------------------------

 
   
Title
 

--------------------------------------------------------------------------------

 
   
Address:
 
 
 
   
Attention:
 

--------------------------------------------------------------------------------

 
   
Facsimile:
 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

LaSalle Bank N.A.


International Trade Services  
LASALLE BANKS

      200 W. Monroe Street, Suite 1100     Chicago, Illinois 60606-5002    
(312) 904-8462 fax (312) 904-6303   L/C no.                                (For
Bank Use)

APPLICATION FOR IRREVOCABLE COMMERCIAL LETTER OF CREDIT

Subject to our Master Letter of Credit Agreement with yourselves, please issue
an irrevocable Commercial Letter of Credit (L/C) substantially as set forth
below, and

o send the original L/C directly to the Beneficiary

o send the L/C to the Advising Bank indicated or your chosen correspondent, as
applicable (for delivery to the Beneficiary) by o airmail. o courier. o cable
(SWIFT/telex/cablegram). o other:                 .

     
Advising Bank (optional)
  Applicant (name & address)
 
   
Beneficiary of L/C (name & address expected to appear on invoices)
  Amount (U.S. dollars unless otherwise indicated) up to:
          plus or minus     %

  Expiry Date of L/C (month in words, day, year)
 
   

  in the country of the Beneficiary unless otherwise indicated

Please make the L/C subject to the Uniform Customs and Practice for Documentary
Credits (UCP) currently in effect.

Documents must be presented within         days after shipment (21 days if not
otherwise specified) but, in any case, within the validity of the credit.
Draft(s) must be drawn at (specify “sight” or other
tenor)                         for         % (100% unless otherwise specified)
of Commercial Invoice value drawn on you or (specify other
drawee)                         and accompanied by the following documents:

o Original and     copy(ies) of Commercial Invoice covering (describe goods as
in the Beneficiary’s proforma invoice but only in generic terms, omitting
details as to grade, quality, etc.):                              



    o EXW (Ex Works, Ex Factory At)                            (place)       o
FCA (Free Carrier At)                           (place)       o CPT (Carriage
Paid To)                           (place)       o CIP (Carriage & Insurance
Paid To)                           (place)       o FOB (Free On Board
At)                          (port of loading) (for port-to-port ocean shipments
only; otherwise use FCA)       o CFR (Cost & Freight Paid To)
                          (port of discharge) (for port-to-port ocean shipments
only; otherwise use CPT)       o CIF (Cost, Insurance & Freight Paid
To)                         (port of discharge) (for port-to-port ocean
shipments only; otherwise use CIP)       o Other terms                          

o Marine Cargo Insurance Policy or Certificate (for CIP and CIF shipments) in
negotiable form for at least    % (110% unless otherwise specified) of
Commercial Invoice value, endorsed in blank and covering the following risks:



    o All risks warehouse-to-warehouse       o All risks warehouse-to-warehouse
including war risks and strikes, riots and civil commotions       o Other
(specify)                          

o Copy of a cable or fax message addressed to the Applicant giving date and
means of shipment and description and value of the goods shipped, bearing the
Beneficiary’s original signed certification that “This is a true and accurate
copy of a message sent as addressed within two days of shipment of the described
goods” (for insurance purposes on EXW, FCA, CPT, FOB, and CFR shipments).

o Full set of Multimodal Transport (Door-to-Door) Bills of Lading showing place
of receipt as
                                                                                                                                                and
place of delivery or final destination as_________________consigned to the order
of the shipper, endorsed in blank.

o Full set of Port-to-Port Bills of Lading showing port of loading as
                                                                                                                                                         
and port of discharge as
                                                                        ,
consigned to order of shipper, endorsed in blank.

o Transshipment prohibited (only applies to Port-to-Port Bills of Lading).

o Original Shipper’s Copy of Air Waybill, showing airport of departure as
                            and airport of destination as
                                    , consigned to
                                                                        .

o Beneficiary’s certificate that “one extra set of documents is accompanying the
air shipment” (not applicable to ocean shipments).

The above Bills of Lading, Air Waybill or other transport documents are to be
marked and evidence:

     Freight: o Collect o Prepaid         Notify

     Party:_____________

     Partial shipments: o Allowed o Not allowedShipment not later than:

o Forwarder’s Cargo Receipt issued by
                                                                         showing
merchandise received no later than                                     ,
consigned to or held at the disposal of the Applicant.

     o Original and           copy(ies) of Packing List.

     o Original and           copy(ies) of Certificate of Origin.

     o Original and          copy(ies) of
                                             .

SPECIAL CONDITIONS/INSTRUCTIONS

o    Please make the L/C transferable in full or in parts by any bank.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION



  o   All bank charges other than those of the Issuing Bank are for the account
of the Beneficiary. o All bank charges are for the account of the Applicant.    
o   Discount charges, if any (applicable only to drafts other than “sight”), are
for the account of the o Beneficiary. o Applicant.     o   All documents are to
be sent to you in one lot by o Courier. o Airmail.     o   Other
conditions/instructions:



--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Account Party name (if different from Applicant name above)
  Correspondent Bank Name (if applicable)
 
       

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Authorized signature
date   Authorized signature date
 
       

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
phone number
fax number   phone number fax number
 
       

    FORM NO: 096-0300 MAY 99  

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

LaSalle Bank N.A.


International Trade Services  
LASALLE BANKS      

     
200 W. Monroe Street, Suite 1100
   
Chicago, Illinois 60606-5002
   
(312) 904-8462 fax (312) 904-6303
  L/C no.                        

              (For Bank Use)

APPLICATION FOR STANDBY LETTER OF CREDIT

Subject to our Master Letter of Credit Agreement with yourselves,

     o please issue an irrevocable Standby Letter of Credit (L/C) substantially
as set forth below, and

     o return the original L/C to ourselves (for delivery to the Beneficiary)

     o send the original L/C directly to the Beneficiary

     o send the L/C to the Advising Bank indicated (for delivery to the
Beneficiary)

               by

     o airmail.

     o courier.

     o cable (SWIFT/telex/cablegram).

     o messenger.

     o other:                                .

               or



    o [Local Guarantee] please issue an irrevocable Standby Letter of Credit in
favor of your affiliated office or correspondent (or the indicated Foreign Bank)
and request that they issue a Local Guarantee substantially as set forth below
and in the attached specimen. (Attach specimen language for the Local Guarantee.
All blanks must be completed on the specimen you provide. If the Local Guarantee
is to be subject to the ISP or other international rules, indicate so on the
specimen.)

     Please make the L/C subject to

     o the Uniform Customs and Practice for Documentary Credits (UCP)

                    or

o the International Standby Practices (ISP)
currently in effect.

     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
Advising Bank/Foreign Bank (optional)
  Applicant (name & address)  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
Beneficiary of L/C or Local Guarantee, as applicable (name & address)
  Amount (U.S. dollars unless otherwise indicated)

 

--------------------------------------------------------------------------------

 

  Expiry Date of L/C  

 

--------------------------------------------------------------------------------

 

  Expiry Date of Local Guarantee (if applicable—must be before Expiry Date of
L/C)

Available at sight against presentation of the following document(s) at your
office on or before the Expiry Date unless otherwise indicated below.



    o Beneficiary’s signed statement reading exactly as follows:
                                                                                                                                                              



--------------------------------------------------------------------------------

Other documents (if
any):                                                                                                                                                                           



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Other instructions (if any, including any special instructions for the Advising
Bank/Foreign Bank to follow when delivering the L/C or Local
Guarantee):                                                                                                                                                       



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



    o [Evergreen L/C] Please include language in the L/C which causes the Expiry
Date to be automatically extended for additional periods of one year at a time
unless you notify the Beneficiary at least       days in advance of the
then-current Expiry Date of your election not to allow any further automatic
extensions. Please include a “final expiry date” of            (optional).



    o Partial drawings are prohibited (permitted if not marked).       o
Multiple drawings are prohibited (permitted if not marked).       o Please refer
to attachments. (NOTE: If this application is submitted by mail or fax, all
attachments must also be signed.)

In the event we request that the L/C be made subject to local law, we indemnify
you from any liabilities or obligations imposed by such local law, including any
obligation to make payment after the stated Expiry Date of the L/C and/or the
Local Guarantee. In the event we request that the L/C, or any part thereof, be
issued in a foreign language, we indemnify you from any errors in translation of
either the L/C or any documents presented.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

         

--------------------------------------------------------------------------------

         
Account Party name (if different from Applicant name above)
         

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
Authorized
signature                                                                        date
  phone number   fax number

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
Correspondent Bank Name (if applicable)
  Correspondent Bank Authorized Signature (if applicable)   Phone
 
       

      FORM NO: 096-0369 MAY 99

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

EXHIBIT 12
DISCLOSURE SCHEDULE OF BORROWER

(See attached Disclosure Schedules)

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.1

Organization and Existence

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.2

Authorization

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.3

Due Execution

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.4

Enforceability of Obligations

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.5

Burdensome Obligations

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.6

Legal Restraints

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.7

Labor Contracts and Disputes

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.8

No Material Proceedings



1.   TALX Corporation

     a) Brody v. TALX Corporation, No. 4:01CV02014DJS, United States District
Court for the Eastern District of Missouri. Putative class action alleging
securities law violations by the company and certain individuals. Three other
class actions filed in the same court making essentially the same allegations
have been consolidated with and into the Brody action. Metzger v. TALX
Corporation, No. 4:02CV00031DJS; Goodman v. TALX Corporation, No.
4:02CV00033DJS; Hinton v. TALX Corporation, No. 4:02CV00168DJS.

     b) In the Matter of TALX Corporation (D-02448-A). The Securities and
Exchange Commission is continuing to conduct an investigation into the Company’s
accounting treatment for certain items.



2.   TALX FasTime Services, Inc.

     No exceptions.



3.   TALX UCM Services, Inc.

     No exceptions.



4.   TALX Employer Services, LLC

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.9

Material Licenses

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.10

Compliance with Material Laws

                    While the Borrower believes no controlling legal precedent
exists, consumers or the Federal Trade Commission could take the position that
the Fair Credit Reporting Act (the “FCRA”) applies to the Borrower and seek to
require the Borrower to comply with the FCRA and seek penalties and damages. If
required, the Borrower would have difficulty complying with these procedures;
for example, The Work Number services are designed to operate via interactive
voice response and the Internet, instead of paper. Further, the Borrower might
have to eliminate certain types of transactions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.11

Other Names



1.   TALX Corporation

     The Work Number



2.   TALX FasTime Services, Inc.

     TALX FasTime Services was incorporated as “Ti3, Inc.” The change in name is
effective March 31, 2004.



3.   TALX UCM Services, Inc.

     TALX UCM Services, Inc. is the successor to Garcia Acquisition Sub, Inc, a
Missouri corporation, and James E. Frick, Inc., also a Missouri corporation.

     On March 27, 2002, TALX acquired the assets of the unemployment
compensation management business of Gates, McDonald & Company and the
outstanding stock of James E. Frick, Inc. James E. Frick did business as “The
Frick Company.” James E. Frick was a Missouri corporation. The assets of the
unemployment compensation business of Gates, McDonald & Company were acquired
through Garcia Acquisition Sub, Inc. Garcia Acquisition Sub, Inc. was also a
Missouri corporation.

     Garcia Acquisition Sub, Inc. was merged into James E. Frick, Inc. under the
terms of an Agreement of Merger dated March 26, 2003. By the Restated Articles
of Incorporation, adopted April 1, 2003, the name of the surviving corporation
was changed to TALX UCM Services, Inc.

     TALX UCeXpress



4.   TALX Employer Services, LLC

     TALX Unemployment Cost Management

     Sheakley Unemployment

     Sheakley Interactive Services, LLC

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.12

Consummation of Current Acquisition and Approved Acquisitions

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.13

Prior Transactions



1.   TALX FasTime Services, Inc. (f/k/a Ti3, Inc.)

     In 2001, TALX acquired all the outstanding stock of Ti3, Inc.



2.   TALX UCM Services, Inc.

     On March 27, 2002, TALX’s subsidiary, Garcia Acquisition Sub, Inc.,
acquired the assets of the unemployment compensation management business of
Gates, McDonald & Company. Also, on March 27, 2002, TALX acquired the
outstanding stock of James. E. Frick, Inc. Both subsidiaries were merged and now
are known as TALX UCM Services, Inc. On June 30, 2003, TALX UCM Services, Inc.
acquired the outstanding membership interests of Johnson & Associates, Inc.



3.   TALX- Sale of HRBAS Unit

     On April 23, 2003, TALX sold the assets of its human resources and benefits
applications services business unit to Workscape, Inc.



4.   TALX Employer Services, LLC

     The Current Acquisition.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.14
21.18. Capitalization



1.   TALX Corporation

     i) 30,000,000 authorized shares of common stock.

     ii) 13,948,542 shares of issued stock as of March 1, 2004, of which:

     301,041 shares were held in Treasury

     13,647,501 shares were outstanding

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.15

Solvency

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.16

Projections; Pro Forma Balance Sheet

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.17

Financial Statements

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.18

No Change in Condition



1.   TALX Corporation

     a) In the Matter of TALX Corporation (D-02448-A). The Securities and
Exchange Commission is continuing an investigation into the Company’s accounting
treatment for certain items.



2.   TALX FasTime Services, Inc.

     No exceptions.



3.   TALX UCM Services, Inc.

     No exceptions.



4.   TALX Employer Services, LLC

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.19

Investments

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.20

Indebtedness

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.21

Indirect Obligations

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.22

Operating Leases

TALX Corporation, TALX FasTime Services, Inc., TALX UCM Services, Inc.
and TALX Employer Services, LLC

Corporate Property Schedule — April 2004

              Company   City and State   Street Address   Lessor
Offices - subleased or shared space
           
TALX UCM Services, Inc
  Concord, CA   One Concord Centre, 94520    
TALX UCM Services, Inc
  Maitland, FL   2290 Lucien Way, 32751    
TALX UCM Services, Inc
  Towson, MD   8600 LaSalle Rd., 21286    
TALX UCM Services, Inc
  Las Vegas, NV   1701 West Charleston Blvd, 89102    
TALX UCM Services, Inc
  Hilliard, OH   3455 Mill Run Drive, 43026    
TALX Employer
Services LLC
  Cincinnati, OH   100 Merchant Street, Suite 100   Princeton Properties
 
           
TALX Leases
           
TALX Corporation
  Fairfield, CT   53 Unquowa Place   The Patten Group LLC
TALX Corporation
  Missoula, MT   1121 East Broadway, Suite 110, 59802   MonTEC
TALX Corporation
  Carlsbad, CA   2006 Palomar Airport Road 92008   Magellan Aviation
TALX UCM Services, Inc
  Kirkland, WA   4020 Lake Washington Blvd. N.E., 98033    
TALX UCM Services, Inc
  Beaverton, OR   8905 SW Nimbus Avenue, 97005    
TALX UCM Services, Inc
  Absecon, NJ   707 White Horse Pike, 08201    
TALX UCM Services, Inc
  Park Ridge, IL   1030 Higgins Road, 60068    
TALX UCM Services, Inc
  Los Angeles, CA   10801 National Blvd., 90064    
TALX UCM Services, Inc
  Lake Success, NY   3000 Marcus Avenue, Suite 1W12, 11042   We’re Associates
TALX Corporation
  Marietta, GA   2265 Roswell Rd. N.E., Suite 100, 30062   Crowne Office Suites
-
Full Service
TALX Corporation
  St. Louis, MO   1850 Borman Court, 63146   Adie Road Partnership
TALX Corporation
TALX UCM Services, Inc
  St. Louis, MO
St. Louis, MO   11828 Borman Drive 63146 - Ste. M, Q, R, S
10101 Woodfield, 63132   Glenborough Realty Trust
TIC Corporate Square
TALX UCM Services, Inc
  St. Louis, MO   1195 Corp. Lake, 63132   TIC Corporate Square
TALX FasTime
Services, Inc
  Richardson, TX   3400 Waterview Parkway, Suite 117   Cousins Properties
TALX UCM Services, Inc
  Southfield, MI   29777 Telegraph Road, Suite 1650, 48034   Onyx Plaza

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

              Company   City and State   Street Address   Lessor
TALX Corporation
  Phoenix, AZ   20820 North 25th Place, Suite 112, Phoenix, AZ 85050.   Rose
Garden Development
TALX Employer
Services LLC
  Sacramento, CA   650 Howe Avenue, Suite 720/aka: 701 Howe Ave., Suite F5  
Howe Arden
TALX Employer
Services LLC
  Phoenix, AZ   2005 N. Central Avenue, 4th Floor   Presson Central Two
TALX Employer
Services LLC
  Addison, TX
(Dallas)   4851 Keller Springs Road, Suite 201   First Equipment Co. (Financial
Concepts)
TALX Employer
Services LLC
  Harrisburg, PA   2793 Old Post Road   Blue Mountain Properties
TALX Employer
Services LLC
  Westerville, OH
(Columbus)   191 W. Schrock Road   Partners At Brooksedge
TALX Employer
Services LLC
  Cleveland, OH
(SIS Operations)   1375 East 9th Street, Suite 2200 One Cleveland Center  
Cleveland Center
Investors

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.23

Capital Leases

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.24

Tax Liabilities; Governmental Charges

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.25

Pension Benefit Plans

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.26

Welfare Benefit Plans

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.27

Retiree Benefits

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.28

Distributions

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.29

Real Property

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.30.1

State of Collateral and Other Property: Accounts

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.30.2

State of Collateral and Other Property: Inventory

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.30.3

State of Collateral and Other Property: Equipment

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.30.4

State of Collateral and Other Property: Intellectual Property

TALX Corporation

                                  U.S. Trademarks

--------------------------------------------------------------------------------

  Serial No.

--------------------------------------------------------------------------------

  Date of Filing

--------------------------------------------------------------------------------

  Registration No.

--------------------------------------------------------------------------------

  Date Registered

--------------------------------------------------------------------------------

EASYSCRIPT
    74042897       19900323       1656695       19910910  
ECHOICE
    76055184       20000524       2753549       20030819  
TALX
    76508288       20030408       2816829       20040224  
THE WORK NUMBER
    75153137       19960820       2077613       19970708  
THE WORK NUMBER FOR
EVERYONE
    74526003       19940513       1949636       19960116  
UC EXPRESS
    78145643       20020719       2794670       20031216  
W-2 EXPRESS
    76316889       20010925       2591466       20020709  
ADVANCED HR
SOLUTIONS
    76187934       20001229       2606966       20020813  
MANAGE HR
    76516769       20030508                  

                                  U.S. Trademarks                 (no longer
used in the business and                 due to lapse in the near future)

--------------------------------------------------------------------------------

  Serial No.

--------------------------------------------------------------------------------

  Date of Filing

--------------------------------------------------------------------------------

  Registration No.

--------------------------------------------------------------------------------

  Date Registered

--------------------------------------------------------------------------------

ACCUCAT
    75177466       19961007       2105299       19971014  
CUSTOMCAT
    75177465       19961007       2101492       19970930  
ACCUMARC
    75177385       19961007       2101488       19970930  
CUSTOMMARC
    75177346       19961007       2105293       19971014  

                                  Canadian Trademarks

--------------------------------------------------------------------------------

  Serial No.

--------------------------------------------------------------------------------

  Date of Filing

--------------------------------------------------------------------------------

  Registration No.

--------------------------------------------------------------------------------

  Date Registered

--------------------------------------------------------------------------------

TALX
    1192302       20031001     pending   pending
THE WORK NUMBER
    1015971       19990513       584305       20030625  
THE WORK NUMBER FOR
EVERYONE
    1015970       19990513       584269       20030625  

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

                                  European Union                 Trademarks

--------------------------------------------------------------------------------

  Serial No.

--------------------------------------------------------------------------------

  Date of Filing

--------------------------------------------------------------------------------

  Registration No.

--------------------------------------------------------------------------------

  Date Registered

--------------------------------------------------------------------------------

THE WORK NUMBER
    322578       19960816       322578       19981209  
THE WORK NUMBER FOR
EVERYONE
    322271       19960816       322271       19980924  

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

                                                      Date Patents

--------------------------------------------------------------------------------

  Serial Number

--------------------------------------------------------------------------------

  Patent Number

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  Issued

--------------------------------------------------------------------------------

HIGH SPEED MODEM AND METHOD HAVING JITTER-FREE TIME RECOVERY
[For recording a data signal]
    02875996       5,838,744     Utility     19971117  
MULTI-FREQUENCY RECEIVER WITH ARBITRARY CENTER FREQUENCIES
    02482454       5,477,465     Utility     19951219  

                  Serial         Patent Applications

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  Date Filed

--------------------------------------------------------------------------------

METHOD AND SYSTEM FOR MANAGING EMPLOYEE ACCESS TO PAYROLL INFORMATION
  10/068,061   Utility   2002/2/5

     TALX FasTime Services, Inc.

                                  Trademarks

--------------------------------------------------------------------------------

  Serial Number

--------------------------------------------------------------------------------

  Date of Filing

--------------------------------------------------------------------------------

  Registration No.

--------------------------------------------------------------------------------

  Date Registered

--------------------------------------------------------------------------------

FASTIME
    76148399       20001016       2527180       20020108  
CAREENTRY
    76047423       20000512       2551039       20020319  
VIDC
    75537134       19980814       2292529       19991116  

     TALX UCM Services, Inc.

                                  Service Mark

--------------------------------------------------------------------------------

  Serial Number

--------------------------------------------------------------------------------

  Date of Filing

--------------------------------------------------------------------------------

  Registration No.

--------------------------------------------------------------------------------

  Date Registered

--------------------------------------------------------------------------------

VERIFACTS
    75375483       19971020       2333104       20000404  

              Copyright

--------------------------------------------------------------------------------

  Registration No.

--------------------------------------------------------------------------------

  Date Registered

--------------------------------------------------------------------------------

EMPLOYER’S GUIDE TO CONTROLLING YOUR UNEMPLOYMENT COSTS
  TX4051739     19950511  

     TALX Employer Services, LLC

          None.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.31.1

Location of Chief Executive Office and Principal Place of Business

          Company

--------------------------------------------------------------------------------

  Chief Executive Office

--------------------------------------------------------------------------------

  Principal Place of Business

--------------------------------------------------------------------------------

TALX Corporation
  1850 Borman Court
St. Louis, Missouri 63146   1850 Borman Court
St. Louis, Missouri 63146
TALX FasTime Services, Inc.
  1850 Borman Court
St. Louis, Missouri 63146   3400 Waterview Parkway
Suite 117
Richardon, Texas 75080
TALX UCM Services, Inc.
  1850 Borman Court
St. Louis, Missouri 63146   10101 Woodfield
St. Louis, Missouri 63132
TALX Employer Services, LLC
  1850 Borman Court
St. Louis, Missouri 63146   10101 Woodfield
St. Louis, Missouri 63132

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.31.2

Location of Books and Records



1.   TALX Corporation       See Section 12.22.   2.   TALX FasTime Services,
Inc.       See Section 12.22.   3.   TALX UCM Services, Inc.       See
Section 12.22.   4.   TALX Employer Services, LLC       See Section 12.22 and
the following address:       100 Merchant Street, Suite 100       Cincinnati,
Ohio 45246

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.31.3

Location of Collateral



1.   Excluding immaterial office equipment and furniture, all of the tangible
Collateral is located only at the places listed in Sections 12.31.1 and 12.31.2
of the Disclosure Schedule.   2.   No Covered Person has an office or place of
business except offices in homes and other than as disclosed on Section 12.22.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.32

Negative Pledges



1.   TALX Corporation



(i)   From time to time, TALX Corporation has contracted with United States or a
department, agency, public corporation or other instrumentality thereof, and
such contracts may contain prohibitions on the creation or existence of any
Security Interest upon or assignment or conveyance of any of the Collateral.  
(ii)   TALX Corporation has entered into a certain license agreement with A2D,
L.P., dated as of April 1, 2001 (the “A2D Agreement”), for the use of certain
interactive voice response technology in exchange for continuing royalty
payments. The A2D Agreement provides that A2D, L.P. may terminate the A2D
Agreement if TALX Corporation assigns the A2D Agreement for the benefit of
creditors, however, the A2D Agreement does not expressly prohibit assignment.



2.   TALX FasTime Services, Inc.       No exceptions.   3.   TALX UCM Services,
Inc.       No exceptions.   4.   TALX Employer Services, LLC       No
exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.33.1

Security Agreements

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.33.2

Collateral Assignments

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.34

S Corporation

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.35

Subsidiaries and Affiliates



1.   TALX FasTime Services, Inc., a Texas corporation   2.   TALX UCM Services,
Inc., a Missouri corporation   3.   TALX Employer Services, LLC, a Missouri
limited liability company   4.   TALX Limited, a company organized under the
laws of England (Dormant)

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.36

Bank Accounts and Lockboxes

     See Officer’s Certificate Regarding Bank Accounts and Lockboxes dated as of
March 31, 2004.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.37

Margin Stock

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.38

Securities Matters

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.39

Investment Company Act, Etc.

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.40

No Material Misstatements or Omissions



    Reference is made to the Borrower’s filings with the Securities and Exchange
Commission for additional information regarding the Covered Persons’ business,
operations, revenues, financial condition, property and business prospects.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.41

Filings

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.42

Broker’s Fees

     TALX Corporation will pay a broker’s fee to CIBC World Markets.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Section 12.43

Hart-Scott-Rodino Filing Requirement

     No exceptions.

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Schedule 12.44

Eligibility of Collateral

     No exceptions

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Schedule 15.2.7

Indebtedness

     None.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY
TALX CORPORATION

EXHIBIT 14.14
FORM OF COMPLIANCE CERTIFICATE

TO: LaSalle Bank National Association, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Loan Agreement effective          , 2004 (as it may be amended,
modified, restated or replaced from time to time, the Loan Agreement), among
TALX Corporation (referred to herein both collectively and individually as
Borrower), LaSalle Bank National Association, as Administrative Agent
(Administrative Agent) and the Lenders as defined in the Loan Agreement
(Lenders). Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings defined in the Loan Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:



1.   I am the Chief Financial Officer of Borrower.   2.   I have reviewed the
terms of the Loan Agreement and the Loan Documents and I have made, or have
caused to be made under my supervision, a review of the transactions and
conditions of Borrower and each other Covered Person during the accounting
period covered by the attached Financial Statements.   3.   The examinations
described in paragraph 2 did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes an Default or Event of
Default as of the date of this Compliance Certificate; and to my knowledge all
of the Representations and Warranties (including those of each Guarantor in its
Guaranty) are true in all material respects.   4.   <Use for annual financial
statements: Schedule I attached hereto contains the Financial Statements for
Borrower for the fiscal year ended     , which are complete and correct in all
material respects and have been prepared in accordance with GAAP applied
consistently throughout the period and with prior periods (except as disclosed
therein).>       <Use for quarterly and monthly financial statements: Schedule I
attached hereto contains the Financial Statements for Borrower for the fiscal
<quarter> <month> ended     , which are complete and correct in all material
respects (subject to normal year-end audit adjustments) and have been prepared
in accordance with GAAP applied consistently throughout the period and with
prior periods (except as disclosed therein).>   5.   Borrower and every other
Covered Person is in compliance with all of the covenants in the Loan Agreement,
including the financial covenants in Section Error! Reference source not found.,
and Schedule II attached hereto contains calculations based on Borrower’s
financial statements and other financial records that show Borrower’s compliance
with such financial covenants. The calculations and the data upon which they are
based are believed by me to be complete and correct.

This Compliance Certificate, together with the Schedules hereto, is executed and
delivered this day of             .

By:___________________

Print Name:_____________

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULE TO
AMENDED AND RESTATED LOAN AGREEMENT

Title: _______________

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE

See current Financial Statements.

 



--------------------------------------------------------------------------------



 



SCHEDULE II TO COMPLIANCE CERTIFICATE

All calculations done in accordance with GAAP on a consolidated basis, in
accordance with the provisions of the Amended and Restated Loan Agreement and
based on the period ended            . Any inconsistencies between the
descriptions of the items set forth in this Schedule II and the terms of any of
Sections 16.1 through 16.6 shall be resolved in favor of the terms set forth in
Sections 16.1 through 16.6. Reference should be made to Sections 16.1 through
16.6 of the Amended and Restated Loan Agreement for more specific instructions
regarding the calculation periods and how the components of the financial
covenants should be calculated.



I.   EBITDA (for preceding four fiscal quarters) (Section 16.1):

                     

  (i)   Net Income     $

--------------------------------------------------------------------------------

   
 
                   

  (ii)   Federal, State and Local Income Tax expense accrued for as a liability
    $

--------------------------------------------------------------------------------

   
 
                   

  (iii)   Interest Expense     $

--------------------------------------------------------------------------------

   
 
                   

  (iv)   Amortization of good will and other intangible assets and depreciation
expense taken or accrued for in such period, without duplication     $

--------------------------------------------------------------------------------

   
 
                   

  (v)   Extraordinary losses in such period incurred or accrued for in such
period, without duplication     $

--------------------------------------------------------------------------------

   
 
                   

  (vi)   Sum of Items (i), (ii), (iii), (iv) and (v)     $

--------------------------------------------------------------------------------

   
 
                   

  (vii)   Extraordinary income/gain in such period incurred or accrued for in
such period, without duplication     $

--------------------------------------------------------------------------------

   
 
                   

  (viii)   Item (vi) minus Item(vii) — EBITDA     $

--------------------------------------------------------------------------------

   



II.   Excess Cash Flow (Section 6.3.3.4)

                     

  A.   Total Indebtedness     $

--------------------------------------------------------------------------------

     

  B.   EBITDA (for preceding four fiscal quarters per Item I (viii))     $

--------------------------------------------------------------------------------

     

  C.   Ratio of Item A to Item B      

--------------------------------------------------------------------------------

:1.0    

  D.   Ratio of Total Indebtedness to EBITDA required              

  by Section 6.3.3.4 to avoid Excess Cash Flow Payment Less than 1.50:1.0

 



--------------------------------------------------------------------------------



 



III.   Capital Expenditure (Section 16.2)

                         

  A.   Capital Expenditures in period           $

--------------------------------------------------------------------------------

   

  B.   Capital Expenditures permitted in such period by Section 16.2           $
13,000,000.00  



IV.   Minimum Fixed Charges Coverage (Section 16.3)

                     

  A.   EBITDA (for preceding four fiscal quarters per Item 1(viii))       $

--------------------------------------------------------------------------------

 

                         

  Less:   (i)   Capital Expenditures     $

--------------------------------------------------------------------------------

   

      (ii)   Federal, State and Local Income tax paid     $

--------------------------------------------------------------------------------

   

                     

  B.   Subtotal (EBITDA minus (i) and (ii))       $

--------------------------------------------------------------------------------

   

  C.   Fixed Charges (for preceding four fiscal quarters (Section 16.1):        
   

                         

    1.     Interest Expense     $  

--------------------------------------------------------------------------------

 

    2.     Sum of all scheduled principal payments on long term Indebtedness of
Borrower (including the Term Loan)     $  

--------------------------------------------------------------------------------

 

    3.     Management fees or other fees paid
by the Borrower     $  

--------------------------------------------------------------------------------

 

    4.     Distributions     $  

--------------------------------------------------------------------------------

 

    5.     Less: Repurchases financed under the Revolving Loan Commitment to the
extent not exceeding $5,000,000     $  

--------------------------------------------------------------------------------

 

    6.     FIXED CHARGES (Sum of items 1 through 4 minus item 5)     $  

--------------------------------------------------------------------------------

 

             

  D.   Ratio of Item B to Item C.6.         :1.0  

  E.   Minimum Ratio required by Section 16.3 for such period (refer to
Section 16.3 for value of X)   X:1.0, where X =     

 



--------------------------------------------------------------------------------



 



V. Total Indebtedness to EBITDA (Section 16.4)

                  A.   Total Indebtedness   $  

--------------------------------------------------------------------------------

    B.   EBITDA (for preceding four fiscal quarters per Item I (viii))   $  

--------------------------------------------------------------------------------

    C.   Ratio of Item A to Item B            :1.0     D.   Maximum Ratio of
Total Indebtedness to to EBITDA permitted by Section 16.4 (refer to Section 16.4
for value of Y)   Y:1.0, where Y =     



VI. Minimum Net Worth (Section 16.5)

                  A.   Actual Net Worth   $  

--------------------------------------------------------------------------------

    B.   Minimum Net Worth Required by Section 16.5:               $120,000,000
plus an aggregate amount equal to 50% of quarterly Net Income after the
Effective Date (but only if a positive number, and with no reduction for
losses), plus 100% of net cash proceeds from the issuance of equity securities
after the Effective Date.   $  

--------------------------------------------------------------------------------



VII. Minimum EBITDA (Section 16.6)

                  A.   EBITDA (for preceding four fiscal quarters per
Item 1(viii))   $  

--------------------------------------------------------------------------------

    B.   Minimum EBITDA required by Section 16.6 (refer to Section 16.6 for
value of Z)   where Z = _______

 



--------------------------------------------------------------------------------



 



EXHIBIT 14.15.1

FORM OF BORROWING BASE CERTIFICATE

To: LaSalle Bank National Association, as Administrative Agent

     Please refer to the Amended and Restated Loan Agreement dated as of March
   , 2004 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among TALX Corporation (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. This certificate (this “Certificate”), together with supporting
calculations attached hereto, is delivered to you pursuant to the terms of the
Credit Agreement. Capitalized terms used but not otherwise defined herein shall
have the same meanings herein as in the Credit Agreement.

     The Company hereby certifies and warrants to the Administrative Agent and
the Lenders that at the close of business on       ,       (the “Calculation
Date”), the Borrowing Base was $      , computed as set forth on the schedule
attached hereto.

     The Company has caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on    ,    .

              TALX Corporation
 
       

  By:  

--------------------------------------------------------------------------------


  Title:  

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



SCHEDULE TO BORROWING BASE CERTIFICATE
Dated as of [_________________]

         
1.
  Gross Accounts   $                
 
       
2.
  Less UC Accounts   $                
 
       
3.
  Plus Eligible UC Business Accounts   $                
 
       
4.
  Less Ineligibles    

         
(i)
  Accts in which Admin. Agent’s Lien not perfected or subject to other Lien  
$                
(ii)
  Accts over 120 days past invoice date   $                
(iii)
  Accts from Acct Debtor where 35% of its Accts are ineligible under (ii)  
$                
(iv)
  Accts of Affiliates   $                
(v)
  Accts not perfected under UCC or Claims Act   $                
(vi)
  Accts where Acct Debtor is U.S. or a state, department or agency thereof, to
the extent over $450,000   $                
(vii)
  Accts where Acct Debtor is not formed in the U.S and CEO not in the U.S., to
the extent over $50,000   $                
(viii)
  Accts where Acct Debtor disputes acceptance   $                
(ix)
  Accts billed in untimely manner   $                
(x)
  Accts where Acct Debtor is subject to insolvency proceeding or acknowledges
inability to pay its debts   $                
(xi)
  Accts subject to dispute, offset, etc.   $                
(xii)
  Accts subject to chargeback for discounts   $                
(xiii)
  Accts regarding bonded goods/services   $                
(xiv)
  Accts that are Non-assignable   $                
(xv)
  Accts in which the reps, warrants or covenants of the loan agreement are
breached   $                
(xvi)
  Accts where payment has been returned uncollected   $                
(xvii)
  Accts which represent progress billings other than the
Eligible UC Business Accounts   $                
(xviii)
  Accts evidence by an instrument or reduced to judgement   $                
(xix)
  Accts which arise out of a sale not made in the ordinary course  
$                

         

  Total of (i) through (xix)   $                
 
       
4.
  Eligible Accounts [Item 1 minus Item 2 minus Item 3]   $                
 
       
5.
  Borrowing Base    

  [Item 4 times 75%]   $                

 



--------------------------------------------------------------------------------



 



         
6.
  Lesser of Item 5 and the Aggregate Revolving Loan Commitment  
$                
 
       
7.
  Aggregate Revolving Loan outstandings plus Letter of Credit Exposure  
$                
 
       
8.
  Maximum Available Amount    

  [Excess of Item 6 over Item 7]   $                
 
       
9.
  Required Prepayment    

  [Excess of Item 7 over Item 6]   $                

 



--------------------------------------------------------------------------------



 



EXHIBIT 16.4

Adjustment to Maximum Ratio of Total Indebtedness to EBITDA

1. If after the Effective Date but prior to September 30, 2004, Borrower closes
on all of the Approved Acquisitions and the Administrative Agent makes an
Advance or Advances under the Aggregate Loan Commitments as contemplated hereby
in order for Borrower to consummate the Approved Acquisitions, then the
following schedule shall, without more, be substituted for the schedule as
currently set forth in Section 16.4 and shall be effective as of the last day of
the quarter in which the last of the Approved Acquisitions closed.

              Maximum Ratio of Total Indebtedness to Period

--------------------------------------------------------------------------------

  EBITDA*

--------------------------------------------------------------------------------

Fiscal Quarter ending 3/31/04
    1.75 to 1  
Fiscal Quarter ending 6/30/04
    2.25 to 1  
Fiscal Quarter ending 9/30/04
    2.25 to 1  
Fiscal Quarter ending 12/31/04
    2.25 to 1  
Fiscal Quarter ending 3/31/05
    2.00 to 1  
Fiscal Quarter ending 6/30/05
    2.00 to 1  
Fiscal Quarter ending 9/30/05
    1.75 to 1  
Fiscal Quarter ending 12/31/05
    1.75 to 1  
Fiscal Quarter ending 3/31/06
    1.50 to 1  
Fiscal Quarter ending 6/30/06
    1.50 to 1  
Fiscal Quarter ending 9/30/06
    1.50 to 1  
Fiscal Quarter ending 12/31/06
    1.50 to 1  
Fiscal Quarter ending 3/31/07
    1.50 to 1  
Fiscal Quarter ending 6/30/07
    1.50 to 1  
Fiscal Quarter ending 9/30/07
    1.50 to 1  
Fiscal Quarter ending 12/31/07
    1.50 to 1  
Fiscal Quarter ending 3/31/08
    1.50 to 1  
Fiscal Quarter ending 6/30/08
    1.50 to 1  
Fiscal Quarter ending 9/30/08
    1.50 to 1  
Fiscal Quarter ending 12/31/08
    1.50 to 1  
Fiscal Quarter ending 3/31/09
    1.50 to 1  

2. If after the Effective Date but prior to September 30, 2004, Borrower closes
on either (i) Target One Acquisition and Target Two Acquisition; or (ii) Target
Three Acquisition; or (iii) Target Four Investment and either (i) or (ii), and
the Administrative Agent makes an Advance or Advances under the Aggregate Loan
Commitments as contemplated hereby in order for Borrower to consummate such
Approved Acquisition or, if applicable, Approved Acquisitions, then the
following schedule shall, without more,

Borrower’s Initials           

 



--------------------------------------------------------------------------------



 



be substituted for the schedule as currently set forth in Section 16.4 and shall
be effective as of the last day of quarter in which such Approved Acquisition,
or, if applicable, Approved Acquisitions, closed.

              Maximum Ratio of Total Indebtedness to Period

--------------------------------------------------------------------------------

  EBITDA*

--------------------------------------------------------------------------------

Fiscal Quarter ending 3/31/04
    1.75 to 1  
Fiscal Quarter ending 6/30/04
    2.25 to 1  
Fiscal Quarter ending 9/30/04
    2.25 to 1  
Fiscal Quarter ending 12/31/04
    2.00 to 1  
Fiscal Quarter ending 3/31/05
    2.00 to 1  
Fiscal Quarter ending 6/30/05
    1.75 to 1  
Fiscal Quarter ending 9/30/05
    1.50 to 1  
Fiscal Quarter ending 12/31/05
    1.50 to 1  
Fiscal Quarter ending 3/31/06
    1.25 to 1  
Fiscal Quarter ending 6/30/06
    1.25 to 1  
Fiscal Quarter ending 9/30/06
    1.25 to 1  
Fiscal Quarter ending 12/31/06
    1.25 to 1  
Fiscal Quarter ending 3/31/07
    1.25 to 1  
Fiscal Quarter ending 6/30/07
    1.25 to 1  
Fiscal Quarter ending 9/30/07
    1.25 to 1  
Fiscal Quarter ending 12/31/07
    1.25 to 1  
Fiscal Quarter ending 3/31/08
    1.25 to 1  
Fiscal Quarter ending 6/30/08
    1.25 to 1  
Fiscal Quarter ending 9/30/08
    1.25 to 1  
Fiscal Quarter ending 12/31/08
    1.25 to 1  
Fiscal Quarter ending 3/31/09
    1.25 to 1  

Borrower’s Initials           

 



--------------------------------------------------------------------------------



 



EXHIBIT 16.6

Adjustment to Minimum EBITDA

1. If after the Effective Date but prior to September 30, 2004, Borrower closes
on all of the Approved Acquisitions and the Administrative Agent makes an
Advance or Advances under the Aggregate Loan Commitments as contemplated hereby
in order for Borrower to consummate the Approved Acquisitions, then the
following schedule shall, without more, be substituted for the schedule as
currently set forth in Section 16.6 and shall be effective as of the last day of
quarter in which the last of the Approved Acquisitions, closed.

              Minimum EBITDA* Period

--------------------------------------------------------------------------------

  ($000 omitted)

--------------------------------------------------------------------------------

Fiscal Quarter ending 3/31/04
  $ 31,000  
Fiscal Quarter ending 6/30/04
  $ 31,000  
Fiscal Quarter ending 9/30/04
  $ 32,000  
Fiscal Quarter ending 12/31/04
  $ 32,000  
Fiscal Quarter ending 3/31/05
  $ 33,500  
Fiscal Quarter ending 6/30/05
  $ 34,000  
Fiscal Quarter ending 9/30/05
  $ 34,500  
Fiscal Quarter ending 12/31/05
  $ 34,500  
Fiscal Quarter ending 3/31/06
  $ 35,000  
Fiscal Quarter ending 6/30/06
  $ 35,000  
Fiscal Quarter ending 9/30/06
  $ 35,000  
Fiscal Quarter ending 12/31/06
  $ 35,000  
Fiscal Quarter ending 3/31/07
  $ 35,000  
Fiscal Quarter ending 6/30/07
  $ 35,000  
Fiscal Quarter ending 9/30/07
  $ 35,000  
Fiscal Quarter ending 12/31/07
  $ 35,000  
Fiscal Quarter ending 3/31/08
  $ 35,000  
Fiscal Quarter ending 6/30/08
  $ 35,000  
Fiscal Quarter ending 9/30/08
  $ 35,000  
Fiscal Quarter ending 12/31/08
  $ 35,000  
Fiscal Quarter ending 3/31/09
  $ 35,000  

2. If after the Effective Date but prior to September 30, 2004, Borrower closes
on either (i) Target One Acquisition and Target Two Acquisition; or (ii) Target
Three Acquisition; or (iii) Target Four Investment and either (i) or (ii), and
the Administrative Agent makes an Advance or Advances under the Aggregate Loan
Commitments as contemplated hereby in order for Borrower to consummate such
Approved Acquisition or, if applicable, Approved Acquisitions, then the
following schedule shall, without more,

Borrower’s Initials           

 



--------------------------------------------------------------------------------



 



be substituted for the Schedule as currently set forth in Section 16.6 and shall
be effective as of the last day of quarter in which such Approved Acquisition,
or, if applicable, Approved Acquisitions, closed.

              Minimum EBITDA* Period

--------------------------------------------------------------------------------

  ($000 omitted)

--------------------------------------------------------------------------------

Fiscal Quarter ending 3/31/04
  $ 29,500  
Fiscal Quarter ending 6/30/04
  $ 30,000  
Fiscal Quarter ending 9/30/04
  $ 31,000  
Fiscal Quarter ending 12/31/04
  $ 31,000  
Fiscal Quarter ending 3/31/05
  $ 32,000  
Fiscal Quarter ending 6/30/05
  $ 32,500  
Fiscal Quarter ending 9/30/05
  $ 32,500  
Fiscal Quarter ending 12/31/05
  $ 33,000  
Fiscal Quarter ending 3/31/06
  $ 33,500  
Fiscal Quarter ending 6/30/06
  $ 33,500  
Fiscal Quarter ending 9/30/06
  $ 33,500  
Fiscal Quarter ending 12/31/06
  $ 33,500  
Fiscal Quarter ending 3/31/07
  $ 33,500  
Fiscal Quarter ending 6/30/07
  $ 33,500  
Fiscal Quarter ending 9/30/07
  $ 33,500  
Fiscal Quarter ending 12/31/07
  $ 33,500  
Fiscal Quarter ending 3/31/08
  $ 33,500  
Fiscal Quarter ending 6/30/08
  $ 33,500  
Fiscal Quarter ending 9/30/08
  $ 33,500  
Fiscal Quarter ending 12/31/08
  $ 33,500  
Fiscal Quarter ending 3/31/09
  $ 33,500  

Borrower’s Initials           

 



--------------------------------------------------------------------------------



 



EXHIBIT 20.4.1
FORM

ASSIGNMENT AND ACCEPTANCE
DATED:               ,            

     Loan Agreement effective           (as it may be amended, modified,
restated or replaced from time to time, the Loan Agreement) among TALX
Corporation (referred to herein both collectively and individually as Borrower),
LaSalle Bank National Association, as Administrative Agent (Administrative
Agent) and the Lenders as defined in the Loan Agreement (Lenders). Terms defined
in the Loan Agreement are used herein with the same meaning.

The Assignor and the Assignee referred to on Schedule 1 agree as follows:



1.   The Assignor hereby sells and assigns to the Assignee, without recourse and
without representation or warranty except as expressly set forth herein, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Loan Agreement and the other
Loan Documents as of the date hereof equal to the percentage interest specified
on Schedule 1 of all outstanding rights and obligations under the Loan Agreement
and the other Loan Documents. After giving effect to such sale and assignment,
the Assignee’s Commitment and the amount of the Loans owing to the Assignee will
be as set forth on Schedule 1.   2.   The Assignor (i) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Covered Person or the performance or observance by
any Covered Person of any of its obligations under the Loan Documents or any
other instrument or document furnished pursuant thereto; and (iv) attaches the
Note <s> held by the Assignor and requests that Administrative Agent exchange
such Note <s> for new Note <s> payable to the order of the Assignee in an amount
equal to the Commitment assumed by the Assignee pursuant hereto and to the
Assignor in an amount equal to the Commitment retained by the Assignor, if any,
as specified on Schedule 1.   3.   The Assignee (i) confirms that it has
received a copy of the Loan Agreement, together with copies of the financial
statements referred to in Section thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon Administrative Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Agreement; (iii) confirms that it is an
Eligible Assignee; (iv) appoints and

Borrower’s Initials           

 



--------------------------------------------------------------------------------



 



    authorizes Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Agreement as are
delegated to Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Loan Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service or other forms required under
Section   4.   Following the execution of this Assignment and Acceptance, it
will be delivered to Administrative Agent for acceptance and recording by
Administrative Agent. The effective date for this Assignment and Acceptance (the
Effective Date) shall be the date of acceptance hereof by Administrative Agent,
unless otherwise specified on Schedule 1.   5.   Upon such acceptance and
recording by Administrative Agent, as of the Effective Date, (i) the Assignee
shall be a party to the Loan Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Loan Agreement.   6.   Upon such acceptance and recording
by Administrative Agent, from and after the Effective Date, Administrative Agent
shall make all payments under the Loan Agreement and the Notes in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Loan Agreement and the Notes for periods prior to the Effective Date
directly between themselves.   7.   This Assignment and Acceptance shall be
governed by, and construed in accordance with, the laws of the State of
Illinois.   8.   This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.

     IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

Borrower’s Initials           

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE

Percentage interest assigned:             %

Assignee’s Commitment:         $           

Aggregate outstanding principal

amount of Loans assigned:      $           

Principal amount of Note payable to Assignee:       $            

Principal amount of Note payable to Assignor:       $            

Effective Date (if other than date of

acceptance by Administrative Agent):         *                      ,        
   

         

  [NAME OF ASSIGNOR], as Assignor
 
       

  By: 

--------------------------------------------------------------------------------


  Title: 

--------------------------------------------------------------------------------


  Dated:, 

--------------------------------------------------------------------------------

 
       

  [NAME OF ASSIGNEE], as Assignee
 
       

  By: 

--------------------------------------------------------------------------------


  Title: 

--------------------------------------------------------------------------------

 
       

  Applicable Lending Office:

Borrower’s Initials           

i



--------------------------------------------------------------------------------



 



*This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to Administrative Agent.

Accepted [and Approved]
This              day of                 ,         

LaSalle Bank National Association, as Administrative Agent

     
By:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

Accepted [and Approved]**
This              day of                 ,         

TALX Corporation,

     
By:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------

**Approval of Borrower required only if there is no Existing Default

Borrower’s Initials           

 